         Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 1 of 105   PageID #: 21




                                      State of Alabama
                                      Policy Cover Page
Named Insured:          J&M LLC DBA: Shades

Policy Number:          MCP0165573

Surplus Lines Agent's Name:               Jonathan C. Perloff

Surplus Lines Agent's Address:            6951 W. Sunrise Blvd
                                          Plantation, FL 33313

Surplus Lines Agent's License:            0052836




This contract is registered and delivered as a surplus line coverage under the
Alabama Surplus Line Insurance Law.




Total Premium:                                                                      $26,580.00
Fees:                                                                 Carrier Pol Fee $150.00
                                                                           Policy Fee $250.00
                                                                     Carrier Insp Fee $700.00
Surplus Lines Tax:                                                                   $1,660.80




Total:                                                                             $29,340.80


Surplus Lines Agent's Countersignature:
                                          ______________________________
Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 2 of 105   PageID #: 22




                      THIS PAGE INTENTIONALLY LEFT BLANK
       Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 3 of 105             PageID #: 23
Policy Number: MCP0165573


                     NOTICE TO OUR BROKERS AND AGENTS
                    OF OUR CLAIM NOTIFICATION PROCEDURE


       As part of our continuing effort to provide you with the best service available, ALL
       CLAIMS, OCCURRENCES, INCIDENTS and LAWSUITS under this policy are to be
       reported immediately to:



       Mt. Hawley Insurance Company

       Email (preferred): New.Claim@rlicorp.com

       Fax: (866) 692-6796

       Phone: (800) 444-0406

       Street Address: 9025 N. Lindbergh Drive, Peoria, IL 61615

       Mailing Address: P.O. Box 3961, Peoria, IL 61612-3961



       When reporting the incident, be prepared to supply a report of claim or the following
       information:

       1.     Policy Number
       2.     Contact Person information (name, address, phone, etc.)
       3.     Nature of incident
       4.     Date of incident

       When reporting multiple incidents, please send each loss notice separately.




RIL 2131 (08/12)
   Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 4 of 105                     PageID #: 24


                    IMPORTANT NOTICE TO POLICYHOLDERS

                    TERRORISM RISK INSURANCE ACT, AS AMENDED

Under the Terrorism Risk Insurance Act, as amended (the "Act"), we must make coverage for "certified
acts of terrorism" available in the policies we offer. We notified you at the time of offer and purchase
of the policy to which this Notice is attached that this coverage was available and we gave you the right
to reject our offer of such terrorism coverage. If you elected to purchase the coverage, the premium
charged for such coverage is shown on the Declarations page of the policy. If you elected to reject the
coverage we have not charged your policy for terrorism coverage and have attached a terrorism
exclusion to your policy.

PLEASE NOTE: IF YOU REJECTED THE OFFER OF FEDERAL TERRORISM INSURANCE
COVERAGE, THAT REJECTION DOES NOT APPLY TO THE LIMITED EXTENT THAT
RELEVANT STATE LAW REQUIRES COVERAGE FOR FIRE LOSSES RESULTING FROM
CERTIFIED ACTS OF TERRORISM UNDER THE ACT.

You should know that where coverage is provided by this policy for losses resulting from certified acts
of terrorism, such losses may be partially reimbursed by the United States government under a formula
established by federal law. Under this formula, the United States government generally reimburses 85%
through 2015; 84% beginning on January 1, 2016; 83% beginning on January 1, 2017; 82% beginning
January 1, 2018; 81% beginning January 1, 2019 and 80% beginning January 1, 2020 of covered
terrorism losses exceeding the statutorily established deductible paid by the insurance company
providing the coverage.

You should also know that the Act contains a $100 billion cap that limits U.S. Government
reimbursement as well as insurers' liability for losses resulting from certified acts of terrorism when the
amount of such losses in any one calendar year exceeds $100 billion. If the aggregate insured losses for
all insurers exceed $100 billion, your coverage may be reduced.

Specific coverage terms for terrorism, including limitations and exclusions, are more fully described in
endorsements attached to the policy. Your policy may contain an exclusion for losses that are not
eligible for federal reinsurance under the Act.

Definitions:

"Certified act of terrorism," as defined in Section 102(1) of the Act, means an act that is certified by
the Secretary of the Treasury – in consultation with the Secretary of Homeland Security, and the
Attorney General of the United States – to be an act of terrorism; to be a violent act or an act that is
dangerous to human life, property, or infrastructure; to have resulted in damage within the United States,
or outside the United States in the case of certain air carriers or vessels or the premises of a United
States mission; and to have been committed by an individual or individuals as part of an effort to coerce
the civilian population of the United States or to influence the policy or affect the conduct of the United
States Government by coercion.



RIL 2133B (01/15)                                                                                Page 1 of 1
                                                  Insured
       Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 5 of 105                   PageID #: 25
Policy Number: MCP0165573


                                     Mt. Hawley Insurance Company
                                              Peoria, Illinois 61615




                               NOTICE TO POLICYHOLDERS

           REGARDING THE UNITED STATES TREASURY DEPARTMENT –
                OFFICE OF FOREIGN ASSETS CONTROL (OFAC)

       This Policyholder Notice does not provide coverage nor can it be construed to replace any
       provisions of your policy. Please read your policy carefully to determine your rights, duties, and
       what is and what is not covered by your policy. This Notice should only be used to provide
       information concerning the possible impact of your insurance coverage as it relates to directives
       issued by OFAC.

       PLEASE READ THIS NOTICE CAREFULLY.

       OFAC administers and enforces economic and trade sanctions and places restrictions on certain
       transactions. OFAC acts pursuant to Executive Orders of the President of the United States and
       specific legislation. OFAC has identified and named numerous foreign agents, front
       organizations, terrorists, terrorist organizations, and narcotics traffickers, among others, as
       “Specially Designated Nationals and Blocked Persons.” The complete list can be found on the
       United States Treasury website – http://www.treas.gov/ofac.


       Various trade or economic sanctions and other laws or regulations prohibit us from providing
       insurance in certain circumstances. In accordance with OFAC regulations, if it is determined that
       you or any other insured, or any person or entity claiming the benefits of this insurance has
       violated U.S. sanctions law or is a Specially Designated National and Blocked Person, as
       identified by OFAC, this insurance contract is considered a blocked or frozen contract and will
       be considered null and void. When an insurance policy is considered to be a blocked or frozen
       contract, all provisions of this insurance will be immediately subject to OFAC, and neither
       payments nor premium refunds may be made without authorization from OFAC. Other
       limitations on the premiums and payments may also apply.




UW 20342 (03/12)                                                                                       Page 1 of 1
                                                      Insured
       Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 6 of 105                    PageID #: 26
Policy Number: MCP0165573                                                             Mt. Hawley Insurance Company


                     IMPORTANT INFORMATION REQUIRED BY THE
                       LOUISIANA DEPARTMENT OF INSURANCE

                   Commercial Insurance Policy Coverage Disclosure Summary
                            This form was promulgated pursuant to LSA-R.S. 22:1319.

THIS IS ONLY A SUMMARY OF YOUR COVERAGE AND DOES NOT AMEND,
EXTEND, OR ALTER THE COVERAGE OR ANY OTHER PROVISIONS
CONTAINED IN YOUR POLICY. INSURANCE IS A CONTRACT. THE LANGUAGE
IN YOUR POLICY CONTROLS YOUR LEGAL RIGHTS AND OBLIGATIONS.

                   ** READ YOUR INSURANCE POLICY FOR COMPLETE
                          POLICY TERMS AND PROVISIONS **

COVERAGE(S) FOR WHICH PREMIUM WAS PAID
Accounts Receivable; Business Income (and Extra Expense); Business Personal
Property; Electronic Data Processing; Fire Department Service Charges; Fire
Protection Equipment Recharge; Newly Acquired Property; Ordinance or Law
Coverage Combined Limit (A,B&C); Outdoor Trees, Shrubs and Plants; Outside
Signs; Tenants Improvements and Betterments; Unnamed Locations; Valuable Papers
and Records
DEDUCTIBLES

This policy sets forth certain deductibles that will be applied to claims for damages. When
applicable, a deductible will be subtracted from your total claim and you will be paid the
balance subject to applicable coverage limits.

**You may be able to reduce your premium by increasing your deductible. Contact your
producer (agent) or insurer for more details.

       NOTICE: This policy does set forth a separate deductible for covered losses caused
       by Windstorm or Hail and Named Storm as defined in the policy.

If applicable, the following illustrates how a separate deductible applying to hurricane,
wind, or named storm damage is applied under your policy:




UW 21017 (01/10)                                                                                        Page 1 of 2
                                                    Insured
       Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 7 of 105      PageID #: 27


       The following assumes no co-insurance penalty and a 2% per building hurricane,
       wind, or named storm deductible. It also assumes no other contributing causes of
       loss. Your policy may include a minimum dollar deductible which exceeds the
       percentage deductible for the property that is damaged. This example does not
       illustrate that. If your policy includes a flat dollar deductible instead of a percentage
       deductible, that amount will need to be substituted for the percentage deductible in
       this example.

               Limits of insurance at Building 1                                 $1,500,000.00
               Total amount of loss                                              $ 535,000.00
               Less 2% deductible ($1,500,000 X .02)                             $ 30,000.00
               Net payment to you for loss at Building 1                         $ 505,000.00

               Limits of insurance at Building 2                                 $1,000,000.00
               Total amount of loss                                             $ 15,000.00
               Less 2% deductible ($1,000,000 X .02)                            $ 20,000.00
               Net payment to you for loss at Building 2                        $         0.00

       Total net payment to you for loss at both buildings ($505,000 + $0)       $ 505,000.00

TO SEE EXACTLY HOW YOUR SEPARATE HURRICANE, WIND, OR NAMED
STORM DEDUCTIBLE WILL APPLY, PLEASE REFER TO YOUR POLICY.
                   LIMITATIONS OR EXCLUSIONS UNDER THIS POLICY
FLOOD - Flood damage is not covered, regardless of how caused, when flood is the peril
that causes the loss. Flood water includes, but is not limited to, storm surge, waves, tidal
water, overflow of a body of water, whether driven by wind or not.

           Flood Insurance may be available through the National Flood Insurance Pro-
           gram (NFIP). NFIP flood insurance may provide coverage for damage to your
           building and/or contents subject to the coverage limits and terms of the policy.

           Excess Flood Insurance may be available under a separate policy from this or
           another insurer if the amount of the primary flood insurance is not enough to
           cover the value of your property.

                   You may contact your producer (agent) or insurer for more information on
                   the NFIP and Excess Flood Insurance.

MOLD - Damage caused solely by mold is not covered under this policy.

** FOR ALL OTHER LIMITATIONS OR EXCLUSIONS REFER TO YOUR POLICY
         FOR COMPLETE DETAILS ON TERMS AND PROVISIONS **
UW 21017 (01/10)                                                                        Page 2 of 2
                                             Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 8 of 105   PageID #: 28
Policy Number: MCP0165573

                              Mt. Hawley Insurance Company
                                    9025 N. Lindbergh Drive
                                     Peoria, Illinois 61615


                             ATTENTION POLICYHOLDER




                 KEEP THIS NOTICE WITH YOUR INSURANCE PAPERS



      Any person who knowingly and with intent to defraud any insurance company
      or other person files an application for insurance or statement of claim con-
      taining any materially false, incomplete, or misleading information, or con-
      ceals information concerning any material fact thereto, commits a fraudulent
      insurance act, which is a crime punishable by incarceration, and shall also be
      subject to civil penalties.




RIL 200 (7/98)                                                                    Page 1 of 1
                                            Insured
       Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 9 of 105                            PageID #: 29



Mt. Hawley Insurance Company
9025 N. Lindbergh Drive
Peoria, Illinois 61615
309-692-1000


Commercial Property Policy Declarations Page
Policy No. MCP0165573

Named Insured and Mailing Address:                                       Agent/Broker and Mailing Address:
J&M LLC                                                                  Bass Underwriters/Plantation
dba: Shades                                                              6951 W Sunrise Blvd
4830 Wharf Parkway                                                       Plantation, FL 33313
Suite G210
Orange Beach, AL 36561


Policy Period: From 09/21/2019    to 09/21/2020       at 12:01 A.M. Standard Time at your mailing address shown above.

DESCRIPTION OF PREMISES
Refer to CPR 2162, Specified Limits Endorsement
CAUSES OF LOSS: Special excluding Earthquake and Flood
LIMITS OF INSURANCE
Total coverage (limit) applicable Limit $ 7,930,000
    Limitation applying to the following:
    Business Income (and Extra Expense)                              Monthly Limit of Indemnity 1/12
Refer to CPR 2162, Specified Limits Endorsement
Per Occurrence Loss Limit
At no time will we pay more than $7,930,000              for a loss due to a single occurrence or event.
DEDUCTIBLE(S): Refer to CPR 2218, Declarations - Deductible Addendum
FORMS MADE A PART OF THIS POLICY AT TIME OF ISSUE: See CPR 2150, Applicable Forms & Endorsements
PCA Fees                       $ 150
Inspection Fees                $ 700
Total Premium                  $ 26,580
Amount Payable At Inception    $ 26,580
                                 27,430




                                                                                         Authorized Signature
PG 10/4/2019
FRPR 100 (02/02)                                                                                                Page 1 of 1
                                                         Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 10 of 105                               PageID #: 30

Policy Number: MCP0165573                                                                    Mt. Hawley Insurance Company


                          DECLARATIONS - SUB-LIMIT ADDENDUM

The total Limit of Liability as shown in the Declarations is subject to the following sub-limit(s). The sub-limit(s) shown is a
limit or amount per occurrence, except for Earthquake and Flood where an annual aggregate applies. The sub-limit(s)
shown are included in and do not increase the Limit of Liability shown in the Declarations. We will not, in any case, exceed
this sub-limit(s) in one disaster, casualty or event, no matter how many locations are involved.



                 Coverage Part or Item:                                                          Sub-Limit

                  Fire Department Service Charges                                                    $5,000


                  Unnamed Locations                                                                 $25,000




                  ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.



CPR 2147 (02/04)                                                                                          Page 1 of 1
                                                           Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 11 of 105                              PageID #: 31
Policy Number: MCP0165573                                                                  Mt. Hawley Insurance Company


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                      DECLARATIONS - DEDUCTIBLE ADDENDUM

The following deductible wording is in addition to all other deductible wording found elsewhere in this policy. All other
deductible wording found in and made a part of this policy also applies. Each claim for loss or damage will be adjusted
separately.


PERIL DEDUCTIBLE(S)
$5,000 Per Occurrence for All Covered Perils, except:
5.00% of the Total Insurable Values Per Building (including time element if applicable) at the time of loss or damage
subject to a minimum of $25,000 Per Occurrence for Named Storm
$25,000 Per Occurrence for Windstorm or Hail



Total Insurable Values is defined as the full value of covered property, including time element if applicable, subject to the
valuation terms and conditions of the policy. Total Insurable Values are calculated at the time of loss or damage.




                  ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


CPR 2218 (11/04)                                                                                          Page 1 of 1
                                                            Insured
        Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 12 of 105                           PageID #: 32
Policy Number: MCP0165573                                                                  Mt. Hawley Insurance Company


                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                  SPECIFIED LIMITS ENDORSEMENT

Prem./Loc.    Bldg.          Limit of        Type of         Coins.                        Description & Location
   No.         No.         Insurance        Coverage        Percent   Val.*                 of Property Covered
    00001    001       $400,000         Business Income      N/A      ALS     Built: 2007, Masonry Non-Combustible
                                        (and Extra                            4776 Main Street-Suites 106 & 104
                                        Expense)                              Orange Beach, AL 36561
                                                                              Retail


    00001    001       $300,000         Business             90%      RCV     Built: 2007, Masonry Non-Combustible
                                        Personal                              4776 Main Street-Suites 106 & 104
                                        Property                              Orange Beach, AL 36561
                                                                              Retail


    00001    001       $70,000          Tenants              90%      RCV     Built: 2007, Masonry Non-Combustible
                                        Improvements                          4776 Main Street-Suites 106 & 104
                                        and Betterments                       Orange Beach, AL 36561
                                                                              Retail


    00002    001       $400,000         Business Income      N/A      ALS     Built: 2009, Masonry Non-Combustible
                                        (and Extra                            25741 Perdido Beach Boulevard-Suite 3
                                        Expense)                              Orange Beach, AL 36561
                                                                              Retail


    00002    001       $300,000         Business             90%      RCV     Built: 2009, Masonry Non-Combustible
                                        Personal                              25741 Perdido Beach Boulevard-Suite 3
                                        Property                              Orange Beach, AL 36561
                                                                              Retail


    00002    001       $50,000          Tenants              90%      RCV     Built: 2009, Masonry Non-Combustible
                                        Improvements                          25741 Perdido Beach Boulevard-Suite 3
                                        and Betterments                       Orange Beach, AL 36561
                                                                              Retail


    00003    001       $150,000         Business Income      N/A      ALS     Built: 2008, Masonry Non-Combustible
                                        (and Extra                            140 Market Street
                                        Expense)                              Flowood, MS 39232
                                                                              Retail


    00003    001       $300,000         Business             90%      RCV     Built: 2008, Masonry Non-Combustible
                                        Personal                              140 Market Street
                                        Property                              Flowood, MS 39232
                                                                              Retail




*     Valuation. Indicate: ACV (Actual Cash Value), ALS (Actual Loss Sustained), RCV (Replacement Cost Value),
      SP (Selling Price) or SV (Stated Value).



                      ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.



CPR 2162 (01/02)                                                                                         Page 1 of 5
                                                          Insured
        Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 13 of 105                           PageID #: 33
Policy Number: MCP0165573                                                                  Mt. Hawley Insurance Company


                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                  SPECIFIED LIMITS ENDORSEMENT

Prem./Loc.    Bldg.          Limit of        Type of         Coins.                        Description & Location
   No.         No.         Insurance        Coverage        Percent   Val.*                 of Property Covered
    00003    001       $50,000          Tenants              90%      RCV     Built: 2008, Masonry Non-Combustible
                                        Improvements                          140 Market Street
                                        and Betterments                       Flowood, MS 39232
                                                                              Retail


    00004    001       $400,000         Business Income      N/A      ALS     Built: 2005, Masonry Non-Combustible
                                        (and Extra                            4830 W. Main Street-Suite G205
                                        Expense)                              Orange Beach, AL 36561
                                                                              Warehouse


    00004    001       $300,000         Business             90%      RCV     Built: 2005, Masonry Non-Combustible
                                        Personal                              4830 W. Main Street-Suite G205
                                        Property                              Orange Beach, AL 36561
                                                                              Warehouse


    00004    001       $50,000          Tenants              90%      RCV     Built: 2005, Masonry Non-Combustible
                                        Improvements                          4830 W. Main Street-Suite G205
                                        and Betterments                       Orange Beach, AL 36561
                                                                              Warehouse


    00004    002       $300,000         Business             90%      RCV     Built: 2005, Masonry Non-Combustible
                                        Personal                              4830 W. Main Street-Suite G210
                                        Property                              Orange Beach, AL 36561
                                                                              Office


    00004    003       $50,000          Business             90%      RCV     Built: 2005, Masonry Non-Combustible
                                        Personal                              4830 W Main Street-Suite G 206
                                        Property                              Orange Beach, AL 36561
                                                                              Retail


    00004    004       $150,000         Business Income      N/A      ALS     Built: 2005, Masonry Non-Combustible
                                        (and Extra                            4830 W. Main Street-Suite G202
                                        Expense)                              Orange Beach, AL 36561
                                                                              Warehouse


    00004    004       $300,000         Business             90%      RCV     Built: 2005, Masonry Non-Combustible
                                        Personal                              4830 W. Main Street-Suite G202
                                        Property                              Orange Beach, AL 36561
                                                                              Warehouse




*     Valuation. Indicate: ACV (Actual Cash Value), ALS (Actual Loss Sustained), RCV (Replacement Cost Value),
      SP (Selling Price) or SV (Stated Value).



                      ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.



CPR 2162 (01/02)                                                                                         Page 2 of 5
                                                          Insured
        Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 14 of 105                           PageID #: 34
Policy Number: MCP0165573                                                                  Mt. Hawley Insurance Company


                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                  SPECIFIED LIMITS ENDORSEMENT

Prem./Loc.    Bldg.          Limit of        Type of         Coins.                        Description & Location
   No.         No.         Insurance        Coverage        Percent   Val.*                 of Property Covered
    00004    004       $50,000          Tenants              90%      RCV     Built: 2005, Masonry Non-Combustible
                                        Improvements                          4830 W. Main Street-Suite G202
                                        and Betterments                       Orange Beach, AL 36561
                                                                              Warehouse


    00005    001       $150,000         Business Income      N/A      ALS     Built: 2014, Masonry Non-Combustible
                                        (and Extra                            335 Bridge Street-Suite 167
                                        Expense)                              Huntsville, AL 35806
                                                                              Retail


    00005    001       $300,000         Business             90%      RCV     Built: 2014, Masonry Non-Combustible
                                        Personal                              335 Bridge Street-Suite 167
                                        Property                              Huntsville, AL 35806
                                                                              Retail


    00005    001       $50,000          Tenants              90%      RCV     Built: 2014, Masonry Non-Combustible
                                        Improvements                          335 Bridge Street-Suite 167
                                        and Betterments                       Huntsville, AL 35806
                                                                              Retail


    00006    001       $150,000         Business Income      N/A      ALS     Built: 2015, Masonry Non-Combustible
                                        (and Extra                            12805 US Highway 98-Suite P101
                                        Expense)                              Inlet Beach, FL 32413
                                                                              Retail


    00006    001       $300,000         Business             90%      RCV     Built: 2015, Masonry Non-Combustible
                                        Personal                              12805 US Highway 98-Suite P101
                                        Property                              Inlet Beach, FL 32413
                                                                              Retail


    00006    001       $50,000          Tenants              90%      RCV     Built: 2015, Masonry Non-Combustible
                                        Improvements                          12805 US Highway 98-Suite P101
                                        and Betterments                       Inlet Beach, FL 32413
                                                                              Retail


    00007    001       $150,000         Business Income      N/A      ALS     Built: 2015, Masonry Non-Combustible
                                        (and Extra                            4243 Ambassador Caffery-Suite 114
                                        Expense)                              Lafayette, LA 70508
                                                                              Retail




*     Valuation. Indicate: ACV (Actual Cash Value), ALS (Actual Loss Sustained), RCV (Replacement Cost Value),
      SP (Selling Price) or SV (Stated Value).



                      ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.



CPR 2162 (01/02)                                                                                         Page 3 of 5
                                                          Insured
        Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 15 of 105                           PageID #: 35
Policy Number: MCP0165573                                                                  Mt. Hawley Insurance Company


                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                  SPECIFIED LIMITS ENDORSEMENT

Prem./Loc.    Bldg.          Limit of        Type of         Coins.                        Description & Location
   No.         No.         Insurance        Coverage        Percent   Val.*                 of Property Covered
    00007    001       $300,000         Business             90%      RCV     Built: 2015, Masonry Non-Combustible
                                        Personal                              4243 Ambassador Caffery-Suite 114
                                        Property                              Lafayette, LA 70508
                                                                              Retail


    00007    001       $50,000          Tenants              90%      RCV     Built: 2015, Masonry Non-Combustible
                                        Improvements                          4243 Ambassador Caffery-Suite 114
                                        and Betterments                       Lafayette, LA 70508
                                                                              Retail


    00008    001       $150,000         Business Income      N/A      ALS     Built: 2015, Masonry Non Combustible
                                        (and Extra                            10156 Perkins Road-Suite F 140
                                        Expense)                              Baton Rouge, LA 70810
                                                                              Retail


    00008    001       $300,000         Business             90%      RCV     Built: 2015, Masonry Non Combustible
                                        Personal                              10156 Perkins Road-Suite F 140
                                        Property                              Baton Rouge, LA 70810
                                                                              Retail


    00008    001       $50,000          Tenants              90%      RCV     Built: 2015, Masonry Non Combustible
                                        Improvements                          10156 Perkins Road-Suite F 140
                                        and Betterments                       Baton Rouge, LA 70810
                                                                              Retail


    00009    001       $400,000         Business Income      N/A      ALS     Built: 1976, Masonry Non-Combustible
                                        (and Extra                            3457 Bel Air Mall-Suite C17
                                        Expense)                              Mobile, AL 36606
                                                                              Retail


    00009    001       $300,000         Business             90%      RCV     Built: 1976, Masonry Non-Combustible
                                        Personal                              3457 Bel Air Mall-Suite C17
                                        Property                              Mobile, AL 36606
                                                                              Retail


    00009    001       $70,000          Tenants              90%      RCV     Built: 1976, Masonry Non-Combustible
                                        Improvements                          3457 Bel Air Mall-Suite C17
                                        and Betterments                       Mobile, AL 36606
                                                                              Retail




*     Valuation. Indicate: ACV (Actual Cash Value), ALS (Actual Loss Sustained), RCV (Replacement Cost Value),
      SP (Selling Price) or SV (Stated Value).



                      ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.



CPR 2162 (01/02)                                                                                         Page 4 of 5
                                                          Insured
        Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 16 of 105                           PageID #: 36
Policy Number: MCP0165573                                                                  Mt. Hawley Insurance Company


                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                  SPECIFIED LIMITS ENDORSEMENT

Prem./Loc.    Bldg.          Limit of        Type of         Coins.                         Description & Location
   No.         No.         Insurance        Coverage        Percent   Val.*                  of Property Covered
    00010    001       $400,000         Business Income      N/A      ALS     Built: 2004, Joisted Masonry
                                        (and Extra                            10136 Eastern Shore Boulevard-Suite B
                                        Expense)                              Spanish Fort, AL 36527
                                                                              Retail


    00010    001       $300,000         Business             90%      RCV     Built: 2004, Joisted Masonry
                                        Personal                              10136 Eastern Shore Boulevard-Suite B
                                        Property                              Spanish Fort, AL 36527
                                                                              Retail


    00010    001       $70,000          Tenants              90%      RCV     Built: 2004, Joisted Masonry
                                        Improvements                          10136 Eastern Shore Boulevard-Suite B
                                        and Betterments                       Spanish Fort, AL 36527
                                                                              Retail


    00011    001       $400,000         Business Income      N/A      ALS     Built: 1991, Joisted Masonry
                                        (and Extra                            1800 Galleria Boulevard-Suite 2221
                                        Expense)                              Franklin, TN 37067
                                                                              Retail


    00011    001       $300,000         Business             90%      RCV     Built: 1991, Joisted Masonry
                                        Personal                              1800 Galleria Boulevard-Suite 2221
                                        Property                              Franklin, TN 37067
                                                                              Retail


    00011    001       $70,000          Tenants              90%      RCV     Built: 1991, Joisted Masonry
                                        Improvements                          1800 Galleria Boulevard-Suite 2221
                                        and Betterments                       Franklin, TN 37067
                                                                              Retail




*     Valuation. Indicate: ACV (Actual Cash Value), ALS (Actual Loss Sustained), RCV (Replacement Cost Value),
      SP (Selling Price) or SV (Stated Value).



                      ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.



CPR 2162 (01/02)                                                                                          Page 5 of 5
                                                          Insured
     Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 17 of 105                     PageID #: 37
Policy Number: MCP0165573                                                           Mt. Hawley Insurance Company


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                       APPLICABLE FORMS & ENDORSEMENTS

FORMS AND ENDORSEMENTS LISTED BELOW APPLY TO AND ARE MADE PART OF THIS POLICY AT TIME OF
ISSUE.

CPR-2147(02/04)                  Declarations - SubLimit Addendum
CPR-2218(11/04)                  Declarations - Deductible Addendum
CPR-2162(01/02)                  Specified Limits Endorsement
CP-0010(06/07)                   Building and Personal Property Coverage Form
CP-0030(06/07)                   Business Income (and Extra Expense) Coverage Form
CP-1030(06/07)                   Causes Of Loss - Special Form
CP-0090(07/88)                   Commercial Property Conditions
IL-0017(11/98)                   Common Policy Conditions
CP-1430(10/00)                   Outdoor Trees, Shrubs and Plants
CP-1440(06/07)                   Outdoor Signs
CPR-2106(11/07)                  Automatic Acquisition Endorsement
CPR-2152F(02/04)                 Electronic Data Processing Endorsement
CPR-2170(03/02)                  Valuable Papers and Records
CPR-2177(03/02)                  Accounts Receivable
CPR-2200(10/01)                  Loss Payee/Additional Insured Endorsement
CPR-2209(11/13)                  Ordinance or Law Coverage - Combined Limit
CPR-2212(03/02)                  Additional Named Insureds
CPR-2268(02/07)                  Protective Safeguard Endorsement
CPR-2274(04/12)                  Minimum Earned Premium Endorsement
CPR-2276(04/12)                  Non-Payment Of Premium
CPR-2281(12/14)                  Nuclear, Biological, Chemical, or Radioactive Exclusion
CPR-2282(02/15)                  Exclusion Of Cosmetic Damage To Roof Surfacing
CPR-2284(04/15)                  Fire Protection Equipment Recharge Endorsement
CP-0116(04/08)                   Louisiana Changes
CP-0125(07/08)                   Florida Changes
CP-1032(08/08)                   Water Exclusion Endorsement
CPR-2117(08/15)                  Definition of Occurrence
CPR-2133(10/01)                  Absolute Pollution Exclusion Endorsement
CPR-2165(04/13)                  Liberalization Clause Endorsement
CPR-2188(12/10)                  Exclusion of Certain Computer Related Losses
CPR-2230(03/08)                  Terrorism Exclusion
CPR-2261(09/04)                  Fire Department Service Charge Endorsement




CPR 2150 (10/01)                                                                                 Page 1 of 2
                                                   Insured
     Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 18 of 105                 PageID #: 38
                             APPLICABLE FORMS & ENDORSEMENTS
                                                  (cont'd)


 CPR-2263(11/04)                 Unnamed Locations Extension
 CPR-2269(06/09)                 Asbestos Exclusion
 CPR-2291(08/15)                 Named Storm Definition
 CPR-2295(02/16)                 Windstorm or Hail Loss Reporting Limitation Addendum
 CPR-2307(09/18)                 Assignment Of Claim Benefits
 IL-0190(09/07)                  Alabama Changes - Actual Cash Value
 IL-0282(09/08)                  Mississippi Changes - Cancellation And Nonrenewal
 RIL-099(07/16)                  Service of Suit Endorsement
 ILF-0001C(04/16)                Signature Page
 ILF-0001CFL(04/16)              Florida Signature Page




                  ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


CPR 2150 (10/01)                                                                            Page 2 of 2
                                                  Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 19 of 105                                PageID #: 39
Policy Number: MCP0165573                                                                     Mt. Hawley Insurance Company



                                   BUILDING AND PERSONAL
                                  PROPERTY COVERAGE FORM

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and what is
and is not covered.

Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The words "we",
"us" and "our" refer to the Company providing this insurance.

Other words and phrases that appear in quotation marks have special meaning. Refer to Section H. Definitions.

A. Coverage                                                                        (a) Additions under construction, altera-
                                                                                       tions and repairs to the building or
    We will pay for direct physical loss of or damage to                               structure;
    Covered Property at the premises described in the
    Declarations caused by or resulting from any Covered                           (b) Materials, equipment, supplies and
    Cause of Loss.                                                                     temporary structures, on or within 100
                                                                                       feet of the described premises, used
    1. Covered Property                                                                for making additions, alterations or
                                                                                       repairs to the building or structure.
        Covered Property, as used in this Coverage Part,
        means the type of property described in this
                                                                         b. Your Business Personal Property located
        section, A. 1., and limited in A. 2. Property Not
                                                                            in or on the building described in the Declara-
        Covered, if a Limit of Insurance is shown in the
        Declarations for that type of property.                             tions or in the open (or in a vehicle) within 100
                                                                            feet of the described premises, consisting of
        a. Building, meaning the building or structure                      the following unless otherwise specified in the
           described in the Declarations, including:                        Declarations or on the Your Business Person-
                                                                            al Property – Separation Of Coverage form:
            (1) Completed additions;
                                                                               (1) Furniture and fixtures;
            (2) Fixtures, including outdoor fixtures;
                                                                               (2) Machinery and equipment;
            (3) Permanently installed:
                                                                               (3) "Stock";
                 (a) Machinery and
                                                                               (4) All other personal property owned by you
                 (b) Equipment;                                                    and used in your business;

            (4) Personal property owned by you that is                         (5) Labor, materials or services furnished or
                used to maintain or service the building or                        arranged by you on personal property of
                structure or its premises, including:
                                                                                   others;
                 (a) Fire-extinguishing equipment;
                                                                               (6) Your use interest as tenant in improve-
                 (b) Outdoor furniture;                                            ments and betterments. Improvements
                                                                                   and betterments are fixtures, alterations,
                 (c) Floor coverings; and                                          installations or additions:

                 (d) Appliances used for refrigerating,                            (a) Made a part of the building or struc-
                     ventilating, cooking, dishwashing or                              ture you occupy but do not own; and
                     laundering;
                                                                                   (b) You acquired or made at your ex-
            (5) If not covered by other insurance:                                     pense but cannot legally remove;


CP 00 10 06 07                                  © ISO Properties, Inc., 2007                                    Page 1 of 15
                                                           Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 20 of 105                                PageID #: 40


            (7) Leased personal property for which you                   k. Property that is covered under another cover-
                have a contractual responsibility to insure,                age form of this or any other policy in which it
                unless otherwise provided for under Per-                    is more specifically described, except for the
                sonal Property Of Others.                                   excess of the amount due (whether you can
                                                                            collect on it or not) from that other insurance;
       c. Personal Property Of Others that is:
                                                                         l.    Retaining walls that are not part of a building;
            (1) In your care, custody or control; and
                                                                         m. Underground pipes, flues or drains;
            (2) Located in or on the building described in
                the Declarations or in the open (or in a                 n. Electronic data, except as provided under the
                vehicle) within 100 feet of the described                   Additional Coverage, Electronic Data. Elec-
                premises.                                                   tronic data means information, facts or com-
                                                                            puter programs stored as or on, created or
            However, our payment for loss of or damage                      used on, or transmitted to or from computer
            to personal property of others will only be for                 software (including systems and applications
            the account of the owner of the property.                       software), on hard or floppy disks, CD-ROMs,
                                                                            tapes, drives, cells, data processing devices
   2. Property Not Covered                                                  or any other repositories of computer software
                                                                            which are used with electronically controlled
       Covered Property does not include:                                   equipment. The term computer programs, re-
                                                                            ferred to in the foregoing description of elec-
       a. Accounts, bills, currency, food stamps or                         tronic data, means a set of related electronic
          other evidences of debt, money, notes or                          instructions which direct the operations and
          securities. Lottery tickets held for sale are not                 functions of a computer or device connected
          securities;                                                       to it, which enable the computer or device to
                                                                            receive, process, store, retrieve or send data.
                                                                            This paragraph, n., does not apply to your
       b. Animals, unless owned by others and
                                                                            "stock" of prepackaged software;
          boarded by you, or if owned by you, only as
          "stock" while inside of buildings;
                                                                         o. The cost to replace or restore the information
                                                                            on valuable papers and records, including
       c. Automobiles held for sale;
                                                                            those which exist as electronic data. Valuable
                                                                            papers and records include but are not limited
       d. Bridges, roadways, walks, patios or other
                                                                            to proprietary information, books of account,
          paved surfaces;
                                                                            deeds, manuscripts, abstracts, drawings and
                                                                            card index systems. Refer to the Coverage
       e. Contraband, or property in the course of ille-                    Extension for Valuable Papers And Records
          gal transportation or trade;                                      (Other Than Electronic Data) for limited cov-
                                                                            erage for valuable papers and records other
       f.   The cost of excavations, grading, backfilling                   than those which exist as electronic data;
            or filling;
                                                                         p. Vehicles or self-propelled machines (including
       g. Foundations of buildings, structures, machin-                     aircraft or watercraft) that:
          ery or boilers if their foundations are below:
                                                                               (1) Are licensed for use on public roads; or
            (1) The lowest basement floor; or
                                                                               (2) Are operated principally away from the
            (2) The surface of the ground, if there is no                          described premises.
                basement;
                                                                               This paragraph does not apply to:
       h. Land (including land on which the property is
          located), water, growing crops or lawns;                                 (a) Vehicles or self-propelled machines
                                                                                       or autos you manufacture, process or
       i.   Personal property       while    airborne      or                          warehouse;
            waterborne;
                                                                                   (b) Vehicles or self-propelled machines,
       j.   Bulkheads, pilings, piers, wharves or docks;                               other than autos, you hold for sale;


CP 00 10 06 07                                  © ISO Properties, Inc., 2007                                      Page 2 of 15
                                                            Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 21 of 105                              PageID #: 41


                 (c) Rowboats or canoes out of water at                               deductible plus the amount that we
                     the described premises; or                                       pay for direct physical loss or damage
                                                                                      to the Covered Property that has sus-
                 (d) Trailers, but only to the extent pro-                            tained loss or damage.
                     vided for in the Coverage Extension
                     for Non-owned Detached Trailers;                         (4) We will pay up to an additional $10,000
                                                                                  for debris removal expense, for each
       q. The following property while outside of                                 location, in any one occurrence of phys-
          buildings:                                                              ical loss or damage to Covered Property,
                                                                                  if one or both of the following circum-
          (1) Grain, hay, straw or other crops;                                   stances apply:

          (2) Fences, radio or television antennas (in-                          (a) The total of the actual debris removal
              cluding satellite dishes) and their lead-in                            expense plus the amount we pay for
              wiring, masts or towers, trees, shrubs or                              direct physical loss or damage ex-
              plants (other than "stock" of trees, shrubs                            ceeds the Limit of Insurance on the
              or plants), all except as provided in the                              Covered Property that has sustained
              Coverage Extensions.                                                   loss or damage.
   3. Covered Causes Of Loss                                                     (b) The actual debris removal expense
                                                                                     exceeds 25% of the sum of the de-
       See applicable Causes Of Loss Form as shown in                                ductible plus the amount that we pay
       the Declarations.                                                             for direct physical loss or damage to
                                                                                     the Covered Property that has sus-
   4. Additional Coverages                                                           tained loss or damage.
       a. Debris Removal                                                         Therefore, if (4) (a) and/or (4) (b) apply,
                                                                                 our total payment for direct physical loss
          (1) Subject to Paragraphs (3) and (4), we will                         or damage and debris removal expense
              pay your expense to remove debris of                               may reach but will never exceed the Limit
              Covered Property caused by or resulting
                                                                                 of Insurance on the Covered Property
              from a Covered Cause of Loss that
                                                                                 that has sustained loss or damage, plus
              occurs during the policy period. The ex-
                                                                                 $10,000.
              penses will be paid only if they are
              reported to us in writing within 180 days
                                                                              (5) Examples
              of the date of direct physical loss or
              damage.
                                                                                 The following examples assume that
          (2) Debris Removal does not apply to costs                             there is no Coinsurance penalty.
              to:
                                                                EXAMPLE #1
                 (a) Extract "pollutants" from land or
                     water; or                                  Limit of Insurance:                               $ 90,000

                 (b) Remove, restore or replace polluted        Amount of Deductible:                             $     500
                     land or water.
                                                                Amount of Loss:                                   $ 50,000
          (3) Subject to the exceptions in Paragraph
              (4), the following provisions apply:              Amount of Loss Payable:                           $ 49,500

                 (a) The most we will pay for the total of                                                ($50,000 – $500)
                     direct physical loss or damage plus
                     debris removal expense is the Limit of     Debris Removal Expense:                           $ 10,000
                     Insurance applicable to the Covered
                     Property that has sustained loss or        Debris Removal Expense Payable:                   $ 10,000
                     damage.
                                                                ($10,000 is 20% of $50,000.)
                 (b) Subject to (a) above, the amount we
                     will pay for debris removal expense is     The debris removal expense is less than 25% of the sum
                     limited to 25% of the sum of the           of the loss payable plus the deductible. The sum of the


CP 00 10 06 07                                 © ISO Properties, Inc., 2007                                    Page 3 of 15
                                                          Insured
       Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 22 of 105                             PageID #: 42


loss payable and the debris removal expense ($49,500 +                 c. Fire Department Service Charge
$10,000 = $59,500) is less than the Limit of Insurance.
Therefore the full amount of debris removal expense is                       When the fire department is called to save or
payable in accordance with the terms of Paragraph (3).                       protect Covered Property from a Covered
                                                                             Cause of Loss, we will pay up to $1,000, un-
EXAMPLE #2                                                                   less a higher limit is shown in the Declara-
                                                                             tions, for your liability for fire department
Limit of Insurance:                             $ 90,000                     service charges:

Amount of Deductible:                           $     500                    (1) Assumed by contract or agreement prior
                                                                                 to loss; or
Amount of Loss:                                 $ 80,000
                                                                             (2) Required by local ordinance.
Amount of Loss Payable:                         $ 79,500
                                                                             No Deductible applies to this Additional
                                        ($80,000 – $500)                     Coverage.

Debris Removal Expense:                         $ 30,000               d. Pollutant Clean-up And Removal

Debris Removal Expense Payable                                               We will pay your expense to extract "pol-
                                                                             lutants" from land or water at the described
                            Basic Amount:       $ 10,500                     premises if the discharge, dispersal, seepage,
                                                                             migration, release or escape of the "pollut-
                            Additional Amount: $ 10,000                      ants" is caused by or results from a Covered
                                                                             Cause of Loss that occurs during the policy
The basic amount payable for debris removal expense                          period. The expenses will be paid only if they
under the terms of Paragraph (3) is calculated as follows:                   are reported to us in writing within 180 days of
$80,000 ($79,500 + $500) x .25 = $20,000; capped at                          the date on which the Covered Cause of Loss
$10,500. The cap applies because the sum of the loss                         occurs.
payable ($79,500) and the basic amount payable for
debris removal expense ($10,500) cannot exceed the                           This Additional Coverage does not apply to
Limit of Insurance ($90,000).                                                costs to test for, monitor or assess the exis-
                                                                             tence, concentration or effects of "pollutants".
The additional amount payable for debris removal ex-                         But we will pay for testing which is performed
pense is provided in accordance with the terms of Para-                      in the course of extracting the "pollutants"
graph (4), because the debris removal expense ($30,000)                      from the land or water.
exceeds 25% of the loss payable plus the deductible
($30,000 is 37.5% of $80,000), and because the sum of                        The most we will pay under this Additional
the loss payable and debris removal expense ($79,500 +                       Coverage for each described premises is
$30,000 = $109,500) would exceed the Limit of Insurance                      $10,000 for the sum of all covered expenses
($90,000). The additional amount of covered debris re-                       arising out of Covered Causes of Loss oc-
moval expense is $10,000, the maximum payable under                          curring during each separate 12-month period
Paragraph (4). Thus the total payable for debris removal                     of this policy.
expense in this example is $20,500; $9,500 of the debris
removal expense is not covered.                                        e. Increased Cost Of Construction

        b. Preservation Of Property                                          (1) This Additional Coverage applies only to
                                                                                 buildings to which the Replacement Cost
            If it is necessary to move Covered Property                          Optional Coverage applies.
            from the described premises to preserve it
            from loss or damage by a Covered Cause of                        (2) In the event of damage by a Covered
            Loss, we will pay for any direct physical loss                       Cause of Loss to a building that is Cov-
            or damage to that property:                                          ered Property, we will pay the increased
                                                                                 costs incurred to comply with enforce-
            (1) While it is being moved or while tem-                            ment of an ordinance or law in the course
                porarily stored at another location; and                         of repair, rebuilding or replacement of
                                                                                 damaged parts of that property, subject to
            (2) Required by local ordinance. No Deduct-                          the limitations stated in e. (3) through e.
                ible applies to this Additional Coverage.                        (9) of this Additional Coverage.


CP 00 10 06 07                                © ISO Properties, Inc., 2007                                      Page 4 of 15
                                                         Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 23 of 105                                 PageID #: 43


          (3) The ordinance or law referred to in e. (2)                         (7) With respect to this Additional Coverage:
              of this Additional Coverage is an ordi-
              nance or law that regulates the construc-                              (a) We will not pay for the Increased
              tion or repair of buildings or establishes                                 Cost of Construction:
              zoning or land use requirements at the
              described premises, and is in force at the                                 (i) Until the property is actually re-
              time of loss.                                                                  paired or replaced, at the same or
                                                                                             another premises; and
          (4) Under this Additional Coverage, we will
              not pay any costs due to an ordinance or
                                                                                         (ii) Unless the repairs or replacement
              law that:
                                                                                              are made as soon as reasonably
                 (a) You were required to comply with                                         possible after the loss or damage,
                     before the loss, even when the build-                                    not to exceed two years. We may
                     ing was undamaged; and                                                   extend this period in writing dur-
                                                                                              ing the two years.
                 (b) You failed to comply with.
                                                                                     (b) If the building is repaired or replaced
          (5) Under this Additional Coverage, we will                                    at the same premises, or if you elect
              not pay for:                                                               to rebuild at another premises, the
                                                                                         most we will pay for the Increased
                 (a) The enforcement of any ordinance or                                 Cost of Construction, subject to the
                     law which requires demolition, repair,                              provisions of e. (6) of this Additional
                     replacement, reconstruction, remod-                                 Coverage, is the increased cost of
                     eling or remediation of property due                                construction at the same premises.
                     to contamination by "pollutants" or
                     due to the presence, growth, prolif-
                                                                                     (c) If the ordinance or law requires relo-
                     eration, spread or any activity of "fun-
                                                                                         cation to another premises, the most
                     gus", wet or dry rot or bacteria; or
                                                                                         we will pay for the Increased Cost of
                 (b) Any costs associated with the en-                                   Construction, subject to the provi-
                     forcement of an ordinance or law                                    sions of e. (6) of this Additional Cov-
                     which requires any insured or others                                erage, is the increased cost of
                     to test for, monitor, clean up, remove,                             construction at the new premises.
                     contain, treat, detoxify or neutralize,
                     or in any way respond to, or assess                         (8) This Additional Coverage is not subject to
                     the effects of "pollutants", "fungus",                          the terms of the Ordinance Or Law Ex-
                     wet or dry rot or bacteria.                                     clusion, to the extent that such Exclusion
                                                                                     would conflict with the provisions of this
          (6) The most we will pay under this Addi-                                  Additional Coverage.
              tional Coverage, for each described
              building insured under this Coverage                               (9) The costs addressed in the Loss Payment
              Form, is $10,000 or 5% of the Limit of                                 and Valuation Conditions, and the Re-
              Insurance applicable to that building,                                 placement Cost Optional Coverage, in
              whichever is less. If a damaged building
                                                                                     this Coverage Form, do not include the
              is covered under a blanket Limit of In-
                                                                                     increased cost attributable to enforce-
              surance which applies to more than one
              building or item of property, then the most                            ment of an ordinance or law. The amount
              we will pay under this Additional Cover-                               payable under this Additional Coverage,
              age, for that damaged building, is the                                 as stated in e. (6) of this Additional Cov-
              lesser of: $10,000 or 5% times the value                               erage, is not subject to such limitation.
              of the damaged building as of the time of
              loss times the applicable Coinsurance                        f.    Electronic Data
              percentage.
                                                                                 (1) Under this Additional Coverage, electron-
                 The amount payable under this Additional                            ic data has the meaning described under
                 Coverage is additional insurance.                                   Property Not Covered, Electronic Data.



CP 00 10 06 07                                    © ISO Properties, Inc., 2007                                    Page 5 of 15
                                                             Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 24 of 105                              PageID #: 44


          (2) Subject to the provisions of this Additional                       computer systems involved. If loss pay-
              Coverage, we will pay for the cost to re-                          ment on the first occurrence does not
              place or restore electronic data which has                         exhaust this amount, then the balance is
              been destroyed or corrupted by a Cov-                              available for subsequent loss or damage
              ered Cause of Loss. To the extent that                             sustained in but not after that policy year.
              electronic data is not replaced or re-                             With respect to an occurrence which be-
              stored, the loss will be valued at the cost                        gins in one policy year and continues or
              of replacement of the media on which the                           results in additional loss or damage in a
              electronic data was stored, with blank                             subsequent policy year(s), all loss or
              media of substantially identical type.                             damage is deemed to be sustained in the
                                                                                 policy year in which the occurrence
          (3) The Covered Causes of Loss applicable                              began.
              to Your Business Personal Property apply
              to this Additional Coverage, Electronic                5. Coverage Extensions
              Data, subject to the following:
                                                                        Except as otherwise provided, the following      Ex-
                 (a) If the Causes Of Loss – Special Form               tensions apply to property located in or on      the
                     applies, coverage under this Addition-             building described in the Declarations or in     the
                     al Coverage, Electronic Data, is limit-            open (or in a vehicle) within 100 feet of the    de-
                     ed to the "specified causes of loss" as            scribed premises.
                     defined in that form, and Collapse as
                     set forth in that form.                            If a Coinsurance percentage of 80% or more, or a
                                                                        Value Reporting period symbol, is shown in the
                 (b) If the Causes Of Loss – Broad Form                 Declarations, you may extend the insurance pro-
                     applies, coverage under this Addition-             vided by this Coverage Part as follows:
                     al Coverage, Electronic Data, in-
                     cludes Collapse as set forth in that               a. Newly Acquired Or Constructed Property
                     form.
                                                                              (1) Buildings
                 (c) If the Causes Of Loss Form is en-
                     dorsed to add a Covered Cause of                            If this policy covers Building, you may
                     Loss, the additional Covered Cause                          extend that insurance to apply to:
                     of Loss does not apply to the cover-
                     age provided under this Additional                          (a) Your new buildings while being built
                     Coverage, Electronic Data.                                      on the described premises; and

                 (d) The Covered Causes of Loss include                          (b) Buildings you acquire at locations,
                     a virus, harmful code or similar in-                            other than the described premises, in-
                     struction introduced into or enacted                            tended for:
                     on a computer system (including
                     electronic data) or a network to which                          (i) Similar use as the building de-
                     it is connected, designed to damage                                 scribed in the Declarations; or
                     or destroy any part of the system or
                     disrupt its normal operation. But there                         (ii) Use as a warehouse.
                     is no coverage for loss or damage
                     caused by or resulting from manipula-                       The most we will pay for loss or damage
                     tion of a computer system (including                        under this Extension is $250,000 at each
                     electronic data) by any employee,                           building.
                     including a temporary or leased em-
                     ployee, or by an entity retained by                      (2) Your Business Personal Property
                     you or for you to inspect, design, in-
                     stall, modify, maintain, repair or re-                      (a) If this policy covers Your Business
                     place that system.                                              Personal Property, you may extend
                                                                                     that insurance to apply to:
          (4) The most we will pay under this
              Additional Coverage, Electronic Data, is                               (i) Business personal property, in-
              $2,500 for all loss or damage sustained in                                 cluding such property that you
              any one policy year, regardless of the                                     newly acquire, at any location you
              number of occurrences of loss or damage                                    acquire other than at fairs, trade
              or the number of premises, locations or                                    shows or exhibitions;


CP 00 10 06 07                                 © ISO Properties, Inc., 2007                                    Page 6 of 15
                                                           Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 25 of 105                                PageID #: 45


                     (ii) Business personal property, in-                      (2) Personal property of others in your care,
                          cluding such property that you                           custody or control.
                          newly acquire, located at your
                          newly constructed or acquired                        The most we will pay for loss or damage un-
                          buildings at the location de-                        der this Extension is $2,500 at each de-
                          scribed in the Declarations; or                      scribed premises. Our payment for loss of or
                                                                               damage to personal property of others will
                     (iii) Business personal property that                     only be for the account of the owner of the
                           you newly acquire, located at the
                                                                               property.
                           described premises.

                     The most we will pay for loss or dam-               c. Valuable Papers And Records (Other Than
                     age under this Extension is $100,000                   Electronic Data)
                     at each building.
                                                                               (1) You may extend the insurance that ap-
                 (b) This Extension does not apply to:                             plies to Your Business Personal Property
                                                                                   to apply to the cost to replace or restore
                     (i) Personal property of others that is                       the lost information on valuable papers
                         temporarily in your possession in                         and records for which duplicates do not
                         the course of installing or per-                          exist. But this Extension does not apply to
                         forming work on such property; or                         valuable papers and records which exist
                                                                                   as electronic data. Electronic data has the
                     (ii) Personal property of others that is                      meaning described under Property Not
                          temporarily in your possession in                        Covered, Electronic Data.
                          the course of your manufacturing
                          or wholesaling activities.                           (2) If the Causes Of Loss – Special Form ap-
                                                                                   plies, coverage under this Extension is
          (3) Period Of Coverage
                                                                                   limited to the "specified causes of loss" as
                                                                                   defined in that form, and Collapse as set
                 With respect to insurance on or at each
                 newly acquired or constructed property,                           forth in that form.
                 coverage will end when any of the fol-
                 lowing first occurs:                                          (3) If the Causes Of Loss – Broad Form ap-
                                                                                   plies, coverage under this Extension in-
                 (a) This policy expires;                                          cludes Collapse as set forth in that form.

                 (b) 30 days expire after you acquire the                      (4) Under this Extension, the most we will
                     property or begin construction of that                        pay to replace or restore the lost infor-
                     part of the building that would qualify                       mation is $2,500 at each described
                     as covered property; or                                       premises, unless a higher limit is shown
                                                                                   in the Declarations. Such amount is addi-
                 (c) You report values to us.                                      tional insurance. We will also pay for the
                                                                                   cost of blank material for reproducing the
                 We will charge you additional premium for                         records (whether or not duplicates exist),
                 values reported from the date you acquire                         and (when there is a duplicate) for the
                 the property or begin construction of that
                                                                                   cost of labor to transcribe or copy the
                 part of the building that would qualify as
                                                                                   records. The costs of blank material and
                 covered property.
                                                                                   labor are subject to the applicable Limit of
       b. Personal Effects And Property Of Others                                  Insurance on Your Business Personal
                                                                                   Property and therefore coverage of such
          You may extend the insurance that applies to                             costs is not additional insurance.
          Your Business Personal Property to apply to:
                                                                         d. Property Off-premises
          (1) Personal effects owned by you, your of-
              ficers, your partners or members, your                           (1) You may extend the insurance provided
              managers or your employees. This Ex-                                 by this Coverage Form to apply to your
              tension does not apply to loss or damage                             Covered Property while it is away from
              by theft.                                                            the described premises, if it is:


CP 00 10 06 07                                  © ISO Properties, Inc., 2007                                     Page 7 of 15
                                                            Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 26 of 105                                    PageID #: 46


                 (a) Temporarily at a location you do not                              (a) The trailer is used in your business;
                     own, lease or operate;
                                                                                       (b) The trailer is in your care, custody or
                 (b) In storage at a location you lease,                                   control at the premises described in
                     provided the lease was executed                                       the Declarations; and
                     after the beginning of the current
                     policy term; or                                                   (c) You have a contractual responsibility
                                                                                           to pay for loss or damage to the
                 (c) At any fair, trade show or exhibition.                                trailer.

            (2) This Extension       does     not    apply    to                   (2) We will not pay for any loss or damage
                property:                                                              that occurs:

                                                                                       (a) While the trailer is attached to any
                 (a) In or on a vehicle; or
                                                                                           motor vehicle or motorized convey-
                                                                                           ance, whether or not the motor ve-
                 (b) In the care, custody or control of your
                                                                                           hicle or motorized conveyance is in
                     salespersons, unless the property is                                  motion;
                     in such care, custody or control at a
                     fair, trade show or exhibition.                                   (b) During hitching or unhitching opera-
                                                                                           tions, or when a trailer becomes ac-
            (3) The most we will pay for loss or damage                                    cidentally unhitched from a motor
                under this Extension is $10,000.                                           vehicle or motorized conveyance.

       e. Outdoor Property                                                         (3) The most we will pay for loss or damage
                                                                                       under this Extension is $5,000, unless a
            You may extend the insurance provided by                                   higher limit is shown in the Declarations.
            this Coverage Form to apply to your outdoor
            fences, radio and television antennas (includ-                         (4) This insurance is excess over the amount
            ing satellite dishes), trees, shrubs and plants                            due (whether you can collect on it or not)
            (other than "stock" of trees, shrubs or plants),                           from any other insurance covering such
            including debris removal expense, caused by                                property.
            or resulting from any of the following causes
            of loss if they are Covered Causes of Loss:                  Each of these Extensions is additional insurance un-
                                                                         less otherwise indicated. The Additional Condition,
            (1) Fire;                                                    Coinsurance, does not apply to these Extensions.

            (2) Lightning;                                           B. Exclusions And Limitations

            (3) Explosion;                                               See applicable Causes Of Loss Form as shown in the
                                                                         Declarations.
            (4) Riot or Civil Commotion; or
                                                                     C. Limits Of Insurance
            (5) Aircraft.
                                                                         The most we will pay for loss or damage in any one
                                                                         occurrence is the applicable Limit of Insurance shown
            The most we will pay for loss or damage                      in the Declarations.
            under this Extension is $1,000, but not more
            than $250 for any one tree, shrub or plant.                  The most we will pay for loss or damage to outdoor
            These limits apply to any one occurrence,                    signs, whether or not the sign is attached to a
            regardless of the types or number of items                   building, is $2,500 per sign in any one occurrence.
            lost or damaged in that occurrence.
                                                                         The amounts of insurance stated in the following Ad-
       f.   Non-owned Detached Trailers                                  ditional Coverages apply in accordance with the terms
                                                                         of such coverages and are separate from the Limit(s)
            (1) You may extend the insurance that ap-                    of Insurance shown in the Declarations for any other
                plies to Your Business Personal Property                 coverage:
                to apply to loss or damage to trailers that
                you do not own, provided that:                           1. Fire Department Service Charge;


CP 00 10 06 07                                      © ISO Properties, Inc., 2007                                     Page 8 of 15
                                                               Insured
       Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 27 of 105                               PageID #: 47


    2. Pollutant Clean-up And Removal;                           The Deductible applies once per occurrence and therefore
                                                                 is not subtracted in determining the amount of loss pay-
    3. Increased Cost Of Construction; and                       able for Building #2. Loss payable for Building #2 is the
                                                                 Limit of Insurance of $80,000.
    4. Electronic Data.
                                                                 Total amount of loss payable:
    Payments under the Preservation Of Property Addi-
    tional Coverage will not increase the applicable Limit       $59,850 + $80,000 = $139,850
    of Insurance.
                                                                 EXAMPLE #2
D. Deductible
                                                                 (This example, too, assumes there is no Coinsurance
                                                                 penalty.)
    In any one occurrence of loss or damage (hereinafter
    referred to as loss), we will first reduce the amount of     The Deductible and Limits of Insurance are the same as
    loss if required by the Coinsurance Condition or the         those in Example #1.
    Agreed Value Optional Coverage. If the adjusted
    amount of loss is less than or equal to the Deductible,      Loss to Building #1:                            $ 70,000
    we will not pay for that loss. If the adjusted amount of        (Exceeds Limit of Insurance plus Deductible)
    loss exceeds the Deductible, we will then subtract the
    Deductible from the adjusted amount of loss, and will        Loss to Building #2:                            $ 90,000
    pay the resulting amount or the Limit of Insurance,             (Exceeds Limit of Insurance plus Deductible)
    whichever is less.
                                                                 Loss Payable – Building #1:                          $ 60,000
    When the occurrence involves loss to more than one              (Limit of Insurance)
    item of Covered Property and separate Limits of In-
    surance apply, the losses will not be combined in            Loss Payable – Building #2:                          $ 80,000
    determining application of the Deductible. But the De-          (Limit of Insurance)
    ductible will be applied only once per occurrence.
                                                                 Total amount of loss payable:                        $140,000
EXAMPLE #1
                                                                 E. Loss Conditions
(This example assumes there is no Coinsurance penalty.)
                                                                     The following conditions apply in addition to the Com-
                                                                     mon Policy Conditions and the Commercial Property
Deductible:                                       $     250          Conditions.

Limit of Insurance – Building #1:                 $ 60,000           1. Abandonment

Limit of Insurance – Building #2:                 $ 80,000               There can be no abandonment of any property to
                                                                         us.
Loss to Building #1:                              $ 60,100
                                                                     2. Appraisal
Loss to Building #2:                              $ 90,000
                                                                         If we and you disagree on the value of the prop-
The amount of loss to Building #1 ($60,100) is less than                 erty or the amount of loss, either may make
the sum ($60,250) of the Limit of Insurance applicable to                written demand for an appraisal of the loss. In this
Building #1 plus the Deductible.                                         event, each party will select a competent and im-
                                                                         partial appraiser. The two appraisers will select an
The Deductible will be subtracted from the amount of loss                umpire. If they cannot agree, either may request
in calculating the loss payable for Building #1:                         that selection be made by a judge of a court
                                                                         having jurisdiction. The appraisers will state sepa-
                                                                         rately the value of the property and amount of
   $60,100
                                                                         loss. If they fail to agree, they will submit their dif-
    – 250
                                                                         ferences to the umpire. A decision agreed to by
   $59,850     Loss Payable – Building #1                                any two will be binding. Each party will:




CP 00 10 06 07                                 © ISO Properties, Inc., 2007                                       Page 9 of 15
                                                           Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 28 of 105                                PageID #: 48


       a. Pay its chosen appraiser; and                                         (8) Cooperate with us in the investigation or
                                                                                    settlement of the claim.
       b. Bear the other expenses of the appraisal and
          umpire equally.                                                  b. We may examine any insured under oath,
                                                                              while not in the presence of any other insured
       If there is an appraisal, we will still retain our right               and at such times as may be reasonably re-
       to deny the claim.                                                     quired, about any matter relating to this
                                                                              insurance or the claim, including an insured's
   3. Duties In The Event Of Loss Or Damage                                   books and records. In the event of an exam-
                                                                              ination, an insured's answers must be signed.
       a. You must see that the following are done in
          the event of loss or damage to Covered                        4. Loss Payment
          Property:
                                                                           a. In the event of loss or damage covered by
           (1) Notify the police if a law may have been                       this Coverage Form, at our option, we will
               broken.                                                        either:
           (2) Give us prompt notice of the loss or dam-                        (1) Pay the value of lost or damaged
               age. Include a description of the property                           property;
               involved.
                                                                                (2) Pay the cost of repairing or replacing the
           (3) As soon as possible, give us a description                           lost or damaged property, subject to b.
               of how, when and where the loss or dam-                              below;
               age occurred.
                                                                                (3) Take all or any part of the property at an
           (4) Take all reasonable steps to protect the
                                                                                    agreed or appraised value; or
               Covered Property from further damage,
               and keep a record of your expenses
                                                                                (4) Repair, rebuild or replace the property
               necessary to protect the Covered Prop-
                                                                                    with other property of like kind and
               erty, for consideration in the settlement of
                                                                                    quality, subject to b. below.
               the claim. This will not increase the Limit
               of Insurance. However, we will not pay for
               any subsequent loss or damage resulting                          We will determine the value of lost or dam-
               from a cause of loss that is not a Covered                       aged property, or the cost of its repair or
               Cause of Loss. Also, if feasible, set the                        replacement, in accordance with the appli-
               damaged property aside and in the best                           cable terms of the Valuation Condition in this
               possible order for examination.                                  Coverage Form or any applicable provision
                                                                                which amends or supersedes the Valuation
           (5) At our request, give us complete inven-                          Condition.
               tories of the damaged and undamaged
               property. Include quantities, costs, values                 b. The cost to repair, rebuild or replace does not
               and amount of loss claime.                                     include the increased cost attributable to en-
                                                                              forcement of any ordinance or law regulat-
           (6) As often as may be reasonably required,                        ing the construction, use or repair of any
               permit us to inspect the property proving                      property.
               the loss or damage and examine your
               books and records.                                          c. We will give notice of our intentions within 30
                                                                              days after we receive the sworn proof of loss.
                 Also permit us to take samples of dam-
                 aged and undamaged property for inspec-                   d. We will not pay you more than your financial
                 tion, testing and analysis, and permit us                    interest in the Covered Property.
                 to make copies from your books and
                 records.                                                  e. We may adjust losses with the owners of lost
                                                                              or damaged property if other than you. If we
           (7) Send us a signed, sworn proof of loss                          pay the owners, such payments will satisfy
               containing the information we request to                       your claims against us for the owners' prop-
               investigate the claim. You must do this                        erty. We will not pay the owners more than
               within 60 days after our request. We will                      their financial interest in the Covered
               supply you with the necessary forms.                           Property.


CP 00 10 06 07                                   © ISO Properties, Inc., 2007                                  Page 10 of 15
                                                              Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 29 of 105                                PageID #: 49


       f.   We may elect to defend you against suits                                 means the unit or suite rented or
            arising from claims of owners of property. We                            leased to the tenant. Such building is
            will do this at our expense.                                             vacant when it does not contain
                                                                                     enough business personal property to
       g. We will pay for covered loss or damage within                              conduct customary operations.
          30 days after we receive the sworn proof of
          loss, if you have complied with all of the terms                       (b) When this policy is issued to the
          of this Coverage Part and:                                                 owner or general lessee of a building,
                                                                                     building means the entire building.
            (1) We have reached agreement with you on
                                                                                     Such building is vacant unless at
                the amount of loss; or
                                                                                     least 31% of its total square footage
            (2) An appraisal award has been made.                                    is:

       h. A party wall is a wall that separates and is                               (i) Rented to a lessee or sub-lessee
          common to adjoining buildings that are owned                                   and used by the lessee or sub-
          by different parties. In settling covered losses                               lessee to conduct its customary
          involving a party wall, we will pay a proportion                               operations; and/or
          of the loss to the party wall based on your
          interest in the wall in proportion to the interest                         (ii) Used by the building owner to
          of the owner of the adjoining building. How-                                    conduct customary operations.
          ever, if you elect to repair or replace your
          building and the owner of the adjoining                             (2) Buildings under construction or renova-
          building elects not to repair or replace that                           tion are not considered vacant.
          building, we will pay you the full value of the
          loss to the party wall, subject to all applicable             b. Vacancy Provisions
          policy provisions including Limits of Insur-
          ance, the Valuation and Coinsurance Con-
                                                                              If the building where loss or damage occurs
          ditions and all other provisions of this Loss
                                                                              has been vacant for more than 60 consec-
          Payment Condition. Our payment under the
          provisions of this paragraph does not alter                         utive days before that loss or damage occurs:
          any right of subrogation we may have against                        (1) We will not pay for any loss or damage
          any entity, including the owner or insurer of                            caused by any of the following even if
          the adjoining building, and does not alter the                           they are Covered Causes of Loss:
          terms of the Transfer Of Rights Of Recovery
          Against Others To Us Condition in this policy.                         (a) Vandalism;

   5. Recovered Property                                                         (b) Sprinkler leakage, unless you have
                                                                                     protected    the   system   against
       If either you or we recover any property after loss                           freezing;
       settlement, that party must give the other prompt
       notice. At your option, the property will be                              (c) Building glass breakage;
       returned to you. You must then return to us the
       amount we paid to you for the property. We will                           (d) Water damage;
       pay recovery expenses and the expenses to
       repair the recovered property, subject to the Limit                       (e) Theft; or
       of Insurance.
                                                                                 (f) Attempted theft.
   6. Vacancy

       a. Description Of Terms                                                (2) With respect to Covered Causes of Loss
                                                                                  other than those listed in b. (1) (a)
            (1) As used in this Vacancy Condition, the                            through b. (1) (f) above, we will reduce
                term building and the term vacant have                            the amount we would otherwise pay for
                the meanings set forth in (1) (a) and (1)                         the loss or damage by 15%.
                (b) below:
                                                                     7. Valuation
                 (a) When this policy is issued to a tenant,
                     and with respect to that tenant's                  We will determine the value of Covered Property
                     interest in Covered Property, building             in the event of loss or damage as follows:


CP 00 10 06 07                                 © ISO Properties, Inc., 2007                                  Page 11 of 15
                                                           Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 30 of 105                                PageID #: 50


       a. At actual cash value as of the time of loss or        F. Additional Conditions
          damage, except as provided in b., c., d. and
          e. below.                                                 The following conditions apply in addition to the Com-
                                                                    mon Policy Conditions and the Commercial Property
       b. If the Limit of Insurance for Building satisfies          Conditions.
          the Additional Condition, Coinsurance, and
          the cost to repair or replace the damaged                 1. Coinsurance
          building property is $2,500 or less, we will pay
          the cost of building repairs or replacement.                  If a Coinsurance percentage is shown in the Dec-
                                                                        larations, the following condition applies.
           The cost of building repairs or replacement
           does not include the increased cost attrib-                  a. We will not pay the full amount of any loss if
           utable to enforcement of any ordinance or law                   the value of Covered Property at the time of
           regulating the construction, use or repair of                   loss times the Coinsurance percentage
           any property.                                                   shown for it in the Declarations is greater than
                                                                           the Limit of Insurance for the property.
           However, the following property will be valued
           at the actual cash value even when attached                        Instead, we will determine the most we will
           to the building:                                                   pay using the following steps:
           (1) Awnings or floor coverings;                                    (1) Multiply the value of Covered Property at
                                                                                  the time of loss by the Coinsurance
           (2) Appliances for refrigerating, ventilating,                         percentage;
               cooking, dishwashing or laundering; or
                                                                              (2) Divide the Limit of Insurance of the prop-
           (3) Outdoor equipment or furniture.                                    erty by the figure determined in Step (1);
       c. "Stock" you have sold but not delivered at the                      (3) Multiply the total amount of loss, before
          selling price less discounts and expenses you                           the application of any deductible, by the
          otherwise would have had.
                                                                                  figure determined in Step (2); and
       d. Glass at the cost of replacement with safety-
                                                                              (4) Subtract the deductible from the figure
          glazing material if required by law.
                                                                                  determined in Step (3).
       e. Tenants' Improvements and Betterments at:
                                                                              We will pay the amount determined in Step
                                                                              (4) or the limit of insurance, whichever is less.
           (1) Actual cash value of the lost or damaged
               property if you make repairs promptly.                         For the remainder, you will either have to rely
                                                                              on other insurance or absorb the loss
           (2) A proportion of your original cost if you do                   yourself.
               not make repairs promptly. We will deter-
               mine the proportionate value as follows:         EXAMPLE #1 (UNDERINSURANCE)

                 (a) Multiply the original cost by the num-     When:         The value of the property is:           $250,000
                     ber of days from the loss or damage
                     to the expiration of the lease; and                      The Coinsurance percentage                  80%
                                                                              for it is:
                 (b) Divide the amount determined in (a)
                     above by the number of days from                         The Limit of Insurance for it is:       $100,000
                     the installation of improvements to
                     the expiration of the lease.                             The Deductible is:                      $    250

                 If your lease contains a renewal option,                     The amount of loss is:                  $ 40,000
                 the expiration of the renewal option
                 period will replace the expiration of the      Step (1):     $250,000 x 80% = $200,000
                 lease in this procedure.                                     (the minimum amount of insurance to
                                                                              meet your Coinsurance requirements)
           (3) Nothing if others pay for repairs or
               replacement.                                     Step (2):     $100,000 ÷ $200,000 = .50



CP 00 10 06 07                                 © ISO Properties, Inc., 2007                                       Page 12 of 15
                                                          Insured
        Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 31 of 105                              PageID #: 51


Step (3):   $40,000 x .50 = $20,000                              Step (1):     $250,000 x 90% = $225,000
                                                                               (the minimum amount of insurance to meet
Step (4):   $20,000 – $250 = $19,750                                           your Coinsurance requirements and to avoid
                                                                               the penalty shown below)
We will pay no more than $19,750. The remaining
$20,250 is not covered.                                          Step (2):     $180,000 ÷ $225,000 = .80

EXAMPLE #2 (ADEQUATE INSURANCE)                                  Step (3):     $50,000 x .80 = $40,000
When:       The value of the property is:         $250,000       Step (4):     $40,000 – $1,000 = $39,000
            The Coinsurance percentage                           We will pay no more than $39,000. The remaining
            for it is:                                80%        $11,000 is not covered.
            The Limit of Insurance for it is:     $200,000
                                                                     2. Mortgageholders
            The Deductible is:                    $    250
                                                                         a. The term mortgageholder includes trustee.
            The amount of loss is:                $ 40,000
                                                                         b. We will pay for covered loss of or damage to
The minimum amount of insurance to meet your Coin-                          buildings or structures to each mortgage-
surance requirement is $200,000 ($250,000 x 80%).                           holder shown in the Declarations in their order
Therefore, the Limit of Insurance in this example is ade-                   of precedence, as interests may appear.
quate and no penalty applies. We will pay no more than
$39,750 ($40,000 amount of loss minus the deductible of                  c. The mortgageholder has the right to receive
$250).                                                                      loss payment even if the mortgageholder has
                                                                            started foreclosure or similar action on the
        b. If one Limit of Insurance applies to two or                      building or structure.
           more separate items, this condition will apply
           to the total of all property to which the limit               d. If we deny your claim because of your acts or
           applies.                                                         because you have failed to comply with the
                                                                            terms of this Coverage Part, the mortgage-
EXAMPLE #3                                                                  holder will still have the right to receive loss
                                                                            payment if the mortgageholder:
When:       The value of the property is:
                                                                               (1) Pays any premium due under this Cov-
            Building at Location #1:              $ 75,000                         erage Part at our request if you have
                                                                                   failed to do so;
            Building at Location #2:              $100,000
                                                                               (2) Submits a signed, sworn proof of loss
            Personal Property                                                      within 60 days after receiving notice from
            at Location #2:                       $ 75,000                         us of your failure to do so; and
                                                  $250,000
            The Coinsurance percentage                                         (3) Has notified us of any change in owner-
            for it is:                                90%                          ship, occupancy or substantial change in
                                                                                   risk known to the mortgageholder.
            The Limit of Insurance for
            Buildings and Personal Property
                                                                               All of the terms of this Coverage Part will then
            at Locations #1 and #2 is:            $180,000
                                                                               apply directly to the mortgageholder.
            The Deductible is:                    $   1,000
                                                                         e. If we pay the mortgageholder for any loss or
            The amount of loss is:                                          damage and deny payment to you because of
                                                                            your acts or because you have failed to
            Building at Location #2:              $ 30,000                  comply with the terms of this Coverage Part:

            Personal Property                                                  (1) The mortgageholder's rights under the
            at Location #2:                       $ 20,000                         mortgage will be transferred to us to the
                                                  $ 50,000                         extent of the amount we pay; and


CP 00 10 06 07                                  © ISO Properties, Inc., 2007                                    Page 13 of 15
                                                           Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 32 of 105                              PageID #: 52


            (2) The mortgageholder's right to recover the                    (2) Before the Agreed Value expiration date
                full amount of the mortgageholder's claim                        shown in the Declarations or the policy
                will not be impaired.                                            expiration date, whichever occurs first.

            At our option, we may pay to the mortgage-             2. Inflation Guard
            holder the whole principal on the mortgage
            plus any accrued interest. In this event, your             a. The Limit of Insurance for property to which
                                                                          this Optional Coverage applied will auto-
            mortgage and note will be transferred to us
                                                                          matically increase by the annual percentage
            and you will pay your remaining mortgage
                                                                          shown in the Declarations.
            debt to us.
                                                                       b. The amount of increase will be:
       f.   If we cancel this policy, we will give written
            notice to the mortgageholder at least:                           (1) The Limit of Insurance that applied on the
                                                                                 most recent of the policy inception date,
            (1) 10 days before the effective date of can-                        the policy anniversary date, or any other
                cellation if we cancel for your nonpay-                          policy change amending the Limit of In-
                ment of premium; or                                              surance, times

            (2) 30 days before the effective date of can-                    (2) The percentage of annual increase shown
                cellation if we cancel for any other                             in the Declarations, expressed as a dec-
                reason.                                                          imal (example: 8% is .08), times

                                                                             (3) The number of days since the beginning
       g. If we elect not to renew this policy, we will
                                                                                 of the current policy year or the effective
          give written notice to the mortgageholder at
                                                                                 date of the most recent policy change
          least 10 days before the expiration date of                            amending the Limit of Insurance, divided
          this policy.                                                           by 365.

G. Optional Coverages                                          EXAMPLE

   If shown as applicable in the Declarations, the follow-     If: The applicable Limit of Insurance is:            $100,000
   ing Optional Coverages apply separately to each item.
                                                                   The annual percentage increase is:                    8%
   1. Agreed Value
                                                                   The number of days since the beginning
       a. The Additional Condition, Coinsurance, does              of the policy year (or last policy change) is:        146
          not apply to Covered Property to which this
          Optional Coverage applies. We will pay no                The amount of increase is:
                                                                   $100,000 x .08 x 146 ÷ 365 =                     $   3,200
          more for loss of or damage to that property
          than the proportion that the Limit of Insurance
                                                                   3. Replacement Cost
          under this Coverage Part for the property
          bears to the Agreed Value shown for it in the                a. Replacement Cost (without deduction for de-
          Declarations.                                                   preciation) replaces Actual Cash Value in the
                                                                          Valuation Loss Condition of this Coverage
       b. If the expiration date for this Optional Cov-                   Form.
          erage shown in the Declarations is not
          extended, the Additional Condition, Coin-                    b. This Optional Coverage does not apply to:
          surance, is reinstated and this Optional
          Coverage expires.                                                  (1) Personal property of others;

       c. The terms of this Optional Coverage apply                          (2) Contents of a residence;
          only to loss or damage that occurs:
                                                                             (3) Works of art, antiques or rare articles,
                                                                                 including etchings, pictures, statuary,
            (1) On or after the effective date of this Op-
                                                                                 marbles, bronzes, porcelains and bric-a-
                tional Coverage; and
                                                                                 brac; or



CP 00 10 06 07                                © ISO Properties, Inc., 2007                                      Page 14 of 15
                                                         Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 33 of 105                             PageID #: 53


           (4) "Stock", unless the Including "Stock" op-                     (3) The amount actually spent that is neces-
               tion is shown in the Declarations.                                sary to repair or replace the lost or dam-
                                                                                 aged property.
           Under the terms of this Replacement Cost
           Optional Coverage, tenants' improvements                          If a building is rebuilt at a new premises, the
           and betterments are not considered to be the                      cost described in e.(2) above is limited to the
           personal property of others.                                      cost which would have been incurred if the
                                                                             building had been rebuilt at the original
       c. You may make a claim for loss or damage                            premises.
          covered by this insurance on an actual cash
                                                                       f.    The cost of repair or replacement does not
          value basis instead of on a replacement cost
                                                                             include the increased cost attributable to en-
          basis. In the event you elect to have loss or
                                                                             forcement of any ordinance or law regulating
          damage settled on an actual cash value                             the construction, use or repair of any
          basis, you may still make a claim for the                          property.
          additional coverage this Optional Coverage
          provides if you notify us of your intent to do so         4. Extension Of Replacement Cost To Personal
          within 180 days after the loss or damage.                    Property Of Others

       d. We will not pay on a replacement cost basis                  a. If the Replacement Cost Optional Coverage is
          for any loss or damage:                                         shown as applicable in the Declarations, then
                                                                          this Extension may also be shown as ap-
           (1) Until the lost or damaged property is act-                 plicable. If the Declarations show this Exten-
               ually repaired or replaced; and                            sion as applicable, then Paragraph 3.b.(1) of
                                                                          the Replacement Cost Optional Coverage is
           (2) Unless the repairs or replacement are                      deleted and all other provisions of the Re-
               made as soon as reasonably possible                        placement Cost Optional Coverage apply to
               after the loss or damage.                                  replacement cost on personal property of
                                                                          others.
           With respect to tenants' improvements and
           betterments, the following also apply:                      b. With respect to replacement cost on the per-
                                                                          sonal property of others, the following limita-
                                                                          tion applies:
           (3) If the conditions in d.(1) and d.(2) above
               are not met, the value of tenants' im-                        If an item(s) of personal property of others is
               provements and betterments will be                            subject to a written contract which governs
               determined as a proportion of your orig-                      your liability for loss or damage to that
               inal cost, as set forth in the Valuation                      item(s), then valuation of that item(s) will be
               Loss Condition of this Coverage Form;                         based on the amount for which you are liable
               and                                                           under such contract, but not to exceed the
                                                                             lesser of the replacement cost of the property
           (4) We will not pay for loss or damage to                         or the applicable Limit of Insurance.
               tenants' improvements and betterments if
               others pay for repairs or replacement.           H. Definitions

       e. We will not pay more for loss or damage on a              1. "Fungus" means any type or form of fungus,
          replacement cost basis than the least of (1),                including mold or mildew, and any mycotoxins,
          (2) or (3), subject to f. below:                             spores, scents or by-products produced or re-
                                                                       leased by fungi.
           (1) The Limit of Insurance applicable to the
               lost or damaged property;                            2. "Pollutants" means any solid, liquid, gaseous or
                                                                       thermal irritant or contaminant, including smoke,
           (2) The cost to replace the lost or damaged                 vapor, soot, fumes, acids, alkalis, chemicals and
                                                                       waste. Waste includes materials to be recycled,
               property with other property:
                                                                       reconditioned or reclaimed.
                 (a) Of comparable material and quality;            3. "Stock" means merchandise held in storage or for
                     and                                               sale, raw materials and in-process or finished
                                                                       goods, including supplies used in their packing or
                 (b) Used for the same purpose; or                     shipping.


CP 00 10 06 07                                © ISO Properties, Inc., 2007                                   Page 15 of 15
                                                          Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 34 of 105                              PageID #: 54
Policy Number: MCP0165573                                                                   Mt. Hawley Insurance Company


      BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and what is
and is not covered.

Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The words "we",
"us" and "our" refer to the Company providing this insurance.

Other words and phrases that appear in quotation marks have special meaning. Refer to Section F., Definitions.

A. Coverage                                                              for which a Business Income Limit of Insurance is
                                                                         shown in the Declarations. The loss or damage
    1. Business Income                                                   must be caused by or result from a Covered
                                                                         Cause of Loss. With respect to loss of or damage
        Business Income means the:                                       to personal property in the open or personal
                                                                         property in a vehicle, the described premises
        a. Net Income (Net Profit or Loss before income                  include the area within 100 feet of the site at
           taxes) that would have been earned or                         which the described premises are located.
           incurred; and
                                                                         With respect to the requirements set forth in the
        b. Continuing normal operating expenses in-                      preceding paragraph, if you occupy only part of
           curred, including payroll.                                    the site at which the described premises are
                                                                         located, your premises means:
        For manufacturing risks, Net Income includes the
        net sales value of production.                                           (a) The portion of the building which you
                                                                                     rent, lease or occupy; and
        Coverage is provided as described and limited
        below for one or more of the following options for                       (b) Any area within the building or on the
        which a Limit of Insurance is shown in the                                   site at which the described premises
        Declarations:                                                                are located, if that area services, or is
                                                                                     used to gain access to, the described
            (1) Business     Income    Including    "Rental                          premises.
                Value".
                                                                     2. Extra Expense
            (2) Business Income Other Than "Rental
                Value".                                                  a. Extra Expense Coverage is provided at the
                                                                            premises described in the Declarations only if
            (3) "Rental Value".
                                                                            the Declarations show that Business Income
                                                                            Coverage applies at that premises.
        If option (1) above is selected, the term Business
        Income will include "Rental Value". If option (3)
                                                                         b. Extra Expense means necessary expenses
        above is selected, the term Business Income will
                                                                            you incur during the "period of restoration"
        mean "Rental Value" only.
                                                                            that you would not have incurred if there had
                                                                            been no direct physical loss or damage to
        If Limits of Insurance are shown under more than
                                                                            property caused by or resulting from a
        one of the above options, the provisions of this
        Coverage Part apply separately to each.                             Covered Cause of Loss.

        We will pay for the actual loss of Business Income                    We will pay Extra Expense (other than the
        you sustain due to the necessary "suspension" of                      expense to repair or replace property) to:
        your "operations" during the "period of restora-
        tion". The "suspension" must be caused by direct                      (1) Avoid or minimize the "suspension" of
        physical loss of or damage to property at prem-                           business and to continue operations at
        ises which are described in the Declarations and                          the described premises or at replacement


CP 00 30 06 07                                 © ISO Properties, Inc., 2007                                     Page 1 of 10
                                                       Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 35 of 105                               PageID #: 55


                 premises or temporary locations, includ-          5. Additional Coverages
                 ing relocation expenses and costs to
                 equip and operate the replacement loca-              a. Civil Authority
                 tion or temporary location.
                                                                             In this Additional Coverage – Civil Authority,
           (2) Minimize the "suspension" of business if                      the described premises are premises to which
               you cannot continue "operations".                             this Coverage Form applies, as shown in the
                                                                             Declarations.
           We will also pay Extra Expense to repair or
           replace property, but only to the extent it re-                   When a Covered Cause of Loss causes dam-
           duces the amount of loss that otherwise                           age to property other than property at the
           would have been payable under this Cover-                         described premises, we will pay for the actual
           age Form.                                                         loss of Business Income you sustain and
                                                                             necessary Extra Expense caused by action of
   3. Covered Causes Of Loss, Exclusions And                                 civil authority that prohibits access to the
      Limitations                                                            described premises, provided that both of the
                                                                             following apply:
       See applicable Causes Of Loss Form as shown in
       the Declarations.                                                     (1) Access to the area immediately surround-
                                                                                 ing the damaged property is prohibited by
   4. Additional Limitation        –   Interruption    Of                        civil authority as a result of the damage,
      Computer Operations                                                        and the described premises are within
                                                                                 that area but are not more than one mile
       a. Coverage for Business Income does not                                  from the damaged property; and
          apply when a "suspension" of "operations" is
          caused by destruction or corruption of elec-
                                                                             (2) The action of civil authority is taken in re-
          tronic data, or any loss or damage to
                                                                                 sponse to dangerous physical conditions
          electronic data, except as provided under the
                                                                                 resulting from the damage or continuation
          Additional Coverage – Interruption Of Com-
                                                                                 of the Covered Cause of Loss that
          puter Operations.
                                                                                 caused the damage, or the action is taken
                                                                                 to enable a civil authority to have unim-
       b. Coverage for Extra Expense does not apply
                                                                                 peded access to the damaged property.
          when action is taken to avoid or minimize a
          "suspension" of "operations" caused by de-
                                                                             Civil Authority Coverage for Business Income
          struction or corruption of electronic data, or
                                                                             will begin 72 hours after the time of the first
          any loss or damage to electronic data, except
          as provided under the Additional Coverage –                        action of civil authority that prohibits access to
          Interruption Of Computer Operations.                               the described premises and will apply for a
                                                                             period of up to four consecutive weeks from
       c. Electronic data means information, facts or                        the date on which such coverage began.
          computer programs stored as or on, created
          or used on, or transmitted to or from computer                     Civil Authority Coverage for Extra Expense
          software (including systems and applications                       will begin immediately after the time of the
          software), on hard or floppy disks, CD-ROMs,                       first action of civil authority that prohibits
          tapes, drives, cells, data processing devices                      access to the described premises and will
          or any other repositories of computer software                     end:
          which are used with electronically controlled
          equipment. The term computer programs, re-                         (1) Four consecutive weeks after the date of
          ferred to in the foregoing description of elec-                        that action; or
          tronic data, means a set of related electronic
          instructions which direct the operations and                       (2) When your Civil Authority Coverage for
          functions of a computer or device connected                            Business Income ends;
          to it, which enable the computer or device to
          receive, process, store, retrieve or send data.                    whichever is later.



CP 00 30 06 07                                © ISO Properties, Inc., 2007                                       Page 2 of 10
                                                         Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 36 of 105                              PageID #: 56


       b. Alterations And New Buildings                                               (ii) 30 consecutive days after the
                                                                                           date determined in (1)(a) above.
          We will pay for the actual loss of Business
          Income you sustain and necessary Extra                                  However, Extended Business Income
          Expense you incur due to direct physical loss                           does not apply to loss of Business In-
          or damage at the described premises caused                              come incurred as a result of unfavorable
          by or resulting from any Covered Cause of                               business conditions caused by the impact
          Loss to:
                                                                                  of the Covered Cause of Loss in the area
                                                                                  where the described premises are
          (1) New buildings or structures, whether
              complete or under construction;                                     located.

          (2) Alterations or additions to existing build-                         Loss of Business Income must be caused
              ings or structures; and                                             by direct physical loss or damage at the
                                                                                  described premises caused by or result-
          (3) Machinery, equipment, supplies or build-                            ing from any Covered Cause of Loss.
              ing materials located on or within 100 feet
              of the described premises and:                                   (2) "Rental Value"

                 (a) Used in the construction, alterations                        If the necessary "suspension" of your "op-
                     or additions; or                                             erations" produces a "Rental Value" loss
                                                                                  payable under this policy, we will pay for
                 (b) Incidental to the occupancy of new
                                                                                  the actual loss of "Rental Value" you incur
                     buildings.
                                                                                  during the period that:
          If such direct physical loss or damage delays
          the start of "operations", the "period of restor-                       (a) Begins on the date property is actu-
          ation" for Business Income Coverage will                                    ally repaired, rebuilt or replaced and
          begin on the date "operations" would have                                   tenantability is restored; and
          begun if the direct physical loss or damage
          had not occurred.                                                       (b) Ends on the earlier of:

       c. Extended Business Income                                                    (i) The date you could restore tenant
                                                                                          occupancy,    with    reasonable
          (1) Business Income Other Than "Rental                                          speed, to the level which would
              Value"                                                                      generate the "Rental Value" that
                                                                                          would have existed if no direct
                 If the necessary "suspension" of your "op-                               physical loss or damage had
                 erations" produces a Business Income
                                                                                          occurred; or
                 loss payable under this policy, we will pay
                 for the actual loss of Business Income
                 you incur during the period that:                                    (ii) 30 consecutive days after the
                                                                                           date determined in (2)(a) above.
                 (a) Begins on the date property (except
                     "finished stock") is actually repaired,                      However, Extended Business Income
                     rebuilt or replaced and "operations"                         does not apply to loss of "Rental Value"
                     are resumed; and                                             incurred as a result of unfavorable busi-
                                                                                  ness conditions caused by the impact of
                 (b) Ends on the earlier of:                                      the Covered Cause of Loss in the area
                                                                                  where the described premises are
                     (i) The date you could restore your                          located.
                         "operations", with reasonable
                         speed, to the level which would                          Loss of "Rental Value" must be caused by
                         generate the business income
                                                                                  direct physical loss or damage at the de-
                         amount that would have existed if
                                                                                  scribed premises caused by or resulting
                         no direct physical loss or damage
                         had occurred; or                                         from any Covered Cause of Loss.



CP 00 30 06 07                                  © ISO Properties, Inc., 2007                                    Page 3 of 10
                                                           Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 37 of 105                                  PageID #: 57


       d. Interruption Of Computer Operations                                  (4) The most we will pay under this Addition-
                                                                                   al Coverage – Interruption of Computer
          (1) Under this Additional Coverage, elec-                                Operations is $2,500 for all loss sustained
              tronic data has the meaning described                                and expense incurred in any one policy
              under Additional Limitation – Interruption                           year, regardless of the number of inter-
              Of Computer Operations.                                              ruptions or the number of premises,
                                                                                   locations or computer systems involved. If
          (2) Subject to all provisions of this Additional                         loss payment relating to the first inter-
              Coverage, you may extend the insurance                               ruption does not exhaust this amount,
              that applies to Business Income and                                  then the balance is available for loss or
              Extra Expense to apply to a "suspension"                             expense sustained or incurred as a result
              of "operations" caused by an interruption                            of subsequent interruptions in that policy
              in computer operations due to destruction                            year. A balance remaining at the end of a
              or corruption of electronic data due to a                            policy year does not increase the amount
              Covered Cause of Loss.                                               of insurance in the next policy year. With
                                                                                   respect to any interruption which begins
          (3) With respect to the coverage provided                                in one policy year and continues or re-
              under this Additional Coverage, the Cov-                             sults in additional loss or expense in a
              ered Causes of Loss are subject to the                               subsequent policy year(s), all loss and
              following:                                                           expense is deemed to be sustained or
                                                                                   incurred in the policy year in which the
                 (a) If the Causes Of Loss – Special Form                          interruption began.
                     applies, coverage under this Addition-
                     al Coverage – Interruption Of Com-                        (5) This Additional Coverage – Interruption in
                     puter Operations is limited to the                            Computer Operations does not apply to
                     "specified causes of loss" as defined                         loss sustained or expense incurred after
                     in that form, and Collapse as set forth                       the end of the "period of restoration",
                     in that form.                                                 even if the amount of insurance stated in
                                                                                   (4) above has not been exhausted.
                 (b) If the Causes Of Loss – Broad Form
                     applies, coverage under this Addition-          6. Coverage Extension
                     al Coverage – Interruption Of Com-
                     puter Operations includes Collapse                 If a Coinsurance percentage of 50% or more is
                     as set forth in that form.                         shown in the Declarations, you may extend the
                                                                        insurance provided by this Coverage Part as
                 (c) If the Causes Of Loss Form is en-                  follows:
                     dorsed to add a Covered Cause of
                     Loss, the additional Covered Cause                 NEWLY ACQUIRED LOCATIONS
                     of Loss does not apply to the cover-
                     age provided under this Additional                 a. You may extend your Business Income and
                     Coverage – Interruption Of Computer                   Extra Expense Coverages to apply to proper-
                     Operations.                                           ty at any location you acquire other than fairs
                                                                           or exhibitions.
                 (d) The Covered Causes of Loss include
                     a virus, harmful code or similar in-               b. The most we will pay under this Extension, for
                     struction introduced into or enacted                  the sum of Business Income loss and Extra
                     on a computer system (including ele-                  Expense incurred, is $100,000 at each
                     ctronic data) or a network to which it                location.
                     is connected, designed to damage or
                     destroy any part of the system or                  c. Insurance under this Extension for each
                     disrupt its normal operation. But there               newly acquired location will end when any of
                     is no coverage for an interruption re-                the following first occurs:
                     lated to manipulation of a computer
                     system (including electronic data) by                     (1) This policy expires;
                     any employee, including a temporary
                     or leased employee, or by an entity                       (2) 30 days expire after you acquire or begin
                     retained by you or for you to inspect,                        to construct the property; or
                     design, install, maintain, repair or
                     replace that system.                                      (3) You report values to us.


CP 00 30 06 07                                  © ISO Properties, Inc., 2007                                    Page 4 of 10
                                                           Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 38 of 105                               PageID #: 58


           We will charge you additional premium for                    If there is an appraisal, we will still retain our right
           values reported from the date you acquire the                to deny the claim.
           property.
                                                                     2. Duties In The Event Of Loss
       The Additional Condition, Coinsurance, does not
       apply to this Extension.                                         a. You must see that the following are done in
                                                                           the event of loss:
B. Limits Of Insurance
                                                                              (1) Notify the police if a law may have been
   The most we will pay for loss in any one occurrence is
                                                                                  broken.
   the applicable Limit of Insurance shown in the
   Declarations.
                                                                              (2) Give us prompt notice of the direct phys-
   Payments under the following coverages will not                                ical loss or damage. Include a description
   increase the applicable Limit of Insurance:                                    of the property involved.

   1. Alterations And New Buildings;                                          (3) As soon as possible, give us a description
                                                                                  of how, when, and where the direct
   2. Civil Authority;                                                            physical loss or damage occurred.

   3. Extra Expense; or                                                       (4) Take all reasonable steps to protect the
                                                                                  Covered Property from further damage,
   4. Extended Business Income.                                                   and keep a record of your expenses nec-
                                                                                  essary to protect the Covered Property,
   The amounts of insurance stated in the Interruption Of                         for consideration in the settlement of the
   Computer Operations Additional Coverage and the                                claim. This will not increase the Limit of
   Newly Acquired Locations Coverage Extension apply                              Insurance. However, we will not pay for
   in accordance with the terms of those coverages and                            any subsequent loss or damage resulting
   are separate from the Limit(s) of Insurance shown in                           from a cause of loss that is not a Covered
   the Declarations for any other coverage.                                       Cause of Loss. Also, if feasible, set the
                                                                                  damaged property aside and in the best
C. Loss Conditions
                                                                                  possible order for examination.
   The following conditions apply in addition to the Com-
   mon Policy Conditions and the Commercial Property                          (5) As often as may be reasonably required,
   Conditions.                                                                    permit us to inspect the property proving
                                                                                  the loss or damage and examine your
   1. Appraisal                                                                   books and records.

       If we and you disagree on the amount of Net                                Also permit us to take samples of dam-
       Income and operating expense or the amount of                              aged and undamaged property for inspec-
       loss, either may make written demand for an                                tion, testing and analysis, and permit us
       appraisal of the loss. In this event, each party will                      to make copies from your books and
       select a competent and impartial appraiser.                                records.

       The two appraisers will select an umpire. If they                      (6) Send us a signed, sworn proof of loss
       cannot agree, either may request that selection                            containing the information we request to
       be made by a judge of a court having jurisdiction.                         investigate the claim. You must do this
       The appraisers will state separately the amount of                         within 60 days after our request. We will
       Net Income and operating expense or amount of                              supply you with the necessary forms.
       loss. If they fail to agree, they will submit their
       differences to the umpire. A decision agreed to by
                                                                              (7) Cooperate with us in the investigation or
       any two will be binding. Each party will:
                                                                                  settlement of the claim.
       a. Pay its chosen appraiser; and
                                                                              (8) If you intend to continue your business,
       b. Bear the other expenses of the appraisal and                            you must resume all or part of your "oper-
          umpire equally.                                                         ations" as quickly as possible.


CP 00 30 06 07                                 © ISO Properties, Inc., 2007                                      Page 5 of 10
                                                           Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 39 of 105                                PageID #: 59


       b. We may examine any insured under oath,                                    (b) Any Extra Expense that is paid for by
          while not in the presence of any other insured                                other insurance, except for insurance
          and at such times as may be reasonably                                        that is written subject to the same
          required, about any matter relating to this                                   plan, terms, conditions and provisions
          insurance or the claim, including an insured's                                as this insurance; and
          books and records. In the event of an exami-
          nation, an insured's answers must be signed.                           (2) Necessary expenses that reduce the
                                                                                     Business Income loss that otherwise
   3. Loss Determination                                                             would have been incurred.
       a. The amount of Business Income loss will be                      c. Resumption Of Operations
          determined based on:
                                                                                 We will reduce the amount of your:
          (1) The Net Income of the business before
              the direct physical loss or damage
                                                                                    (1) Business Income loss, other than Ex-
              occurred;
                                                                                        tra Expense, to the extent you can
                                                                                        resume your "operations", in whole or
          (2) The likely Net Income of the business if
                                                                                        in part, by using damaged or undam-
              no physical loss or damage had occurred,
              but not including any Net Income that                                     aged property (including merchandise
              would likely have been earned as a result                                 or stock) at the described premises or
              of an increase in the volume of business                                  elsewhere.
              due to favorable business conditions
              caused by the impact of the Covered                                   (2) Extra Expense loss to the extent you
              Cause of Loss on customers or on other                                    can return "operations" to normal and
              businesses;                                                               discontinue such Extra Expense.

          (3) The operating expenses, including payroll                   d. If you do not resume "operations", or do not
              expenses, necessary to resume "opera-                          resume "operations" as quickly as possible,
              tions" with the same quality of service that                   we will pay based on the length of time it
              existed just before the direct physical loss                   would have taken to resume "operations" as
              or damage; and                                                 quickly as possible.

          (4) Other relevant sources of information,                  4. Loss Payment
              including:
                                                                          We will pay for covered loss within 30 days after
                 (a) Your financial records and accounting                we receive the sworn proof of loss, if you have
                     procedures;                                          complied with all of the terms of this Coverage
                                                                          Part and:
                 (b) Bills, invoices and other vouchers;
                     and                                                  a. We have reached agreement with you on the
                                                                             amount of loss; or
                 (c) Deeds, liens or contracts.
                                                                          b. An appraisal award has been made.
       b. The amount of Extra Expense will be deter-
          mined based on:
                                                                  D. Additional Condition
          (1) All expenses that exceed the normal
                                                                      COINSURANCE
              operating expenses that would have been
              incurred by "operations" during the "peri-
              od of restoration" if no direct physical loss           If a Coinsurance percentage is shown in the Declara-
              or damage had occurred. We will deduct                  tions, the following condition applies in addition to the
              from the total of such expenses:                        Common Policy Conditions and the Commercial
                                                                      Property Conditions.
                 (a) The salvage value that remains of
                     any property bought for temporary                We will not pay the full amount of any Business
                     use during the "period of restoration",          Income loss if the Limit of Insurance for Business
                     once "operations" are resumed; and               Income is less than:


CP 00 30 06 07                                    © ISO Properties, Inc., 2007                                   Page 6 of 10
                                                            Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 40 of 105                             PageID #: 60


   1. The Coinsurance percentage shown for Business                          (7) Cost of merchandise sold (including
      Income in the Declarations; times                                          transportation charges);

   2. The sum of:                                                            (8) Cost of other supplies consumed (includ-
                                                                                 ing transportation charges);
       a. The Net Income (Net Profit or Loss before
          income taxes), and                                                 (9) Cost of services purchased from out-
                                                                                 siders (not employees) to resell, that do
       b. Operating       expenses,    including   payroll                       not continue under contract;
          expenses,
                                                                             (10)Power, heat and refrigeration expenses
       that would have been earned or incurred (had no                           that do not continue under contract (if
       loss occurred) by your "operations" at the de-                            Form CP 15 11 is attached);
       scribed premises for the 12 months following the
                                                                             (11)All ordinary payroll expenses or the
       inception, or last previous anniversary date, of
                                                                                 amount of payroll expense excluded (if
       this policy (whichever is later).
                                                                                 Form CP 15 10 is attached); and
   Instead, we will determine the most we will pay using
                                                                             (12)Special deductions for mining properties
   the following steps:                                                          (royalties unless specifically included in
                                                                                 coverage; actual depletion commonly
   Step (1):     Multiply the Net Income and operating                           known as unit or cost depletion – not per-
                 expense for the 12 months following the                         centage depletion; welfare and retirement
                 inception, or last previous anniversary                         fund charges based on tonnage; hired
                 date, of this policy by the Coinsurance                         trucks).
                 percentage;
                                                               EXAMPLE #1 (UNDERINSURANCE)
   Step (2):     Divide the Limit of Insurance for the de-
                 scribed premises by the figure determined     When: The Net Income and operating expenses
                 in Step (1); and                                    for the 12 months following the inception,
                                                                     or last previous anniversary date,
   Step (3):     Multiply the total amount of loss by the            of this policy at the described
                 figure determined in Step (2).                      premises would have been:            $400,000

   We will pay the amount determined in Step (3) or the                The Coinsurance percentage is:             50%
   limit of insurance, whichever is less. For the re-
   mainder, you will either have to rely on other insur-               The Limit of Insurance is:            $150,000
   ance or absorb the loss yourself.
                                                                       The amount of loss is:                $ 80,000
   In determining operating expenses for the purpose of
   applying the Coinsurance condition, the following           Step (1):     $400,000 x 50% = $200,000
   expenses, if applicable, shall be deducted from the                       (the minimum amount of insurance
   total of all operating expenses:                                          to meet your Coinsurance requirements)

           (1) Prepaid freight – outgoing;                     Step (2):     $150,000 ÷ $200,000 = .75

                                                               Step (3):     $80,000 x .75 = $60,000
           (2) Returns and allowances;
                                                               We will pay no more than $60,000. The remaining
           (3) Discounts;
                                                               $20,000 is not covered.
           (4) Bad debts;                                      EXAMPLE #2 (ADEQUATE INSURANCE)
           (5) Collection expenses;                            When: The Net Income and operating expenses
                                                                     for the 12 months following the inception,
           (6) Cost of raw stock and factory supplies                or last previous anniversary date,
               consumed    (including   transportation               of this policy at the described
               charges);                                             premises would have been:            $400,000


CP 00 30 06 07                                © ISO Properties, Inc., 2007                                    Page 7 of 10
                                                         Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 41 of 105                            PageID #: 61


       The Coinsurance percentage is:            50%           EXAMPLE

       The Limit of Insurance is:           $200,000           When: The Limit of Insurance is:              $120,000

       The amount of loss is:               $ 80,000                  The fraction shown in the Declarations
                                                                      for this Optional Coverage is:                1/4
The minimum amount of insurance to meet your Coin-
surance requirement is $200,000 ($400,000 x 50%).                     The most we will pay for loss in each period
Therefore, the Limit of Insurance in this example is ade-             of 30 consecutive days is:           $ 30,000
quate and no penalty applies. We will pay no more than                ($120,000 x 1/4 = $30,000)
$80,000 (amount of loss).
                                                                      If, in this example, the actual amount of loss is:
This condition does not apply to Extra Expense Coverage.
                                                                      Days 1–30:                             $   40,000
E. Optional Coverages                                                 Days 31–60:                            $   20,000
                                                                      Days 61–90:                            $   30,000
   If shown as applicable in the Declarations, the follow-                                                   $   90,000
   ing Optional Coverages apply separately to each item.
                                                                      We will pay:
   1. Maximum Period Of Indemnity                                     Days 1–30:                             $   30,000
                                                                      Days 31–60:                            $   20,000
       a. The Additional Condition, Coinsurance, does                 Days 61–90:                            $   30,000
          not apply to this Coverage Form at the                                                             $   80,000
          described premises to which this Optional
          Coverage applies.                                           The remaining $10,000 is not covered.

       b. The most we will pay for the total of Business           3. Business Income Agreed Value
          Income loss and Extra Expense is the lesser
          of:                                                         a. To activate this Optional Coverage:

           (1) The amount of loss sustained and ex-                          (1) A Business Income Report/Work Sheet
               penses incurred during the 120 days                               must be submitted to us and must show
               immediately following the beginning of the                        financial data for your "operations":
               "period of restoration"; or
                                                                                (a) During the 12 months prior to the
           (2) The Limit of Insurance shown in the                                  date of the Work Sheet; and
               Declarations.
                                                                                (b) Estimated for the 12 months immedi-
   2. Monthly Limit Of Indemnity                                                    ately following the inception of this
                                                                                    Optional Coverage.
       a. The Additional Condition, Coinsurance, does
          not apply to this Coverage Form at the                             (2) The Declarations must indicate that the
          described premises to which this Optional                              Business Income Agreed Value Optional
          Coverage applies.                                                      Coverage applies, and an Agreed Value
                                                                                 must be shown in the Declarations. The
       b. The most we will pay for loss of Business                              Agreed Value should be at least equal to:
          Income in each period of 30 consecutive days
          after the beginning of the "period of restor-                         (a) The Coinsurance percentage shown
          ation" is:                                                                in the Declarations; multiplied by

           (1) The Limit of Insurance, multiplied by                            (b) The amount of Net Income and oper-
                                                                                    ating expenses for the following 12
           (2) The fraction shown in the Declarations for                           months you report on the Work
               this Optional Coverage.                                              Sheet.




CP 00 30 06 07                                © ISO Properties, Inc., 2007                                   Page 8 of 10
                                                         Insured
       Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 42 of 105                               PageID #: 62


        b. The Additional Condition, Coinsurance, is                     "Finished stock" also includes whiskey and alco-
           suspended until:                                              holic products being aged, unless there is a
                                                                         Coinsurance percentage shown for Business
            (1) 12 months after the effective date of this               Income in the Declarations.
                Optional Coverage; or
                                                                         "Finished stock" does not include stock you have
            (2) The expiration date of this policy;                      manufactured that is held for sale on the premises
                whichever occurs first.                                  of any retail outlet insured under this Coverage
                                                                         Part.
        c. We will reinstate the Additional Condition,
                                                                     2. "Operations" means:
           Coinsurance, automatically if you do not sub-
           mit a new Work Sheet and Agreed Value:
                                                                         a. Your business activities occurring at the
                                                                            described premises; and
            (1) Within 12 months of the effective date of
                this Optional Coverage; or                               b. The tenantability of the described premises, if
                                                                            coverage for Business Income Including
            (2) When you request a change in your                           "Rental Value" or "Rental Value" applies.
                Business Income Limit of Insurance.
                                                                     3. "Period of restoration" means the period of time
        d. If the Business Income Limit of Insurance is                 that:
           less than the Agreed Value, we will not pay
           more of any loss than the amount of loss                      a. Begins:
           multiplied by:
                                                                                (1) 72 hours after the time of direct physical
            (1) The Business Income Limit of Insurance;                             loss or damage for Business Income
                divided by                                                          Coverage; or

            (2) The Agreed Value.                                               (2) Immediately after the time of direct phys-
                                                                                    ical loss or damage for Extra Expense
                                                                                    Coverage;
EXAMPLE
                                                                                caused by or resulting from any Covered
When: The Limit of Insurance is:                $100,000
                                                                                Cause of Loss at the described premises; and
        The Agreed Value is:                    $200,000                 b. Ends on the earlier of:

        The amount of loss is:                  $ 80,000                        (1) The date when the property at the
                                                                                    described premises should be repaired,
Step (1):   $100,000 ÷ $200,000 = .50                                               rebuilt or replaced with reasonable speed
                                                                                    and similar quality; or
Step (2):   50 x $80,000 = $40,000
                                                                                (2) The date when business is resumed at a
We will pay $40,000. The remaining $40,000 is not                                   new permanent location.
covered.
                                                                         "Period of restoration" does not include any in-
    4. Extended Period Of Indemnity                                      creased period required due to the enforcement
                                                                         of any ordinance or law that:
        Under Paragraph A.5.c., Extended Business In-
        come, the number 30 in Subparagraphs (1)(b)                             (1) Regulates the construction, use or repair,
        and (2)(b) is replaced by the number shown in the                           or requires the tearing down, of any prop-
                                                                                    erty; or
        Declarations for this Optional Coverage.
                                                                                (2) Requires any insured or others to test for,
F. Definitions
                                                                                    monitor, clean up, remove, contain, treat,
                                                                                    detoxify or neutralize, or in any way
    1. "Finished stock"      means      stock    you   have                         respond to, or assess the effects of
       manufactured.                                                                "pollutants".


CP 00 30 06 07                                   © ISO Properties, Inc., 2007                                    Page 9 of 10
                                                           Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 43 of 105                              PageID #: 63


       The expiration date of this policy will not cut short            b. Continuing normal operating expenses
       the "period of restoration".                                        incurred in connection with that premises,
                                                                           including:
   4. "Pollutants" means any solid, liquid, gaseous or
      thermal irritant or contaminant, including smoke,                       (1) Payroll; and
      vapor, soot, fumes, acids, alkalis, chemicals and
      waste. Waste includes materials to be recycled,                         (2) The amount of charges which are the
      reconditioned or reclaimed.                                                 legal obligation of the tenant(s) but would
                                                                                  otherwise be your obligations.
   5. "Rental Value" means Business Income that
      consists of:                                                   6. "Suspension" means:

       a. Net Income (Net Profit or Loss before income                  a. The slowdown or cessation of your business
          taxes) that would have been earned or in-                        activities; or
          curred as rental income from tenant occu-
          pancy of the premises described in the Dec-                   b. That a part or all of the described premises is
          larations as furnished and equipped by you,                      rendered untenantable, if coverage for Busi-
          including fair rental value of any portion of the                ness Income Including "Rental Value" or
          described premises which is occupied by you;                     "Rental Value" applies.
          and




CP 00 30 06 07                                 © ISO Properties, Inc., 2007                                   Page 10 of 10
                                                           Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 44 of 105                                PageID #: 64
Policy Number: MCP0165573                                                                    Mt. Hawley Insurance Company


                              CAUSES OF LOSS – SPECIAL FORM

Words and phrases that appear in quotation marks have special meaning. Refer to Section G., Definitions.

A. Covered Causes Of Loss                                                     (2) Landslide, including any earth sinking,
                                                                                  rising or shifting related to such event;
   When Special is shown in the Declarations, Covered
   Causes of Loss means Risks Of Direct Physical Loss                         (3) Mine subsidence, meaning subsidence of
   unless the loss is:                                                            a man-made mine, whether or not mining
                                                                                  activity has ceased;
   1. Excluded in Section B., Exclusions; or
                                                                              (4) Earth sinking (other than sinkhole col-
   2. Limited in Section C., Limitations;                                         lapse), rising or shifting including soil con-
                                                                                  ditions which cause settling, cracking or
   that follow.                                                                   other disarrangement of foundations or
                                                                                  other parts of realty. Soil conditions in-
B. Exclusions                                                                     clude contraction, expansion, freezing,
                                                                                  thawing, erosion, improperly compacted
   1. We will not pay for loss or damage caused                                   soil and the action of water under the
      directly or indirectly by any of the following. Such                        ground surface.
      loss or damage is excluded regardless of any
      other cause or event that contributes concurrently                      But if Earth Movement, as described in b.(1)
      or in any sequence to the loss.                                         through (4) above, results in fire or explosion,
                                                                              we will pay for the loss or damage caused by
       a. Ordinance Or Law                                                    that fire or explosion.
            The enforcement of any ordinance or law:                          (5) Volcanic eruption, explosion or effusion.
                                                                                  But if volcanic eruption, explosion or effu-
            (1) Regulating the construction, use or repair                        sion results in fire, building glass break-
                of any property; or                                               age or Volcanic Action, we will pay for the
                                                                                  loss or damage caused by that fire, build-
            (2) Requiring the tearing down of any proper-
                                                                                  ing glass breakage or Volcanic Action.
                ty, including the cost of removing its
                debris.
                                                                                  Volcanic Action means direct loss or
                                                                                  damage resulting from the eruption of a
            This exclusion, Ordinance Or Law, applies
                                                                                  volcano when the loss or damage is
            whether the loss results from:
                                                                                  caused by:
                  (a) An ordinance or law that is enforced
                                                                                  (a) Airborne volcanic blast or airborne
                      even if the property has not been
                      damaged; or                                                     shock waves;

                  (b) The increased costs incurred to com-                        (b) Ash, dust or particulate matter; or
                      ply with an ordinance or law in the
                      course of construction, repair, reno-                       (c) Lava flow.
                      vation, remodeling or demolition of
                      property, or removal of its debris,                         All volcanic eruptions that occur within
                      following a physical loss to that                           any 168-hour period will constitute a
                      property.                                                   single occurrence.

       b. Earth Movement                                                          Volcanic Action does not include the cost
                                                                                  to remove ash, dust or particulate matter
            (1) Earthquake, including any earth sinking,                          that does not cause direct physical loss or
                rising or shifting related to such event;                         damage to the described property.


CP 10 30 06 07                                 © ISO Properties, Inc., 2007                                       Page 1 of 10
                                                       Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 45 of 105                                PageID #: 65


       c. Governmental Action                                                  (2) Warlike action by a military force, in-
                                                                                   cluding action in hindering or defending
            Seizure or destruction of property by order of                         against an actual or expected attack, by
            governmental authority.                                                any government, sovereign or other
                                                                                   authority using military personnel or other
            But we will pay for loss or damage caused by                           agents; or
            or resulting from acts of destruction ordered
            by governmental authority and taken at the                         (3) Insurrection, rebellion, revolution, usurped
            time of a fire to prevent its spread, if the fire                      power, or action taken by governmental
            would be covered under this Coverage Part.
                                                                                   authority in hindering or defending
                                                                                   against any of these.
       d. Nuclear Hazard

            Nuclear reaction or radiation, or radioactive               g. Water
            contamination, however caused.
                                                                               (1) Flood, surface water, waves, tides, tidal
            But if nuclear reaction or radiation, or radioac-                      waves, overflow of any body of water, or
            tive contamination, results in fire, we will pay                       their spray, all whether driven by wind or
            for the loss or damage caused by that fire.                            not;

       e. Utility Services                                                     (2) Mudslide or mudflow;

            The failure of power, communication, water or                      (3) Water that backs up or overflows from a
            other utility service supplied to the described                        sewer, drain or sump; or
            premises, however caused, if the failure:
                                                                               (4) Water under the ground surface pressing
            (1) Originates away from the described prem-                           on, or flowing or seeping through:
                ises; or
                                                                                   (a) Foundations, walls, floors or paved
            (2) Originates at the described premises, but                              surfaces;
                only if such failure involves equipment
                used to supply the utility service to the
                                                                                   (b) Basements, whether paved or not; or
                described premises from a source away
                from the described premises.
                                                                                   (c) Doors, windows or other openings.
            Failure of any utility service includes lack of
            sufficient capacity and reduction in supply.                       But if Water, as described in g.(1) through
                                                                               g.(4) above, results in fire, explosion or
            Loss or damage caused by a surge of power                          sprinkler leakage, we will pay for the loss or
            is also excluded, if the surge would not have                      damage caused by that fire, explosion or
            occurred but for an event causing a failure of                     sprinkler leakage.
            power.
                                                                        h. "Fungus", Wet Rot, Dry Rot And Bacteria
            But if the failure or surge of power, or the
            failure of communication, water or other utility                   Presence, growth, proliferation, spread or any
            service, results in a Covered Cause of Loss,                       activity of "fungus", wet or dry rot or bacteria.
            we will pay for the loss or damage caused by
            that Covered Cause of Loss.                                        But if "fungus", wet or dry rot or bacteria
                                                                               results in a "specified cause of loss", we will
            Communication services include but are not                         pay for the loss or damage caused by that
            limited to service relating to Internet access or
                                                                               "specified cause of loss".
            access to any electronic, cellular or satellite
            network.
                                                                               This exclusion does not apply:
       f.   War And Military Action
                                                                               (1) When "fungus", wet or dry rot or bacteria
            (1) War, including undeclared or civil war;                            results from fire or lightning; or



CP 10 30 06 07                                  © ISO Properties, Inc., 2007                                      Page 2 of 10
                                                            Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 46 of 105                                 PageID #: 66


           (2) To the extent that coverage is provided in                       (4) Settling, cracking, shrinking or expansion;
               the Additional Coverage – Limited Cover-
               age For "Fungus", Wet Rot, Dry Rot And                           (5) Nesting or infestation, or discharge or re-
               Bacteria with respect to loss or damage                              lease of waste products or secretions, by
               by a cause of loss other than fire or                                insects, birds, rodents or other animals.
               lightning.
                                                                                (6) Mechanical breakdown, including rupture
       Exclusions B.1.a. through B.1.h. apply whether or                            or bursting caused by centrifugal force.
       not the loss event results in widespread damage                              But if mechanical breakdown results in el-
       or affects a substantial area.                                               evator collision, we will pay for the loss or
                                                                                    damage caused by that elevator collision.
   2. We will not pay for loss or damage caused by or
      resulting from any of the following:                                      (7) The following causes of loss to personal
                                                                                    property:
       a. Artificially generated electrical, magnetic or
          electromagnetic energy that damages,                                      (a) Dampness or dryness of atmosphere;
          disturbs, disrupts or otherwise interferes with
          any:                                                                      (b) Changes in or extremes of tempera-
                                                                                        ture; or
           (1) Electrical or electronic wire, device, appli-
               ance, system or network; or                                          (c) Marring or scratching.

           (2) Device, appliance, system or network util-                       But if an excluded cause of loss that is listed
               izing cellular or satellite technology.                          in 2.d.(1) through (7) results in a "specified
                                                                                cause of loss" or building glass breakage, we
           For the purpose of this exclusion, electrical,                       will pay for the loss or damage caused by that
           magnetic or electromagnetic energy includes                          "specified cause of loss" or building glass
           but is not limited to:                                               breakage.

                 (a) Electrical current, including arcing;               e. Explosion of steam boilers, steam pipes,
                                                                            steam engines or steam turbines owned or
                 (b) Electrical charge produced or con-                     leased by you, or operated under your con-
                     ducted by a magnetic or electromag-                    trol. But if explosion of steam boilers, steam
                     netic field;                                           pipes, steam engines or steam turbines
                                                                            results in fire or combustion explosion, we will
                 (c) Pulse of electromagnetic energy; or                    pay for the loss or damage caused by that fire
                                                                            or combustion explosion. We will also pay for
                 (d) Electromagnetic     waves    or   micro-               loss or damage caused by or resulting from
                     waves.                                                 the explosion of gases or fuel within the
                                                                            furnace of any fired vessel or within the flues
           But if fire results, we will pay for the loss or                 or passages through which the gases of
           damage caused by that fire.                                      combustion pass.

       b. Delay, loss of use or loss of market.                          f.     Continuous or repeated seepage or leakage
                                                                                of water, or the presence or condensation of
       c. Smoke, vapor or gas from agricultural                                 humidity, moisture or vapor, that occurs over
          smudging or industrial operations.                                    a period of 14 days or more.

       d. (1) Wear and tear;                                             g. Water, other liquids, powder or molten mater-
                                                                            ial that leaks or flows from plumbing, heating,
           (2) Rust or other corrosion, decay, deteriora-                   air conditioning or other equipment (except
               tion, hidden or latent defect or any quality                 fire protective systems) caused by or resulting
               in property that causes it to damage or                      from freezing, unless:
               destroy itself;
                                                                                (1) You do your best to maintain heat in the
           (3) Smog;                                                                building or structure; or


CP 10 30 06 07                                   © ISO Properties, Inc., 2007                                      Page 3 of 10
                                                             Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 47 of 105                                 PageID #: 67


            (2) You drain the equipment and shut off the                                 (ii) Breakage of building glass;
                supply if the heat is not maintained.
                                                                                         (iii) Weight of rain that collects on a
       h. Dishonest or criminal act by you, any of your                                        roof; or
          partners, members, officers, managers, em-
          ployees (including leased employees), di-                                      (iv) Weight of people or personal
          rectors, trustees, authorized representatives                                       property.
          or anyone to whom you entrust the property
          for any purpose:                                                l.     Discharge, dispersal, seepage, migration, re-
                                                                                 lease or escape of "pollutants" unless the
            (1) Acting alone or in collusion with others; or                     discharge, dispersal, seepage, migration,
                                                                                 release or escape is itself caused by any of
            (2) Whether or not occurring during the hours                        the "specified causes of loss". But if the dis-
                of employment.                                                   charge, dispersal, seepage, migration, re-
                                                                                 lease or escape of "pollutants" results in a
            This exclusion does not apply to acts of de-                         "specified cause of loss", we will pay for the
            struction by your employees (including leased                        loss or damage caused by that "specified
            employees); but theft by employees (including                        cause of loss".
            leased employees) is not covered.
                                                                                 This exclusion, I., does not apply to damage
       i.   Voluntary parting with any property by you or                        to glass caused by chemicals applied to the
            anyone else to whom you have entrusted the                           glass.
            property if induced to do so by any fraudulent
            scheme, trick, device or false pretense.                      m. Neglect of an insured to use all reasonable
                                                                             means to save and preserve property from
       j.   Rain, snow, ice or sleet to personal property                    further damage at and after the time of loss.
            in the open.
                                                                      3. We will not pay for loss or damage caused by or
       k. Collapse, including any of the following condi-                resulting from any of the following, 3.a. through
          tions of property or any part of the property:                 3.c. But if an excluded cause of loss that is listed
                                                                         in 3.a. through 3.c. results in a Covered Cause of
            (1) An abrupt falling down or caving in;                     Loss, we will pay for the loss or damage caused
                                                                         by that Covered Cause of Loss.
            (2) Loss of structural integrity, including sep-
                aration of parts of the property or property              a. Weather conditions. But this exclusion only
                in danger of falling down or caving in; or                   applies if weather conditions contribute in any
                                                                             way with a cause or event excluded in Par-
            (3) Any cracking, bulging, sagging, bending,                     agraph 1. above to produce the loss or
                leaning, settling, shrinkage or expansion                    damage.
                as such condition relates to (1) or (2)
                above.                                                    b. Acts or decisions, including the failure to act
                                                                             or decide, of any person, group, organization
            But if collapse results in a Covered Cause of                    or governmental body.
            Loss at the described premises, we will pay
            for the loss or damage caused by that Cov-                    c. Faulty, inadequate or defective:
            ered Cause of Loss.
                                                                                 (1) Planning, zoning, development, survey-
            This exclusion, k., does not apply:                                      ing, siting;

                 (a) To the extent that coverage is pro-                         (2) Design, specifications, workmanship, re-
                     vided under the Additional Coverage                             pair, construction, renovation, remodel-
                     – Collapse; or                                                  ing, grading, compaction;

                 (b) To collapse caused by one or more of                        (3) Materials used in repair, construction,
                     the following:                                                  renovation or remodeling; or

                    (i) The "specified causes of loss";                          (4) Maintenance;


CP 10 30 06 07                                    © ISO Properties, Inc., 2007                                    Page 4 of 10
                                                            Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 48 of 105                                   PageID #: 68


          of part or all of any property on or off the                            (4) Any Extra Expense caused by or resulting
          described premises.                                                         from suspension, lapse or cancellation of
                                                                                      any license, lease or contract beyond the
   4. Special Exclusions                                                              "period of restoration".

       The following provisions apply only to the speci-                          (5) Any other consequential loss.
       fied Coverage Forms.
                                                                           b. Leasehold Interest Coverage Form
       a. Business Income (And Extra Expense)
          Coverage Form, Business Income (With-                                   (1) Paragraph B.1.a., Ordinance Or Law,
          out Extra Expense) Coverage Form, Or                                        does not apply to insurance under this
          Extra Expense Coverage Form                                                 Coverage Form.

          We will not pay for:                                                    (2) We will not pay for any loss caused by:

          (1) Any loss caused by or resulting from:                                   (a) Your cancelling the lease;

                 (a) Damage or destruction of "finished                               (b) The suspension, lapse or cancellation
                     stock"; or                                                           of any license; or

                 (b) The time required        to    reproduce                         (c) Any other consequential loss.
                     "finished stock".
                                                                           c. Legal Liability Coverage Form
                 This exclusion does not apply to Extra
                 Expense.                                                         (1) The following exclusions do not apply to
                                                                                      insurance under this Coverage Form:
          (2) Any loss caused by or resulting from
              direct physical loss or damage to radio or
                                                                                      (a) Paragraph B.1.a., Ordinance Or Law;
              television antennas (including satellite
              dishes) and their lead-in wiring, masts or
                                                                                      (b) Paragraph     B.1.c.,    Governmental
              towers.
                                                                                          Action;
          (3) Any increase of loss caused by or
                                                                                      (c) Paragraph B.1.d., Nuclear Hazard;
              resulting from:
                                                                                      (d) Paragraph B.1.e., Utility Services;
                 (a) Delay in rebuilding, repairing or
                     replacing the property or resuming                                   and
                     "operations", due to interference at
                     the location of the rebuilding, repair or                        (e) Paragraph B.1.f., War And Military
                     replacement by strikers or other                                     Action.
                     persons; or
                                                                                  (2) The following additional exclusions apply
                 (b) Suspension, lapse or cancellation of                             to insurance under this Coverage Form:
                     any license, lease or contract. But if
                     the suspension, lapse or cancellation                            (a) Contractual Liability
                     is directly caused by the "suspension"
                     of "operations", we will cover such                                  We will not defend any claim or "suit",
                     loss that affects your Business In-                                  or pay damages that you are legally
                     come during the "period of restora-                                  liable to pay, solely by reason of your
                     tion" and any extension of the "period                               assumption of liability in a contract or
                     of restoration" in accordance with the                               agreement. But this exclusion does
                     terms of the Extended Business                                       not apply to a written lease agree-
                     Income Additional Coverage and the                                   ment in which you have assumed
                     Extended Period Of Indemnity                                         liability for building damage resulting
                     Optional Coverage or any variation of                                from an actual or attempted burglary
                     these.                                                               or robbery, provided that:


CP 10 30 06 07                                     © ISO Properties, Inc., 2007                                     Page 5 of 10
                                                             Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 49 of 105                               PageID #: 69


                    (i) Your assumption of liability was               b. Hot water boilers or other water heating
                        executed prior to the accident;                   equipment caused by or resulting from any
                        and                                               condition or event inside such boilers or
                                                                          equipment, other than an explosion.
                    (ii) The building is Covered Property
                         under this Coverage Form.                     c. The interior of any building or structure, or to
                                                                          personal property in the building or structure,
                 (b) Nuclear Hazard                                       caused by or resulting from rain, snow, sleet,
                                                                          ice, sand or dust, whether driven by wind or
                    We will not defend any claim or "suit",               not, unless:
                    or pay any damages, loss, expense
                    or obligation, resulting from nuclear                     (1) The building or structure first sustains
                    reaction or radiation, or radioactive                         damage by a Covered Cause of Loss to
                    contamination, however caused.                                its roof or walls through which the rain,
                                                                                  snow, sleet, ice, sand or dust enters; or
   5. Additional Exclusion
                                                                              (2) The loss or damage is caused by or
       The following provisions apply only to the speci-                          results from thawing of snow, sleet or ice
       fied property.                                                             on the building or structure.
       LOSS OR DAMAGE TO PRODUCTS                                      d. Building materials and supplies not attached
                                                                          as part of the building or structure, caused by
       We will not pay for loss or damage to any                          or resulting from theft.
       merchandise, goods or other product caused by
       or resulting from error or omission by any person                      However, this limitation does not apply to:
       or entity (including those having possession under
       an arrangement where work or a portion of the                          (1) Building materials and supplies held for
       work is outsourced) in any stage of the develop-
                                                                                  sale by you, unless they are insured un-
       ment, production or use of the product, including
                                                                                  der the Builders Risk Coverage Form; or
       planning, testing, processing, packaging, installa-
       tion, maintenance or repair. This exclusion ap-
                                                                              (2) Business Income Coverage or Extra
       plies to any effect that compromises the form,
                                                                                  Expense Coverage.
       substance or quality of the product. But if such
       error or omission results in a Covered Cause of
                                                                       e. Property that is missing, where the only evi-
       Loss, we will pay for the loss or damage caused
                                                                          dence of the loss or damage is a shortage
       by that Covered Cause of Loss.
                                                                          disclosed on taking inventory, or other in-
C. Limitations                                                            stances where there is no physical evidence
                                                                          to show what happened to the property.
   The following limitations apply to all policy forms and
   endorsements, unless otherwise stated.                              f.     Property that has been transferred to a per-
                                                                              son or to a place outside the described prem-
   1. We will not pay for loss of or damage to property,                      ises on the basis of unauthorized instructions.
      as described and limited in this section. In addi-
      tion, we will not pay for any loss that is a conse-           2. We will not pay for loss of or damage to the fol-
      quence of loss or damage as described and                        lowing types of property unless caused by the
      limited in this section.                                         "specified causes of loss" or building glass
                                                                       breakage:
       a. Steam boilers, steam pipes, steam engines or
          steam turbines caused by or resulting from                   a. Animals, and then only if they are killed or
          any condition or event inside such equipment.                   their destruction is made necessary.
          But we will pay for loss of or damage to such
          equipment caused by or resulting from an                     b. Fragile articles such as statuary, marbles,
          explosion of gases or fuel within the furnace                   chinaware and porcelains, if broken. This
          of any fired vessel or within the flues or pas-                 restriction does not apply to:
          sages through which the gases of combustion
          pass.                                                               (1) Glass; or


CP 10 30 06 07                                 © ISO Properties, Inc., 2007                                     Page 6 of 10
                                                          Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 50 of 105                                PageID #: 70


           (2) Containers of property held for sale.                     However, this limitation does not apply to Busi-
                                                                         ness Income Coverage or to Extra Expense
       c. Builders' machinery, tools and equipment                       Coverage.
          owned by you or entrusted to you, provided
          such property is Covered Property.                     D. Additional Coverage – Collapse

           However, this limitation does not apply:                  The coverage provided under this Additional Cover-
                                                                     age – Collapse applies only to an abrupt collapse as
           (1) If the property is located on or within 100           described and limited in D.1. through D.7..
               feet of the described premises, unless the
               premises is insured under the Builders
                                                                     1. For the purpose of this Additional Coverage –
               Risk Coverage Form; or
                                                                        Collapse, abrupt collapse means an abrupt falling
           (2) To Business Income Coverage or to Extra                  down or caving in of a building or any part of a
               Expense Coverage.                                        building with the result that the building or part of
                                                                        the building cannot be occupied for its intended
   3. The special limit shown for each category, a.                     purpose.
      through d., is the total limit for loss of or damage
      to all property in that category. The special limit            2. We will pay for direct physical loss or damage to
      applies to any one occurrence of theft, regardless                Covered Property, caused by abrupt collapse of a
      of the types or number of articles that are lost or               building or any part of a building that is insured
      damaged in that occurrence. The special limits                    under this Coverage Form or that contains Cov-
      are:                                                              ered Property insured under this Coverage Form,
                                                                        if such collapse is caused by one or more of the
       a. $2,500 for furs, fur garments and garments                    following:
          trimmed with fur.
                                                                         a. Building decay that is hidden from view,
       b. $2,500 for jewelry, watches, watch move-                          unless the presence of such decay is known
          ments, jewels, pearls, precious and semi-                         to an insured prior to collapse;
          precious stones, bullion, gold, silver, platinum
          and other precious alloys or metals. This limit
                                                                         b. Insect or vermin damage that is hidden from
          does not apply to jewelry and watches worth
                                                                            view, unless the presence of such damage is
          $100 or less per item.
                                                                            known to an insured prior to collapse;
       c. $2,500 for patterns, dies, molds and forms.
                                                                         c. Use of defective material or methods in con-
       d. $250 for stamps, tickets, including lottery                       struction, remodeling or renovation if the
          tickets held for sale, and letters of credit.                     abrupt collapse occurs during the course of
                                                                            the construction, remodeling or renovation.
       These special limits are part of, not in addition to,
       the Limit of Insurance applicable to the Covered                  d. Use of defective material or methods in con-
       Property.                                                            struction, remodeling or renovation if the
                                                                            abrupt collapse occurs after the construction,
       This limitation, C.3., does not apply to Business                    remodeling or renovation is complete, but
       Income Coverage or to Extra Expense Coverage.                        only if the collapse is caused in part by:

   4. We will not pay the cost to repair any defect to a                      (1) A cause of loss listed in 2.a. or 2.b.;
      system or appliance from which water, other
      liquid, powder or molten material escapes. But we                       (2) One or more of the "specified causes of
      will pay the cost to repair or replace damaged                              loss";
      parts of fire-extinguishing equipment if the
      damage:
                                                                              (3) Breakage of building glass;
       a. Results in discharge of any substance from
          an automatic fire protection system; or                             (4) Weight of people or personal property; or

       b. Is directly caused by freezing.                                     (5) Weight of rain that collects on a roof.



CP 10 30 06 07                                 © ISO Properties, Inc., 2007                                      Page 7 of 10
                                                           Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 51 of 105                             PageID #: 71


   3. This Additional Coverage – Collapse does not                      b. The personal property which collapses is
      apply to:                                                            inside a building; and

       a. A building or any part of a building that is in               c. The property which collapses is not of a kind
          danger of falling down or caving in;                             listed in 4., regardless of whether that kind of
                                                                           property is considered to be personal property
       b. A part of a building that is standing, even if it                or real property.
          has separated from another part of the build-
          ing; or                                                       The coverage stated in this Paragraph 5. does not
                                                                        apply to personal property if marring and/or
       c. A building that is standing or any part of a                  scratching is the only damage to that personal
          building that is standing, even if it shows evi-              property caused by the collapse.
          dence of cracking, bulging, sagging, bending,
          leaning, settling, shrinkage or expansion.                6. This Additional Coverage – Collapse does not
                                                                       apply to personal property that has not abruptly
                                                                       fallen down or caved in, even if the personal
   4. With respect to the following property:
                                                                       property shows evidence of cracking, bulging,
                                                                       sagging, bending, leaning, settling, shrinkage or
       a. Outdoor radio or television antennas (includ-
                                                                       expansion.
          ing satellite dishes) and their lead-in wiring,
          masts or towers;                                          7. This Additional Coverage – Collapse will not
                                                                       increase the Limits of Insurance provided in this
       b. Awnings, gutters and downspouts;                             Coverage Part.

       c. Yard fixtures;                                            8. The term Covered Cause of Loss includes the
                                                                       Additional Coverage – Collapse as described and
       d. Outdoor swimming pools;                                      limited in D.1. through D.7..

       e. Fences;                                               E. Additional Coverage – Limited Coverage For
                                                                   "Fungus", Wet Rot, Dry Rot And Bacteria
       f.   Piers, wharves and docks;
                                                                    1. The coverage described in E.2. and E.6. only ap-
       g. Beach or diving platforms or appurtenances;                  plies when the "fungus", wet or dry rot or bacteria
                                                                       is the result of one or more of the following
       h. Retaining walls; and                                         causes that occurs during the policy period and
                                                                       only if all reasonable means were used to save
       i.   Walks, roadways and other paved surfaces;                  and preserve the property from further damage at
                                                                       the time of and after that occurrence.
       if an abrupt collapse is caused by a cause of loss
       listed in 2.a. through 2.d., we will pay for loss or             a. A "specified cause of loss" other than fire or
       damage to that property only if:                                    lightning; or

            (1) Such loss or damage is a direct result of               b. Flood, if the Flood Coverage Endorsement
                the abrupt collapse of a building insured                  applies to the affected premises.
                under this Coverage Form; and
                                                                    2. We will pay for loss or damage by "fungus", wet
                                                                       or dry rot or bacteria. As used in this Limited Cov-
            (2) The property is Covered Property under
                                                                       erage, the term loss or damage means:
                this Coverage Form.
                                                                        a. Direct physical loss or damage to Covered
   5. If personal property abruptly falls down or caves                    Property caused by "fungus", wet or dry rot or
      in and such collapse is not the result of abrupt                     bacteria, including the cost of removal of the
      collapse of a building, we will pay for loss or                      "fungus", wet or dry rot or bacteria;
      damage to Covered Property caused by such
      collapse of personal property only if:                            b. The cost to tear out and replace any part of
                                                                           the building or other property as needed to
       a. The collapse of personal property was caused                     gain access to the "fungus", wet or dry rot or
          by a cause of loss listed in 2.a. through 2.d.;                  bacteria; and


CP 10 30 06 07                                  © ISO Properties, Inc., 2007                                 Page 8 of 10
                                                          Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 52 of 105                               PageID #: 72


       c. The cost of testing performed after removal,                        or dry rot or bacteria, then our payment under
          repair, replacement or restoration of the dam-                      Business Income and/or Extra Expense is
          aged property is completed, provided there is                       limited to the amount of loss and/or expense
          a reason to believe that "fungus", wet or dry                       sustained in a period of not more than 30
          rot or bacteria are present.                                        days. The days need not be consecutive.

   3. The coverage described under E.2. of this Limited                 b. If a covered "suspension" of "operations" was
      Coverage is limited to $15,000. Regardless of the                    caused by loss or damage other than "fun-
      number of claims, this limit is the most we will pay                 gus", wet or dry rot or bacteria but remedi-
      for the total of all loss or damage arising out of all               ation of "fungus", wet or dry rot or bacteria
      occurrences of "specified causes of loss" (other                     prolongs the "period of restoration", we will
      than fire or lightning) and Flood which take place                   pay for loss and/or expense sustained during
      in a 12-month period (starting with the beginning                    the delay (regardless of when such a delay
      of the present annual policy period). With respect                   occurs during the "period of restoration"), but
      to a particular occurrence of loss which results in                  such coverage is limited to 30 days. The days
      "fungus", wet or dry rot or bacteria, we will not pay                need not be consecutive.
      more than a total of $15,000 even if the "fungus",
      wet or dry rot or bacteria continues to be present         F. Additional Coverage Extensions
      or active, or recurs, in a later policy period.
                                                                     1. Property In Transit
   4. The coverage provided under this Limited Cover-
      age does not increase the applicable Limit of                     This Extension applies only to your personal prop-
      Insurance on any Covered Property. If a particular                erty to which this form applies.
      occurrence results in loss or damage by "fungus",
      wet or dry rot or bacteria, and other loss or                     a. You may extend the insurance provided by
      damage, we will not pay more, for the total of all                   this Coverage Part to apply to your personal
      loss or damage, than the applicable Limit of                         property (other than property in the care,
      Insurance on the affected Covered Property.                          custody or control of your salespersons) in
                                                                           transit more than 100 feet from the described
       If there is covered loss or damage to Covered                       premises. Property must be in or on a motor
       Property, not caused by "fungus", wet or dry rot or                 vehicle you own, lease or operate while
       bacteria, loss payment will not be limited by the                   between points in the coverage territory.
       terms of this Limited Coverage, except to the
       extent that "fungus", wet or dry rot or bacteria                 b. Loss or damage must be caused by or result
       causes an increase in the loss. Any such increase                   from one of the following causes of loss:
       in the loss will be subject to the terms of this
       Limited Coverage.                                                      (1) Fire, lightning, explosion, windstorm or
                                                                                  hail, riot or civil commotion, or vandalism.
   5. The terms of this Limited Coverage do not in-
      crease or reduce the coverage provided under                            (2) Vehicle collision, upset or overturn. Colli-
      Paragraph F.2. (Water Damage, Other Liquids,                                sion means accidental contact of your
      Powder Or Molten Material Damage) of this                                   vehicle with another vehicle or object. It
      Causes Of Loss Form or under the Additional                                 does not mean your vehicle's contact with
      Coverage – Collapse.                                                        the roadbed.

   6. The following, 6.a. or 6.b., applies only if Busi-                      (3) Theft of an entire bale, case or package
      ness Income and/or Extra Expense Coverage                                   by forced entry into a securely locked
      applies to the described premises and only if the                           body or compartment of the vehicle.
      "suspension" of "operations" satisfies all terms                            There must be visible marks of the forced
      and conditions of the applicable Business Income                            entry.
      and/or Extra Expense Coverage Form.
                                                                        c. The most we will pay for loss or damage
       a. If the loss which resulted in "fungus", wet or                   under this Extension is $5,000.
          dry rot or bacteria does not in itself necessi-
          tate a "suspension" of "operations", but such                 This Coverage Extension is additional insurance.
          "suspension" is necessary due to loss or                      The Additional Condition, Coinsurance, does not
          damage to property caused by "fungus", wet                    apply to this Extension.


CP 10 30 06 07                                 © ISO Properties, Inc., 2007                                     Page 9 of 10
                                                           Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 53 of 105                               PageID #: 73


   2. Water Damage, Other Liquids, Powder Or                       2. "Specified causes of loss" means the following:
      Molten Material Damage                                          fire; lightning; explosion; windstorm or hail;
                                                                      smoke; aircraft or vehicles; riot or civil commotion;
       If loss or damage caused by or resulting from                  vandalism; leakage from fire-extinguishing equip-
       covered water or other liquid, powder or molten                ment; sinkhole collapse; volcanic action; falling
       material damage loss occurs, we will also pay the              objects; weight of snow, ice or sleet; water
       cost to tear out and replace any part of the                   damage.
       building or structure to repair damage to the
       system or appliance from which the water or other               a. Sinkhole collapse means the sudden sinking
       substance escapes. This Coverage Extension                         or collapse of land into underground empty
       does not increase the Limit of Insurance.                          spaces created by the action of water on
                                                                          limestone or dolomite. This cause of loss
   3. Glass                                                               does not include:

       a. We will pay for expenses incurred to put up                        (1) The cost of filling sinkholes; or
          temporary plates or board up openings if
          repair or replacement of damaged glass is                          (2) Sinking or collapse of land            into
          delayed.                                                               man-made underground cavities.

       b. We will pay for expenses incurred to remove                  b. Falling objects does not include loss or
          or replace obstructions when repairing or                       damage to:
          replacing glass that is part of a building. This
          does not include removing or replacing                             (1) Personal property in the open; or
          window displays.
                                                                             (2) The interior of a building or structure, or
       This Coverage Extension, F.3., does not increase                          property inside a building or structure,
       the Limit of Insurance.                                                   unless the roof or an outside wall of the
                                                                                 building or structure is first damaged by a
G. Definitions                                                                   falling object.

   1. "Fungus" means any type or form of fungus,                       c. Water damage means accidental discharge or
      including mold or mildew, and any mycotoxins,                       leakage of water or steam as the direct result
      spores, scents or by-products produced or                           of the breaking apart or cracking of a plumb-
      released by fungi.                                                  ing, heating, air conditioning or other system
                                                                          or appliance (other than a sump system in-
                                                                          cluding its related equipment and parts), that
                                                                          is located on the described premises and
                                                                          contains water or steam.




CP 10 30 06 07                                © ISO Properties, Inc., 2007                                     Page 10 of 10
                                                         Insured
     Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 54 of 105                                  PageID #: 74
Policy Number: MCP0165573                                                                     Mt. Hawley Insurance Company


                           COMMERCIAL PROPERTY CONDITIONS

This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss Conditions
and Additional Conditions in Commercial Property Coverage Forms.

A. CONCEALMENT,            MISREPRESENTATION              OR      E.   LIBERALIZATION
   FRAUD
                                                                       If we adopt any revision that would broaden the
   This Coverage Part is void in any case of fraud by you              coverage under this Coverage Part without additional
   as it relates to this Coverage Part at any time. It is also         premium within 45 days prior to or during the policy
   void if you or any other insured, at any time,                      period, the broadened coverage will immediately
   intentionally conceal or misrepresent a material fact               apply to this Coverage Part.
   concerning:
                                                                  F.   NO BENEFIT TO BAILEE
   1. This Coverage Part;
                                                                       No person or organization, other than you, having
                                                                       custody of Covered Property will benefit from this
   2. The Covered Property;
                                                                       insurance.
   3. Your interest in the Covered Property; or
                                                                  G. OTHER INSURANCE
   4. A claim under this Coverage Part.                                1.   You may have other insurance subject to the
                                                                            same plan, terms, conditions and provisions as
B. CONTROL OF PROPERTY                                                      the insurance under this Coverage Part. If you
                                                                            do, we will pay our share of the covered loss or
   Any act or neglect of any person other than you                          damage. Our share is the proportion that the
   beyond your direction or control will not affect this                    applicable Limit of Insurance under this Cover-
   insurance.                                                               age Part bears to the Limits of Insurance of all
                                                                            insurance covering on the same basis.
   The breach of any condition of this Coverage Part at
   any one or more locations will not affect coverage at               2.   If there is other insurance covering the same loss
   any location where, at the time of loss or damage, the                   or damage, other than that described in 1. above,
   breach of condition does not exist.                                      we will pay only for the amount of covered loss or
                                                                            damage in excess of the amount due from that
C. INSURANCE          UNDER        TWO        OR      MORE                  other insurance, whether you can collect on it or
   COVERAGES                                                                not. But we will not pay more than the applicable
                                                                            Limit of Insurance.
   If two or more of this policy's coverages apply to the
   same loss or damage, we will not pay more than the             H.   POLICY PERIOD, COVERAGE TERRITORY
   actual amount of the loss or damage.
                                                                       Under this Coverage Part:
D. LEGAL ACTION AGAINST US
                                                                       1.   We cover loss or damage commencing:
   No one may bring a legal action against us under this
                                                                            a.   During the policy period shown in the Decla-
   Coverage Part unless:                                                         rations; and
   1. There has been full compliance with all of the                        b.   Within the coverage territory.
      terms of this Coverage Part; and
                                                                       2.   The coverage territory is:
   2. The action is brought within 2 years after the date
      on which the direct physical loss or damage                           a.   The United States of America (including its
      occurred.                                                                  territories and possessions);




CP 00 90 07 88                  Copyright, ISO Commercial Risk Services, Inc., 1983, 1987                         Page 1 of 2
                                                            Insured
       Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 55 of 105                             PageID #: 75


         b. Puerto Rico; and                                        2.   After a loss to your Covered Property or Covered
                                                                         Income only if, at time of loss, that party is one of
         c. Canada.                                                      the following:
I.   TRANSFER OF RIGHTS OF RECOVERY AGAINST                              a.   Someone insured by this insurance;
     OTHERS TO US

     If any person or organization to or for whom we make                b.   A business firm:
     payment under this Coverage Part has rights to re-
     cover damages from another, those rights are trans-                      (1) Owned or controlled by you; or
     ferred to us to the extent of our payment. That
     person or organization must do everything necessary                      (2) That owns or controls you; or
     to secure our rights and must do nothing after loss to
     impair them. But you may waive your rights against                  c.   Your tenant.
     another party in writing:
                                                                    This will not restrict your insurance.
     1. Prior to a loss to your Covered Property or Cov-
        ered Income.




CP 00 90 07 88                  Copyright, ISO Commercial Risk Services, Inc., 1983, 1987                        Page 2 of 2
                                                          Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 56 of 105                                 PageID #: 76
Policy Number: MCP0165573                                                                   Mt. Hawley Insurance Company


                                   COMMON POLICY CONDITIONS

All Coverage Parts included in this policy are subject to the following conditions.


A. CANCELLATION                                                   D. INSPECTIONS AND SURVEYS

    1. The first Named Insured shown in the Decla-                    1. We have the right to:
       rations may cancel this policy by mailing or deliv-
       ering to us advance written notice of cancellation.                a. Make inspections and surveys at any time;
    2. We may cancel this policy by mailing or delivering
                                                                          b. Give you reports on the conditions we find;
       to the first Named Insured written notice of can-
       cellation at least:                                                   and

        a. 10 days before the effective date of cancella-                 c. Recommend changes.
           tion if we cancel for nonpayment of premium;
           or                                                         2. We are not obligated to make any inspections,
                                                                         surveys, reports or recommendations and any
        b. 30 days before the effective date of cancella-                such actions we do undertake relate only to insur-
           tion if we cancel for any other reason.                       ability and the premiums to be charged. We do not
                                                                         make safety inspections. We do not undertake to
    3. We will mail or deliver our notice to the first                   perform the duty of any person or organization to
       Named Insured's last mailing address known to                     provide for the health or safety of workers or the
       us.
                                                                         public. And we do not warrant that conditions:
    4. Notice of cancellation will state the effective date
       of cancellation. The policy period will end on that                a. Are safe or healthful; or
       date.
                                                                          b. Comply with laws, regulations, codes or
    5. If this policy is cancelled, we will send the first                   standards.
       Named Insured any premium refund due. If we
       cancel, the refund will be pro rata. If the first              3. Paragraphs 1. and 2. of this condition apply not
       Named Insured cancels, the refund may be less                     only to us, but also to any rating, advisory, rate
       than pro rata. The cancellation will be effective                 service or similar organization which makes
       even if we have not made or offered a refund.                     insurance inspections, surveys, reports or
                                                                         recommendations.
    6. If notice is mailed, proof of mailing will be suffi-
       cient proof of notice.
                                                                      4. Paragraph 2. of this condition does not apply to
B. CHANGES                                                               any inspections, surveys, reports or recommenda-
                                                                         tions we may make relative to certification, under
    This policy contains all the agreements between you                  state or municipal statutes, ordinances or regula-
    and us concerning the insurance afforded. The first                  tions, of boilers, pressure vessels or elevators.
    Named Insured shown in the Declarations is author-
    ized to make changes in the terms of this policy with         E. Premiums
    our consent. This policy's terms can be amended or
    waived only by endorsement issued by us and made a                The first Named Insured shown in the Declarations:
    part of this policy.
                                                                      1. Is responsible for the payment of all premiums;
C. EXAMINATION OF YOUR BOOKS AND RECORDS
                                                                         and
    We may examine and audit your books and records
    as they relate to this policy at any time during the              2. Will be the payee for any return premiums we pay.
    policy period and up to three years afterward.




IL 00 17 11 98                        Copyright, Insurance Services Office, Inc., 1998                           Page 1 of 2
                                                          Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 57 of 105                          PageID #: 77


F. Transfer Of Your Rights And Duties Under This                 If you die, your rights and duties will be transferred to
   Policy                                                        your legal representative but only while acting within
                                                                 the scope of duties as your legal representative. Until
   Your rights and duties under this policy may not be           your legal representative is appointed, anyone having
   transferred without our written consent except in the         proper temporary custody of your property will have
   case of death of an individual named insured.                 your rights and duties but only with respect to that
                                                                 property.




IL 00 17 11 98                     Copyright, Insurance Services Office, Inc., 1998                          Page 2 of 2
                                                       Insured
         Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 58 of 105                               PageID #: 78
Policy Number: MCP0165573                                                                       Mt. Hawley Insurance Company


                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                            OUTDOOR TREES, SHRUBS AND PLANTS

This endorsement modifies insurance provided under the following:

BUILDERS' RISK COVERAGE FORM
BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
STANDARD PROPERTY POLICY

                                                           SCHEDULE*

                                     Limit of Insurance                    Causes of
Prem.        Bldg.   Each          Each         Each         All           Loss Form         Vehicle          Additional
No.          No.     Tree          Shrub        Plant        Items         Applicable        Exclusion        Premium

 All        All      $500          $500         $500         $10,000                                          Included




* Information required to complete this Schedule, if not shown on this endorsement, will be shown in the Declarations.


A. The following is added to Covered Property:                            We will not pay for loss or damage to outdoor trees,
                                                                          shrubs or plants, caused by or resulting from any of
       Outdoor trees, shrubs and plants at locations de-                  the following:
       scribed in the Schedule.
                                                                          1. Dampness or dryness of atmosphere;
B. The following is deleted from Property Not Covered:
                                                                          2. Changes in or extremes of temperature; or
       "Trees, shrubs or plants"
                                                                          3. Rain, snow, ice or sleet.
C. The most we will pay for loss or damage to covered
   trees, shrubs and plants in any one occurrence is the               E. If the Vehicle Exclusion option is designated in the
   Limit of Insurance for All Items, subject to the sep-                  Schedule by an "X," we will not pay for loss or damage
   arate limit applicable to Each Tree, Shrub or Plant,                   caused by vehicles to outdoor trees, shrubs or plants.
   shown in the Schedule.

D. Outdoor trees, shrubs and plants are subject to all ap-
   plicable provisions of the Causes Of Loss Form indi-
   cated in the Schedule, as well as to the following
   exclusions:

CP 14 30 10 00                            Copyright, Insurance Services Office, Inc., 1999                          Page 1 of 1
                                                              Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 59 of 105                               PageID #: 79
Policy Number: MCP0165573                                                                Mt. Hawley Insurance Company


                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                              OUTDOOR SIGNS

This endorsement modifies insurance provided under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
STANDARD PROPERTY POLICY

                                                       SCHEDULE


Premises Number:        All                                              Building Number:        All
Description Of Sign:
Construction Of Sign:                    Entirely Metal               X Other
Limit Of Insurance:              $ 20,000
Coinsurance Percentage:           NIL    %
Additional Premium:              $ Included
Premises Number:                                                         Building Number:
Description Of Sign:
Construction Of Sign:                    Entirely Metal                  Other
Limit Of Insurance:              $
Coinsurance Percentage:                  %
Additional Premium:              $
Premises Number:                                                         Building Number:
Description Of Sign:
Construction Of Sign:                    Entirely Metal                  Other
Limit Of Insurance:              $
Coinsurance Percentage:                  %
Additional Premium:              $
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

With respect to the outdoor signs described in the Sched-
ule, the provision in the Limits Of Insurance section which
pertains to signs does not apply. The limit applicable to
each sign is shown in the Schedule. The limit applicable
to each sign is the most we will pay for loss or damage to
the sign in any one occurrence.




CP 14 40 06 07                                 © ISO Properties, Inc., 2006                                   Page 1 of 1
                                                        Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 60 of 105                              PageID #: 80
Policy Number: MCP0165573                                                                 Mt. Hawley Insurance Company


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                       AUTOMATIC ACQUISITION ENDORSEMENT

A. We will pay for newly acquired property, not otherwise insured, which you acquire or become responsible for if you re-
   port the value(s) to us within 60 days from the date of acquisition.

B. We will not pay:

    1. More than the replacement cost of real property (if replacement cost is endorsed to this policy) or the actual cash
       value of personal property; and, in no event for more than $__________________;
                                                                    500,000

    2. For any property you acquired or became responsible for if it is not reported to us within the 60 days of acquisi-
       tion; or

    3. For any property you acquired or became responsible for before the inception of this policy.

    4. More than the Limits of Insurance of the policy to which this endorsement is attached.




                  ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.



CPR 2106 (11/07)                                                                                              Page 1 of 1
                                                         Insured
     Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 61 of 105                            PageID #: 81
Policy Number: MCP0165573                                                                Mt. Hawley Insurance Company


                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


               ELECTRONIC DATA PROCESSING ENDORSEMENT

1. LIMITS OF INSURANCE

   Coverage is only provided under this endorsement for items A. through D. below when a dollar amount is shown
   beside the coverage part. We will not pay more than the Limits of Insurance specified below in respect to any one
   occurrence, and in no event will we pay more than the Limits of Insurance of the policy to which this endorsement is
   attached.

   A. Hardware:                    $ 25,000

   B. Software:                    $ Included in above

   C. Extra Expense:               $ Included in above

   D. Business Interruption:       $ Included in above

2. SPECIFIC HARDWARE OR SOFTWARE TO BE EXCLUDED



3. PROPERTY COVERED

   We will pay for direct physical loss of or damage to covered property caused by a Covered Cause of Loss at the
   premises described in the Schedule. Covered property, as used in this endorsement, means the type of property
   described in this section if a Limit of Insurance is shown above for that type of property.

   A. Hardware, meaning a network of electronic machine components including microprocessors (firmware) capable of
      accepting instructions and information, processing the information according to the instructions, and producing
      desired results; computer networks; and peripheral data processing equipment. Such equipment may be owned by
      you or leased, rented or under your control. Hardware does not include communication systems or protection and
      control systems.

   B. Software, meaning electronic data processing, recording or storage software such as films, tapes, cards, discs,
      drums or cells, and data and programming records used for electronic data processing or electronically controlled
      equipment, stored on media.

   C. Extra Expense

       1. We will pay the actual and necessary extra expenses you incur during the "period of restoration":

           a. To continue your "normal" electronic data processing operations that are interrupted due to direct physical
              loss or damage caused by a Covered Cause of Loss to covered property owned, leased, rented or under
              your control; while at the described premises;

           b. To repair, replace, or restore any covered hardware or software, but only to the extent that they reduce the
              loss otherwise payable under this coverage part.

       2. We will not pay under this Extra Expense coverage for:

           a. More than the actual loss sustained or the amount shown in item 1. LIMITS OF INSURANCE, C. Extra
              Expense, whichever is less; or

           b. Loss of profits or earnings resulting from a decrease or reduction of business.


CPR 2152F (02/04)                                                                                             Page 1 of 3
                                                         Insured
     Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 62 of 105                           PageID #: 82


   D. Business Interruption

       1. We will pay for the actual loss of "business income" you incur due to the necessary suspension of your "oper-
          ations" during the "period of restoration." The suspension must be caused by direct physical loss or damage
          as a result of a Covered Cause of Loss to covered property at the described premises, including personal
          property in the open (or in a vehicle) within 100 feet of the described premises.

       2. We will only pay for loss of "business income" that occurs within 12 consecutive months after the date of di-
          rect physical loss or damage.

4. PROPERTY NOT COVERED

   A. Accounts, bills, money, currency, notes, securities, or other evidences of debt, securities, valuable papers, rec-
      ords, abstracts, deeds, manuscripts, program documentation or other documents except those that are in soft-
      ware form, and then only in that form;

   B. Property rented or leased to others while away from your premises;

   C. Your stock in trade; and/or

   D. Any machinery or equipment, other than hardware, whether or not controlled by a data processing system.

5. EXCLUSIONS

   A. Actual work upon the property covered.

   B. Error or omission in machine programming or instructions to machine.

   C. Errors, omissions or deficiencies in design, specifications, materials or workmanship.

   D. Loss from processing operations.

6. VALUATION

   A. The value of covered property will be based on the actual cash value at the time of the loss (with a deduction for
      depreciation). We will not pay more than what it will cost to repair, rebuild or replace the property with other
      property of like kind and quality. We will also not pay more than the amount shown under item 1. LIMITS OF
      INSURANCE.

   B. In determining the amount of loss when extra expense coverage is provided, the following also apply:

       1. The salvage value of any property bought for temporary use will be deducted from the amount of loss extra
          expense; and

       2. We will not pay for any increase in loss due to your failure to use reasonable efforts to resume all or part of
          your business. This includes making use of other locations and property to reduce the loss.

7. RESUMPTION OF OPERATIONS

   As soon as practicable after any loss, you must resume complete or partial business "operations" of the covered
   property and, as much as practicable, reduce or dispense with the additional charges and expenses that are being
   incurred.




CPR 2152F (02/04)                                                                                            Page 2 of 3
                                                        Insured
     Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 63 of 105                              PageID #: 83


8. DEFINITIONS

   A. "Normal" means the conditions that would have existed had no loss occurred.

   B. "Business income" means:

       1. Net Income (net profit or loss before income taxes) that would have been earned or incurred; and

       2. Continuing "normal" operating expenses incurred, including payroll.

   C. "Operations" means your business activities occurring at the described premises.

   D. "Period of restoration" means the period of time that:

       1. Begins with the date of direct physical loss or damage caused by or resulting from any Covered Cause of Loss
          at the described premises; and

       2. Ends on the date when the property at the described premises should be repaired, rebuilt or replaced with
          reasonable speed and similar quality, or the date when business is resumed at a new permanent location.

       "Period of restoration" does not include any increased period required due to the enforcement of any ordinance or
       law that:

           (a) Regulates the construction, use or repair, or requires the tearing down of any property; or

           (b) Requires any Insured or others to test for, monitor, clean up, remove, contain, treat, detoxify or neutralize,
               or in any way respond to or assess the effects of pollutants.

       The expiration date of this policy will not cut short the "period of restoration."




                 ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.



CPR 2152F (02/04)                                                                                               Page 3 of 3
                                                            Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 64 of 105                            PageID #: 84
Policy Number: MCP0165573                                                                 Mt. Hawley Insurance Company


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                            VALUABLE PAPERS AND RECORDS

We will pay for direct physical loss of or damage to "Valuable Papers and Records," as defined below and subject to the
following provisions:

1. COVERED PROPERTY

   This extension of coverage applies to "Valuable Papers and Records" while on the "Premises" located at the following
   locations (except as provided for in paragraph 2.) and is subject to the limit indicated below:

   A. All "Valuable Papers and Records" not specified in B. below:

       LOCATION:                                                                     LIMIT OF LIABILITY:

       All                                                                           $ 25,000



   B. Specified Articles:

       DESCRIPTION OF ARTICLES:                                                      LIMIT OF LIABILITY:

       N/A                                                                           $ N/A




2. DEFINITIONS

   "Valuable Papers and Records" means written, printed or inscribed documents, manuscripts or records, including
   books, maps, films, drawings, abstracts, deeds or mortgages. "Valuable Papers and Records" does not mean "money"
   or "securities," converted data, programs or instructions used in your data processing operations, including the materi-
   als on which the data is recorded.

   "Premises" means the interior of that portion of the building at the location(s) designated above that you occupy for
   your business.

   "Money" means currency, coins, bullion and bank notes whether or not in current use, as well as travelers checks,
   registered checks and money orders held for sale to the public.

   "Securities" means all negotiable and non-negotiable instruments or contracts representing either money or other
   property and includes revenue and other stamps in current use, tokens and tickets. "Securities" also means evi-
   dences of debt issued in connection with credit or charge cards, which cards are not of your own issue. "Securities"
   does not include money.

3. EXCLUSIONS

   The following exclusions apply to coverage provided by this endorsement and are in addition to exclusions contained
   elsewhere in this policy:

   A. This endorsement does not insure against physical loss of or damage to:

       1. Property not specifically declared, described and valued in paragraph 1.B. of this endorsement if such prop-
          erty cannot be replaced with other of like kind and quality or restored to usable conditions;


CPR 2170 (03/02)                                                                                               Page 1 of 2
                                                         Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 65 of 105                           PageID #: 85


       2. Property held as samples or for sale or for delivery after sale; or

       3. Data processing equipment and media. Media means magnetic tapes, disk packs, diskettes, paper tapes,
          cards, and other material on which data is stored. It includes data stored on the media.

   B. This endorsement does not insure against loss resulting from:

       1. Errors or omissions in processing or copying;

       2. Unauthorized instructions to transfer property to any person or to any place;

       3. Voluntary parting with any property by the insured or any associate, proprietor, partner, director, trustee, of-
          ficer, employee or agent of any insured if induced to do so by any fraudulent scheme, trick, device or false
          pretense.

4. LIMIT OF INSURANCE

   We will not pay more than:

   A. The amount scheduled under paragraph 1.B. of this endorsement; or

   B. The least of the following if not scheduled under paragraph 1.B. of this endorsement:

       1. The cost to research (to the extent necessary) and replace the "Valuable Papers and Records"; or

       2. The cost to repair or restore the "Valuable Papers or Records"; or

       3. The applicable limit stated in this endorsement.

However, we will not, in any case, pay more than the Per Occurrence Loss Limit shown in the Declarations in one disas-
ter, casualty, or event, no matter how many locations are involved.




                 ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.



CPR 2170 (03/02)                                                                                              Page 2 of 2
                                                          Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 66 of 105                               PageID #: 86
Policy Number: MCP0165573                                                                 Mt. Hawley Insurance Company


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                      ACCOUNTS RECEIVABLE

We will pay for direct physical loss of or damage to Accounts Receivable, as defined below and subject to the following
provisions:

1. COVERAGE

   A. We will pay:

       1. All sums due from your customers that you are unable to collect thereof as the direct result of loss of or dam-
          age to records of accounts receivable;

       2. Interest charges on any loan required to offset amounts you are unable to collect pending our payment of
          these amounts;

       3. Collection expenses in excess of your normal collection expenses that are made necessary by the loss or
          damage;

       4. Other reasonable expenses that you incur to re-establish your records of accounts receivable;

       That result from direct physical loss of or damage to your records of accounts receivable.

   B. This extension of coverage applies to records of accounts receivable while on the "premises" at the following lo-
      cations and is subject to Limit of Insurance indicated below:

       LOCATION                                                              LIMIT OF INSURANCE

        All                                                                  $ 25,000



                                                                             $



2. PERILS NOT COVERED

   We will not pay for loss or damage:

   A. Caused directly or indirectly by bookkeeping, accounting or billing errors or omissions;

   B. That requires any audit of records or an inventory computation to prove its factual existence;

   C. Due to alteration, falsification, manipulation, concealment, destruction or disposal of records of accounts receiv-
      able done to conceal the wrongful giving, taking, obtaining or withholding of money, securities or other property,
      but only to the extent to such wrongful giving, taking, obtaining or withholding;

   D. Unauthorized instructions to transfer property to any person or to any place;

   E. Due to an error or omission in programming; or

   F. Caused by providing improper data entry instructions.

3. DEFINITION

   "Premises" means the interior of that portion of the building at the location(s) designated above that you occupy for
   your business.

CPR 2177 (03/02)                                                                                               Page 1 of 2
                                                         Insured
     Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 67 of 105                            PageID #: 87


4. DETERMINATION OF RECEIVABLES

   A. If you cannot accurately establish the amount of accounts receivable outstanding as of the time of loss or dam-
      age, the following method will be used:

       1. Determine the total of the average monthly amounts of accounts receivable for the 12 months immediately
          preceding the month in which the loss or damage occurs; and

       2. Adjust that total for any normal fluctuations in the amount of accounts receivable for the month in which the
          loss or damage occurred or for any demonstrated variance from the average for that month.

   B. The following will be deducted from the total amount of accounts receivable, however that amount is established:

       1. The amount of the accounts for which there is no loss or damage;

       2. The amount of the accounts that you are able to re-establish or collect;

       3. An amount to allow for probable bad debts that you are normally unable to collect; and

       4. All unearned interest and service charges.

       However, we will not, in any case, pay more than the Per Occurrence Loss Limit shown in the Declarations in one
       disaster, casualty, or event, no matter how many locations are involved.




                ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.



CPR 2177 (03/02)                                                                                            Page 2 of 2
                                                        Insured
       Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 68 of 105       PageID #: 88
Policy Number: MCP0165573                                              Mt. Hawley Insurance Company


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


               LOSS PAYEE/ADDITIONAL INSURED ENDORSEMENT

Loss payee(s) and/or additional insured(s) are added as follows:

LOSS PAYEE
Trustmark National Bank
Attn: Loan Operations
P.O. Box 1182
Jacksonville, MS 39215-1182



ADDITIONAL INSURED
The Wharf Retail Properties, LLC
P.O. Box 82285
Baton Rouge, LA 70884-0000



AGLC, LLC c/o Moore Property
Management, LLC
P.O. Box 1429
Montgomery, AL 36102-0000


Crawfish, LLC Stirling Properties, LLC
109 Northpark Boulevard Ste 300
Attn: Donna F. Taylor
Covington, LA 70433-0000




                  ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.



CPR 2200 (10/01)                                                                    Page 1 of 1
                                                         Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 69 of 105                             PageID #: 89
Policy Number: MCP0165573                                                                 Mt. Hawley Insurance Company


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


              ORDINANCE OR LAW COVERAGE – COMBINED LIMIT

X   Coverages A, B, and C Combined Limit Of Insurance              $_________________
                                                                    100,000

This Limit Of Insurance does not increase the Per Occurrence Loss Limit as stated in the Declarations and applies to all
locations unless specified below:




A. Coverage

    The Coverage(s) provided by this endorsement applies only if both A.1. and A.2. are satisfied and are then subject to
    the qualifications set forth in A.3.

    1. The ordinance or law:

        a. Regulates the demolition, construction or repair of buildings, or establishes zoning or land use requirements
           at the described premises; and

        b. Is in force at the time of loss.

        But coverage under this endorsement applies only in response to the minimum requirements of the ordinance or
        law. Losses and costs incurred in complying with recommended actions or standards that exceed actual require-
        ments are not covered under this endorsement.

    2. a. The building sustains direct physical damage that is covered under this policy and as a direct result of such
          covered damage, you are required to comply with the ordinance or law; or

        b. The building sustains both direct physical damage that is covered under this policy and direct physical
           damage that is not covered under this policy, and as a direct result of the building damage in its entirety, you
           are required to comply with the ordinance or law.

        c. But if the building sustains direct physical damage that is not covered under this policy, and such damage is
           the subject of the ordinance or law, then there is no coverage under this endorsement even if the building has
           also sustained covered direct physical damage.

    3. In the situation described in A.2.b. above, we will not pay the full amount of loss otherwise payable under the
       terms of Coverages A, B, and/or C of this endorsement. Instead, we will pay a proportion of such loss, meaning
       the proportion that the covered direct physical damage bears to the total direct physical damage.

        However, if the covered direct physical damage, alone, would have resulted in a requirement to comply with the
        ordinance or law, then we will pay the full amount of loss otherwise payable under the terms of Coverages A, B
        and/or C of this endorsement.

B. We will not pay under Coverage A, B or C of this endorsement for:

    1. Enforcement of or compliance with any ordinance or law which requires the demolition, repair, replacement,
       reconstruction, remodeling or remediation of property due to contamination by "pollutants" or due to the presence,
       growth, proliferation, spread or any activity of "fungus", wet or dry rot or bacteria; or


CPR 2209 (11/13)                                                                                               Page 1 of 3
                                                         Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 70 of 105                             PageID #: 90


   2. The costs associated with the enforcement of or compliance with any ordinance or law which requires any insured
      or others to test for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way respond to, or
      assess the effects of "pollutants", "fungus", wet or dry rot or bacteria.

C. Coverage A – Coverage For Loss To The Undamaged Portion Of The Building.

   With respect to the building that has sustained covered direct physical damage, we will pay under Coverage A for the
   loss to the undamaged portion of the building as a consequence of a requirement to comply with an ordinance or law
   that requires demolition of undamaged parts of the same building.

   Coverage A is included within the Limit Of Insurance applicable to the covered property shown in the Declarations.
   This is not additional insurance.

D. Coverage B – Demolition Cost Coverage.

   With respect to the building that has sustained covered direct physical damage, we will pay the cost to demolish and
   clear the site of undamaged parts of the same building as a consequence of a requirement to comply with an
   ordinance or law that requires demolition of such undamaged property.

   Any coinsurance conditions do not apply to Demolition Cost Coverage.

E. Coverage C – Increased Cost Of Construction Coverage.

   With respect to the building that has sustained covered direct physical damage, we will pay the increased cost to:

   1. Repair or reconstruct damaged portions of that building caused by a covered peril; and/or

   2. Reconstruct or remodel undamaged portions of that building, whether or not demolition is required;

   when the increased cost is a consequence of a requirement to comply with the minimum standards of the ordinance
   or law.

   However:

   1. This coverage applies only if the restored or remodeled property is intended for similar occupancy as the current
      property, unless such occupancy is not permitted by zoning or land use ordinance or law.

   2. We will not pay for the increased cost of construction if the building is not repaired, reconstructed or remodeled.

   Any coinsurance Conditions do not apply to Increased Cost Of Construction.

F. Loss Payment

   The most we will pay, for the total of all covered losses for Loss to the Undamaged Portion of the Building, Demolition
   Cost and Increased Cost Of Construction is the Combined Limit Of Insurance shown above. Subject to this Combined
   Limit Of Insurance, the following loss payment provisions apply:

   1. When there is a loss to an undamaged portion of a building to which Coverage A applies:

       a. If Replacement Cost applies and the property is repaired or replaced, on the same or another premises, we
          will not pay more for loss or damage to covered buildings or structures, including loss caused by enforcement
          of an ordinance or law, than the lesser of:

           (1) The amount you actually spend to repair, rebuild or reconstruct the building or structure, but not for more
               than the amount it would cost to restore the building or structure on the same premises and to the same
               height, floor area, style and comparable quality of the original property insured; or


CPR 2209 (11/13)                                                                                                Page 2 of 3
                                                         Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 71 of 105                            PageID #: 91


           (2) The applicable Loss to the Undamaged Portion of the Building Limit Of Insurance shown above; or

           (3) The Limit Of Insurance applicable to the covered building or structure; or

           (4) The values you provided to us for the specific property involved in the loss which were accepted by us
               prior to the loss.

       b. If the Replacement Cost Coverage Option applies and the property is not repaired or replaced, or if the
          Replacement Cost Coverage Option does not apply, we will not pay more than the lesser of:

           (1) The Actual Cash Value of the building or structure at the time of loss; or

           (2) The Limit Of Insurance applicable to the covered building or structure; or

           (3) The values you provided to us for the specific property involved in the loss which were accepted by us
               prior to the loss.

   2. For Demolition Cost, we will not pay more than the amount you actually spend to demolish and clear the site of
      the described premises.

   3. With respect to the Increased Cost Of Construction:

       a. We will not pay for the increased cost of construction:

           (1) Until the property is actually repaired or replaced, at the same or another premises; and

           (2) Unless the repair or replacement is made as soon as reasonably possible after the loss or damage, not to
               exceed two years. We may extend this period in writing during the two years.

       b. If the building is repaired or replaced at the same premises, or if you elect to rebuild at another premises, the
          most we will pay for the increased cost of construction is the increased cost of construction at the same
          premises.

       c. If the ordinance or law requires relocation to another premises, the most we will pay for the increased cost of
          construction is the increased cost of construction at the new premises.

G. Under this endorsement we will not pay for loss due to any ordinance or law that you were required to comply with
   before the loss, even if the building was undamaged. Ordinance or law violations that exist independent of a covered
   cause of loss are not covered.

H. The terms of this endorsement apply per occurrence and are a part of, and not in addition to, the Per Occurrence
   Loss Limit shown in the Declarations.




                 ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


CPR 2209 (11/13)                                                                                               Page 3 of 3
                                                         Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 72 of 105       PageID #: 92
Policy Number: MCP0165573                                              Mt. Hawley Insurance Company


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                ADDITIONAL NAMED INSUREDS

The following are added to this policy as Named Insureds:


J & M, LLC dba: Shades
Joseph & Mary Jernigan
Mary E Jernigan & Joseph B Jernigan
MJ and JJ, LLC, dba Shades




                 ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.



CPR 2212 (03/02)                                                               Page 1 of 1
                                                        Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 73 of 105                                PageID #: 93
Policy Number: MCP0165573                                                                    Mt. Hawley Insurance Company


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                       PROTECTIVE SAFEGUARD ENDORSEMENT

As a condition of this insurance, it is understood and agreed that the protective devices or services set forth in the
Schedule below will be maintained in complete working order.

                                                          Schedule
Protective Device or Service                                                                                 Location
P-1, P-2, BR-1, SD-1                                                                                         00001-001
P-1, P-2, BR-1, SD-1                                                                                         00002-001
P-1, P-2, BR-1, SD-1                                                                                         00003-001
P-1, P-2, BR-1, SD-1                                                                                         00004-001
P-1, P-2, SD-1                                                                                               00004-002
P-1, P-2, BR-1, SD-1                                                                                         00004-003
P-1, P-2, BR-1, SD-1                                                                                         00004-004
P-1, P-2, BR-1, SD-1                                                                                         00005-001
P-1, P-2, BR-1, SD-1                                                                                         00006-001
P-1, P-2, BR-1, SD-1                                                                                         00007-001
P-1, P-2, BR-1, SD-1                                                                                         00008-001




"P-1" Automatic Sprinkler System, including related supervisory services. Automatic Sprinkler System means any
automatic fire protective or extinguishing system, including connected sprinklers and discharge nozzles, ducts, pipes,
valves, fittings, tanks, pumps and private fire protection mains.

"P-2" Automatic Fire Alarm, protecting the entire building, that is connected to a central station, or reporting to a public or
private fire alarm station.

"P-3" Security Service, with a recording system or watch clock, making hourly rounds covering the entire building when
the premises are not in actual operation.

"P-4" Service Contract, with a privately owned fire department providing fire protection service to the described premises.

"BR-1" Automatic Burglary Alarm, protecting the entire building, that signals to an outside central station or a police
station.

"BR-2" Automatic Burglary Alarm, protecting the entire building, that has a loud sounding gong or siren on the outside
of the building.




CPR 2268 (02/07)                                                                                                   Page 1 of 2
                                                           Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 74 of 105                           PageID #: 94
"CC-1" Cooking Equipment Safeguard, meaning a U.L. approved automatic extinguishing system protecting all cooking
equipment, hoods and duct areas. In addition, you must:

    A. Maintain the extinguishing system and all associated equipment in complete working order, and give us immediate
       notice of any impairment or suspension of the automatic extinguishing system; and

    B. Maintain the services of an independent contractor for the express purpose of cleaning and degreasing, not less
       often than once every six (6) months, all hood and duct systems installed in conjunction with cooking units at the
       locations described. You must give us immediate notice of any impairment or suspension of such service.

"P-9" The protective system or service set forth in the above Schedule.

"SP-1" Secured premises, meaning all premises entryways (gates, doors and windows) are locked to prevent
unauthorized entry.

"SD-1" Fully functional Smoke Detectors are properly located in all units.

"UT-1" Utilities are on to prevent freezing of any and all pipes and drains.

We will not pay for loss or damage if the protective safeguard or service listed in the above Schedule was not maintained
in complete working order and such failure to maintain contributed directly or indirectly to the loss or damage or to the
extent of such loss or damage.




                  ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.



CPR 2268 (02/07)                                                                                             Page 2 of 2
                                                           Insured
       Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 75 of 105                              PageID #: 95
Policy Number:    MCP0165573                                                                 Mt. Hawley Insurance Company


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                         ASBESTOS EXCLUSION

It is agreed that this policy does not insure against loss or damage arising from asbestos material, including but not limited
to costs or expenses incurred by the Insured as a result of any of the following:

    (1) asbestos material removal, containment, or other abatement;

    (2) demolition or increased cost of construction, repair, debris removal, or loss of use necessitated by the
        enforcement of any law or ordinance regulating asbestos material; and/or

    (3) any governmental direction or request declaring that such asbestos material present in or part of or utilized on any
        undamaged portion of the insured's property can no longer be used for the purpose for which it was intended or
        installed and must be removed or modified;

Nor does any coverage provided by this policy apply to payment for the investigation or defense of any loss, damage or
any cost, loss of use expense, fine or penalty or for any expense or claim or suit related to any of the above.




                  ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


CPR 2269 (06/09)                                                                                                 Page 1 of 1
                                                           Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 76 of 105                              PageID #: 96
Policy Number: MCP0165573                                                                   Mt. Hawley Insurance Company


                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                         LOUISIANA CHANGES

This endorsement modifies insurance provided under the following:

COMMERCIAL PROPERTY COVERAGE PART
STANDARD PROPERTY POLICY

A. When this endorsement is attached to the Standard                        (2) Premises      where    loss    or   damage
   Property Policy CP 00 99, the term Coverage Part in                          occurred;
   this endorsement is replaced by the term Policy.
                                                                            including their employees, partners and stock-
B. The following is added when a Coinsurance percen-                        holders; or
   tage is shown in the Declarations:
                                                                        e. Your relative by blood or marriage.
   The rate of premium for your policy is based on the
   use of a Coinsurance percentage that is shown in the                 If you waive your rights against another party in
   Declarations.                                                        writing after a loss, we can recover from you any
                                                                        amount you received for that waiver. But we
C. The Transfer Of Rights Of Recovery Against                           cannot recover more than the amount we paid
   Others To Us Condition is replaced by the following:                 you for that loss.

   If any person or organization to or for whom we make        D. The following provision is added to the Duties In The
   payment under this Coverage Part has rights to re-             Event Of Loss Or Damage Loss Condition and to
   cover damages from another, those rights are trans-            any similar condition, and supersedes any provision to
   ferred to us to the extent of our payment. That person         the contrary in this Coverage Part or in an endorse-
   or organization must do everything necessary to                ment attached to this Coverage Part with respect to
   secure our rights and must do nothing after loss to            the time period for submission of proof of loss:
   impair them. But you may waive your rights against
   another party in writing:                                        If the loss or damage arises due to a catastrophic
                                                                    event for which a state of disaster or emergency is
   1. Prior to a loss to your Covered Property or Cov-              declared pursuant to law by civil officials, and the cov-
      ered Income.                                                  ered property is located in an area within the declara-
                                                                    tion, you must submit the proof of loss to us within
   2. After a loss to your Covered Property or Covered              180 days; but this 180-day period does not com-
                                                                    mence as long as the declaration of disaster or emer-
      Income only if, at time of loss, that party is one of
                                                                    gency is in existence and civil authorities are denying
      the following:
                                                                    you access to your property.
       a. Someone insured by this insurance;
                                                               E. When coverage applies on a replacement cost basis
                                                                  (under the Replacement Cost Optional Coverage in
       b. A business firm:
                                                                  this Coverage Part and/or in an endorsement at-
                                                                  tached to this Coverage Part), the following is added
           (1) Owned or controlled by you; or
                                                                  and supersedes any provision to the contrary with
                                                                  respect to the time period for completion of repair or
           (2) That owns or controls you;                         replacement of loss or damage:
       c. Your employee or employer;                                If the loss or damage arises due to a catastrophic
                                                                    event for which a state of disaster or emergency is
       d. The owner, lessor or tenant of the:                       declared pursuant to law by civil officials, and the
                                                                    covered property is located in an area within the
           (1) Described premises; or                               declaration, we will pay on a replacement cost basis


CP 01 16 04 08                           © Insurance Services Office, Inc., 2008                                Page 1 of 5
                                                       Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 77 of 105                                PageID #: 97


   only if the repairs or replacement are completed within           a. Pay its chosen appraiser; and
   one year from the date of loss or damage or the
   issuance of applicable insurance proceeds, whichever              b. Bear the other expenses of the appraisal and
   is later, or as soon as reasonably possible thereafter.              umpire equally.

F. The following exclusion and related provisions are                If there is an appraisal, we will still retain our right to
   added to this Coverage Part:                                      deny the claim.
   1. We will not pay for loss or damage arising out of         H. The Appraisal Loss Condition is replaced by the fol-
      any act committed:
                                                                   lowing in the Business Income (And Extra Expense)
                                                                   Coverage Form and Business Income (Without Extra
       a. By or at the direction of any insured; and
                                                                   Expense) Coverage Form:
       b. With the intent to cause a loss.
                                                                     If we and you disagree on the amount of Net Income
   2. With respect to loss or damage to Covered                      and operating expense or the amount of loss, either
      Property caused by fire, this exclusion does not               may make written demand for an appraisal of the
      apply to an insured(s) who did not set the fire or             loss. In this event, each party will select a competent
      otherwise participate in the cause of the loss,                and impartial appraiser. The two appraisers will select
      provided the loss is otherwise covered under this              an umpire. If they cannot agree, either may request
      Coverage Part.                                                 that selection be made by a judge of a court having
                                                                     jurisdiction. Each appraiser will state separately the
   3. If we pay a claim pursuant to Paragraph F.2., our              amount of Net Income and operating expense or
      payment to any insured is limited to that insured's            amount of loss. If they fail to agree, they will submit
      proportionate share of the policy proceeds, but                their differences to the umpire. Any outcome of the
      not more than that insured's legal interest in the             appraisal will not be binding on either party. Each
      Covered Property that sustained the fire loss.                 party will:
      Proportionate share will be determined based on
      the interests of all parties eligible to receive pay-          a. Pay its chosen appraiser; and
      ment, including a mortgageholder or other party
      with a secured legal interest. The policy proceeds
                                                                     b. Bear the other expenses of the appraisal and
      will not include any amount attributable to the
                                                                        umpire equally.
      interest of the insured(s) who set the fire or other-
      wise participated in the cause of the loss. In no
      event will we pay more in total than the Limit of              If there is an appraisal, we will still retain our right to
      Insurance on the Covered Property that sustained               deny the claim.
      the fire loss.
                                                                I.   Loss Payment
   4. We may apply reasonable standards of proof to
      claims for such loss.                                          1. In the Building And Personal Property Coverage
                                                                        Form, Condominium Association Coverage Form,
G. The Appraisal Loss Condition is replaced by the                      Condominium Commercial Unit-Owners Coverage
   following unless Paragraph H. applies:                               Form, Builders Risk Coverage Form, Tobacco
                                                                        Sales Warehouses Coverage Form and Standard
   If we and you disagree on the value of the property or               Property Policy, Paragraph g. of the Loss Pay-
   the amount of loss, either may make written demand                   ment Loss Condition is replaced by the following:
   for an appraisal of the loss. In this event, each party
   will select a competent and impartial appraiser. The                  g. We will pay for the undisputed portion of the
   two appraisers will select an umpire. If they cannot                     loss or damage within 30 days after we
   agree, either may request that selection be made by a
                                                                            receive the satisfactory sworn proof of loss.
   judge of a court having jurisdiction. Each appraiser
   will state separately the value of the property and
                                                                             However, we have no duty to provide cover-
   amount of loss. If they fail to agree, they will submit
   their differences to the umpire. Any outcome of the                       age under this policy if the failure to comply
   appraisal will not be binding on either party. Each                       with the terms of this policy is prejudicial to
   party will:                                                               us.



CP 01 16 04 08                           © Insurance Services Office, Inc., 2008                                   Page 2 of 5
                                                          Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 78 of 105                            PageID #: 98


   2. In the Business Income (And Extra Expense)               L. With respect to coverage provided under the Legal
      Coverage Form, Business Income (Without Extra               Liability Coverage Form and under Coverage C –
      Expense) Coverage Form, Extra Expense Cover-                Mortgageholder's Liability in the Mortgageholders
      age Form, Leasehold Interest Coverage Form,                 Errors And Omissions Coverage Form, the following
      and Mortgageholders Errors And Omissions                    applies and supersedes any provision to the contrary:
      Coverage Form, the Loss Payment Loss Condi-
      tion is replaced by the following:                           We have no duty to defend you against any "suit"
                                                                   seeking damages if all of the allegations of the "suit"
       Loss Payment                                                are explicitly excluded by such insurance.
       We will pay for the undisputed portion of the loss
                                                               M. The following replaces:
       or damage within 30 days after we receive the
       satisfactory sworn proof of loss.
                                                                   1. The Legal Action Against Us Condition in the
       However, we have no duty to provide coverage                   Legal Liability Coverage Form; and
       under this policy if the failure to comply with the
       terms of this policy is prejudicial to us.                  2. The Legal Action Against Us Condition that
                                                                      applies to Coverages C and D in the Mortgage-
J. The Concealment, Misrepresentation Or Fraud                        holders Errors And Omissions Coverage Form:
   Condition is replaced by the following:
                                                                   A person or organization may bring a "suit" against
   1. With respect to loss or damage caused by fire, we            us, including but not limited to, a "suit" to recover on
      do not provide coverage to the insured who,                  an agreed settlement or on a final judgment against
      whether before or after the loss, has intentionally          an insured; but we will not be liable for damages that
      concealed or misrepresented any material fact or             are not payable under the terms of this Coverage
      circumstance, with the intent to deceive,                    Form or that are in excess of the Limit of Insurance.
      concerning:                                                  An agreed settlement means a settlement and
                                                                   release of liability signed by us, you and the claimant
       a. This policy;                                             or the claimant's legal representative.
       b. The Covered Property;
                                                               N. The following is added to the Causes Of Loss – Basic
                                                                  Form, Causes Of Loss – Broad Form, Causes Of
       c. Your interest in the Covered Property; or
                                                                  Loss – Special Form, Mortgageholders Errors And
       d. A claim under this policy.                              Omissions Coverage Form and Standard Property
                                                                  Policy:
   2. With respect to loss or damage caused by a peril
      other than fire and with respect to all insureds             Under the Exclusion Of "Fungus", Wet Rot, Dry
      covered under this policy, we provide no coverage            Rot And Bacteria, and under the Additional
      for loss or damage if, whether before or after a             Coverage – Limited Coverage For "Fungus", Wet
      loss, one or more insureds have intentionally con-           Rot, Dry Rot And Bacteria, any reference to bacteria
      cealed or misrepresented any material fact or cir-           means any type, kind or form of bacterium. This
      cumstance, with the intent to deceive, concerning:           meaning also applies under any endorsement that
                                                                   modifies the aforementioned Exclusion or Limited
       a. This policy;                                             Coverage; and to use of the word bacteria in the ex-
                                                                   clusionary provisions under the Additional Coverage –
       b. The Covered Property;                                    Increased Cost Of Construction.

       c. Your interest in the Covered Property; or            O. In the Causes Of Loss – Basic Form, Causes Of
                                                                  Loss – Broad Form, Causes Of Loss – Special Form,
       d. A claim under this policy.                              Mortgageholders Errors And Omissions Coverage
                                                                  Form and Standard Property Policy, the Exclusion of
K. Paragraph e.(2) of the Replacement Cost Optional
                                                                  "Fungus", Wet Rot, Dry Rot And Bacteria is
   Coverage is replaced by the following:
                                                                  replaced by the following exclusion:
           (2) The cost to replace the lost or damaged
               property with other property of like kind           Presence, growth, proliferation, spread or any activity
               and quality.                                        of "fungus", wet or dry rot or bacteria.


CP 01 16 04 08                          © Insurance Services Office, Inc., 2008                                Page 3 of 5
                                                         Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 79 of 105                              PageID #: 99


   But if "fungus", wet or dry rot or bacteria results in a             a. Direct physical loss or damage to Covered
   Covered Cause of Loss, we will pay for the loss or                      Property caused by "fungus", wet or dry rot or
   damage caused by that Covered Cause of Loss.                            bacteria, including the cost of removal of the
                                                                           "fungus", wet or dry rot or bacteria;
   This exclusion does not apply:
                                                                        b. The cost to tear out and replace any part of
   1. When "fungus", wet or dry rot or bacteria results                    the building or other property as needed to
      from fire or lightning;                                              gain access to the "fungus", wet or dry rot or
                                                                           bacteria; and
   2. To the extent that coverage is provided in the
      Additional Coverage – Limited Coverage For                        c. The cost of testing performed after removal,
      "Fungus", Wet Rot, Dry Rot And Bacteria with                         repair, replacement or restoration of the dam-
      respect to loss or damage by a cause of loss                         aged property is completed, provided there is
      other than fire or lightning; or                                     a reason to believe that "fungus", wet or dry
                                                                           rot or bacteria are present.
   3. With respect to "fungus", wet or dry rot or bacteria
      that is located on the portion of the covered                 3. The coverage described under P.2. of this Limited
      property that must be repaired or replaced                       Coverage is limited to $15,000. Regardless of the
      because of direct physical damage caused by a                    number of claims, this limit is the most we will pay
      Covered Cause of Loss.                                           for the total of all loss or damage arising out of all
                                                                       occurrences of Covered Causes of Loss (other
   However, the exclusion shall continue to apply to the               than fire or lightning) and Flood which take place
   cost to test for, treat, contain, remove or dispose of              in a 12-month period (starting with the beginning
   "fungus", wet or dry rot or bacteria beyond that which              of the present annual policy period). With respect
   is required to repair or replace the covered property               to a particular occurrence of loss which results in
   physically damaged by a Covered Cause of Loss,
                                                                       "fungus", wet or dry rot or bacteria, we will not pay
   except to the extent that coverage is provided in the
                                                                       more than a total of $15,000 even if the "fungus",
   Additional Coverage – Limited Coverage For
                                                                       wet or dry rot or bacteria continues to be present
   "Fungus", Wet Rot, Dry Rot And Bacteria.
                                                                       or active, or recurs, in a later policy period.
P. In the Causes Of Loss – Basic Form, Causes Of
                                                                    4. The coverage provided under this Limited
   Loss – Broad Form, Causes Of Loss – Special Form,
                                                                       Coverage does not increase the applicable Limit
   Mortgageholders Errors And Omissions Coverage
                                                                       of Insurance on any Covered Property. If a par-
   Form and Standard Property Policy, the Additional
                                                                       ticular occurrence results in loss or damage by
   Coverage – Limited Coverage For "Fungus", Wet
                                                                       "fungus", wet or dry rot or bacteria, and other loss
   Rot, Dry Rot And Bacteria is replaced by the
   following:                                                          or damage, we will not pay more, for the total of
                                                                       all loss or damage, than the applicable Limit of
   1. The coverage described in P.2. and P.6. only                     Insurance on the affected Covered Property.
      applies when the "fungus", wet or dry rot or bac-
      teria is the result of one or more of the following               If there is covered loss or damage to Covered
      causes that occurs during the policy period and                   Property, not caused by "fungus", wet or dry rot or
      only if all reasonable means were used to save                    bacteria, loss payment will not be limited by the
      and preserve the property from further damage at                  terms of this Limited Coverage, except to the
      the time of and after that occurrence.                            extent that "fungus", wet or dry rot or bacteria
                                                                        causes an increase in the loss. Any such increase
       a. A Covered Cause of Loss other than fire or                    in the loss will be subject to the terms of this
          lightning; or                                                 Limited Coverage.

       b. Flood, if the Flood Coverage Endorsement                  5. The terms of this Limited Coverage do not in-
          applies to the affected premises.                            crease or reduce the coverage provided under:

   2. We will pay for loss or damage by "fungus", wet                   a. Paragraph F.2. (Water Damage, Other Liq-
      or dry rot or bacteria. As used in this Limited Cov-                 uids, Powder Or Molten Material Damage) in
      erage, the term loss or damage means:                                the Causes Of Loss – Special Form; or



CP 01 16 04 08                           © Insurance Services Office, Inc., 2008                                Page 4 of 5
                                                          Insured
     Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 80 of 105                         PageID #: 100


       b. The Additional Coverage – Collapse in the                  a. If the loss which resulted in "fungus", wet or
          Causes of Loss – Broad Form, Causes of                        dry rot or bacteria does not in itself neces-
          Loss – Special Form or Mortgageholders                        sitate a "suspension" of "operations", but such
          Errors And Omissions Coverage Form.                           "suspension" is necessary due to loss or
                                                                        damage to property caused by "fungus", wet
   6. The following, 6.a. or 6.b., applies only if Busi-                or dry rot or bacteria, then our payment under
      ness Income and/or Extra Expense coverage                         Business Income and/or Extra Expense is
      applies to the described premises and only if the                 limited to the amount of loss and/or expense
      "suspension" of "operations" satisfies all terms                  sustained in a period of not more than 30
      and conditions of the applicable Business Income                  days. The days need not be consecutive.
      and/or Extra Expense coverage form.
                                                                     b. If a covered "suspension" of "operations" was
                                                                        caused by loss or damage other than "fun-
                                                                        gus", wet or dry rot or bacteria but remedi-
                                                                        ation of "fungus", wet or dry rot or bacteria
                                                                        prolongs the "period of restoration", we will
                                                                        pay for loss and/or expense sustained during
                                                                        the delay (regardless of when such a delay
                                                                        occurs during the "period of restoration"), but
                                                                        such coverage is limited to 30 days. The days
                                                                        need not be consecutive.




CP 01 16 04 08                         © Insurance Services Office, Inc., 2008                             Page 5 of 5
                                                       Insured
     Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 81 of 105                             PageID #: 101
Policy Number: MCP0165573                                                                 Mt. Hawley Insurance Company


                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                           FLORIDA CHANGES

This endorsement modifies insurance provided under the following:

COMMERCIAL PROPERTY COVERAGE PART

A. When this endorsement is attached to the Standard                When loss or damage to exterior paint or
   Property Policy CP 00 99, the term Coverage Part in              waterproofing material is excluded, we will not include
   this endorsement is replaced by the term Policy.                 the value of paint or waterproofing material to
                                                                    determine:
B. The following provision applies when a Coinsurance
   percentage is shown in the Declarations:                             a. The amount of the Windstorm or Hail
                                                                           Deductible; or
   Florida law states as follows:
                                                                        b. The value of Covered Property when applying
   Coinsurance contract: The rate charged in this policy                   the Coinsurance Condition.
   is based upon the use of the coinsurance clause
   attached to this policy, with the consent of the             D. The Loss Payment Condition dealing with the
   Insured.                                                        number of days within which we must pay for covered
                                                                   loss or damage is replaced by the following:
C. The following is added:
                                                                    Provided you have complied with all the terms of this
   If windstorm is a Covered Cause of Loss and loss or              Coverage Part, we will pay for covered loss or
   damage to Covered Property is caused by or results               damage upon the earliest of the following:
   from windstorm, the following exclusion applies in:
                                                                            (1) Within 20 days after we receive the sworn
   1. Broward County;                                                           proof of loss and reach written agreement
                                                                                with you;
   2. Dade County;
                                                                            (2) Within 30 days after we receive the sworn
   3. Martin County;                                                            proof of loss and:

   4. Monroe County;                                                            (a) There is an entry of a final judgment;
                                                                                    or
   5. Palm Beach County; and
                                                                                (b) There is a filing of an appraisal award
   6. All the areas east of the west bank of the                                    with us; or
      Intra-Coastal Waterway in the Counties of:
                                                                            (3) Within 90 days of receiving notice of
       a. Indian River; and                                                     claim, unless we deny the claim during
                                                                                that time or factors beyond our control
       b. St. Lucie.                                                            reasonably prevent such payment. If a
                                                                                portion of the claim is denied, then the
   WINDSTORM    EXTERIOR                 PAINT       AND                        90-day time period for payment of claim
   WATERPROOFING EXCLUSION                                                      relates to the portion of the claim that is
                                                                                not denied.
   We will not pay for loss or damage caused by
   windstorm to:                                                                Paragraph    (3)   applies   only   to   the
                                                                                following:
   1. Paint; or
                                                                                (a) A claim under a policy covering
   2. Waterproofing material;                                                       residential property;

   applied to the exterior of Buildings unless the Building                     (b) A claim for building or contents
   to which such loss or damage occurs also sustains                                coverage if the insured structure is
   other loss or damage by windstorm in the course of                               10,000 square feet or less and the
   the same storm event. But such coverage applies only                             policy covers only locations in Florida;
   if windstorm is a Covered Cause of Loss.                                         or

CP 01 25 07 08                           © Insurance Services Office, Inc., 2008                               Page 1 of 2
                                                          Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 82 of 105                            PageID #: 102


                 (c) A claim for contents coverage under           CATASTROPHIC GROUND COVER COLLAPSE
                     a tenant's policy if the rented
                     premises are 10,000 square feet or            We will pay for direct physical loss or damage to
                     less and the policy covers only               Covered Property caused by or resulting from
                     locations in Florida.                         catastrophic ground cover collapse, meaning
                                                                   geological activity that results in all of the following:
E. Sinkhole Collapse Coverage Removed
                                                                   (a) The abrupt collapse of the ground cover;
    Sinkhole Collapse coverage is removed as indicated
    in Paragraphs E.1. through E.4.; and coverage for              (b) A depression in the ground cover clearly visible to
    Catastrophic Ground Cover Collapse is added instead                the naked eye;
    as set forth in Paragraph F.
                                                                   (c) Structural damage to the building, including the
    1. In the Causes of Loss – Basic Form and in the                   foundation; and
       Standard Property Policy, Sinkhole Collapse is
       deleted from the Covered Causes of Loss and                 (d) The insured structure being condemned and
       sinkhole collapse is no longer an exception to the              ordered to be vacated by the governmental
       Earth Movement exclusion.                                       agency authorized by law to issue such an order
                                                                       for that structure.
    2. In the Causes of Loss – Broad Form, Sinkhole
       Collapse is deleted from the Covered Causes of              However, structural damage consisting merely of the
       Loss and from the Additional Coverage –                     settling or cracking of a foundation, structure or
       Collapse; and sinkhole collapse is no longer an             building does not constitute loss or damage resulting
       exception to the Earth Movement exclusion.                  from a catastrophic ground cover collapse.

    3. In the Causes of Loss – Special Form, sinkhole              The Earth Movement exclusion and the Collapse
       collapse is deleted from the "specified causes of           exclusion do not apply to coverage for Catastrophic
       loss" and is no longer an exception to the Earth            Ground Cover Collapse.
       Movement exclusion.
                                                                   Coverage for Catastrophic Ground Cover Collapse
    4. In the Mortgageholders Errors And Omissions                 does not increase the applicable Limit of Insurance.
       Coverage Form, sinkhole collapse is deleted from            Regardless of whether loss or damage attributable to
       the Covered Causes of Loss under Coverage B                 catastrophic ground cover collapse also qualifies as
       and from the "specified causes of loss", and is no          Sinkhole Loss or Earthquake (if either or both of those
       longer an exception to the Earth Movement                   causes of loss are covered under this Coverage Part),
       exclusion.                                                  only one Limit of Insurance will apply to such loss or
                                                                   damage.
    Further, this Coverage Part does not insure against
    Sinkhole Loss as defined in Florida law unless an          G. The following applies to the Additional Coverage –
    endorsement for Sinkhole Loss is made part of this            Civil Authority under the Business Income (And
    policy. However, if Sinkhole Loss causes Catastrophic         Extra Expense) Coverage Form, Business Income
    Ground Cover Collapse, coverage is provided for the           (Without Extra Expense) Coverage Form and Extra
    resulting Catastrophic Ground Cover Collapse even if          Expense Coverage Form:
    an endorsement for Sinkhole Loss is not made part of
    this policy.                                                   1. The Additional Coverage – Civil Authority includes
                                                                      a requirement that the described premises are not
F. The following is added to this Coverage Part as a                  more than one mile from the damaged property.
   Covered Cause Of Loss. In the Causes Of Loss –                     With respect to described premises located in
   Special Form and Mortgageholders Errors And                        Florida, such one-mile radius does not apply.
   Omissions Coverage Form, the following is also
   added as a "specified cause of loss". However, as a             2. The Additional Coverage – Civil Authority is
   "specified cause of loss", the following does not apply            limited to a coverage period of up to four weeks.
   to the Additional Coverage – Collapse.                             With respect to described premises located in
                                                                      Florida, such four week period is replaced by a
                                                                      three-week period.

                                                                   3. Civil Authority coverage is subject to all other
                                                                      provisions of that Additional Coverage.




CP 01 25 07 08                           © Insurance Services Office, Inc., 2008                               Page 2 of 2
                                                         Insured
     Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 83 of 105                              PageID #: 103
Policy Number:   MCP0165573                                                                Mt. Hawley Insurance Company


                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                           WATER EXCLUSION ENDORSEMENT

This endorsement modifies insurance provided under the following:

COMMERCIAL PROPERTY COVERAGE PART
STANDARD PROPERTY POLICY

A. The exclusion in Paragraph B. replaces the Water                 5. Waterborne material carried or otherwise moved
   Exclusion in this Coverage Part or Policy.                          by any of the water referred to in Paragraph 1., 3.
                                                                       or 4., or material carried or otherwise moved by
B. Water                                                               mudslide or mudflow.

   1. Flood, surface water, waves (including tidal wave             This exclusion applies regardless of whether any of
      and tsunami), tides, tidal water, overflow of any             the above, in Paragraphs 1. through 5., is caused by
      body of water, or spray from any of these, all                an act of nature or is otherwise caused. An example
      whether or not driven by wind (including storm                of a situation to which this exclusion applies is the
      surge);                                                       situation where a dam, levee, seawall or other
                                                                    boundary or containment system fails in whole or in
   2. Mudslide or mudflow;                                          part, for any reason, to contain the water.

   3. Water that backs up or overflows or is otherwise              But if any of the above, in Paragraphs 1. through 5.,
      discharged from a sewer, drain, sump, sump                    results in fire, explosion or sprinkler leakage, we will
      pump or related equipment;                                    pay for the loss or damage caused by that fire,
                                                                    explosion or sprinkler leakage (if sprinkler leakage is a
   4. Water under the ground surface pressing on, or                Covered Cause of Loss).
      flowing or seeping through:

       a. Foundations, walls, floors or paved surfaces;

       b. Basements, whether paved or not; or

       c. Doors, windows or other openings; or




CP 10 32 08 08                         © Insurance Services Office, Inc., 2008                                  Page 1 of 1
                                                          Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 84 of 105                            PageID #: 104
Policy Number: MCP0165573                                                                 Mt. Hawley Insurance Company


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                  DEFINITION OF OCCURRENCE

Occurrence means the total loss or damage caused by a distinct, single incidence of a peril or combination of perils
insured against, except:

A. For a single atmospheric disturbance including tornado, cyclone, hurricane, windstorm, hail, tropical storm or cyclone,
   typhoon, hail and winter storm/freeze, an occurrence is limited to the total of all losses, damage, or expenses sus-
   tained or commencing during a continuous 144 hour period;

B. For riot, riot attending a strike and civil commotion an occurrence is limited to the total of all losses, damage or ex-
   penses sustained or commencing during a continuous 96 hour period.

In reference to items A. and B. above, you may decide when the applicable continuous number of hour period begins.




                  ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


CPR 2117 (08/15)                                                                                               Page 1 of 1
                                                         Insured
     Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 85 of 105                                 PageID #: 105
Policy Number: MCP0165573                                                                      Mt. Hawley Insurance Company


                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


               ABSOLUTE POLLUTION EXCLUSION ENDORSEMENT

This endorsement replaces any existing terms and/or exclusions regarding pollution liability within this policy.

We will not pay for loss, damage, cost or expense caused directly or indirectly by any of the following. Such loss, dam-
age, cost or expense is excluded regardless of any other cause or event that contributes concurrently or in any sequence
to the loss:

A. Property damage arising out of the actual, alleged or threatened discharge, dispersal, release or escape of "pollu-
   tants," or contaminants;

    1. At or from premises owned, leased, rented or occupied by you,

    2. At or from any site or location used by or for you or others for the handling, storage, disposal, processing or treat-
       ment of waste,

    3. Which are at any time transported, handled, stored, treated, disposed of or processed as waste by or for you or
       any person or organization for whom you may be legally responsible, or,

    4. At or from any site or location on which you or any contractors or subcontractors working directly or indirectly on
       your behalf are performing operations;

        a. If the "pollutants" are brought on or to the site or location in connection with such operations, or

        b. If the operations are to test for, monitor, clean up, remove, contain, treat, detoxify or neutralize the "pollutants."
B. Any loss, damage, cost or expense arising out of any governmental direction or request that you test for, monitor,
   clean up, treat, remove, detoxify or neutralize "pollutants" or in any way respond to or assess the effects of
   "pollutants."

This includes loss or damage caused by or resulting from contributing to or made worse by actual, alleged or threatened
release, discharge, escape or dispersal of contaminants and/or pollutants, all of which direct or indirect, proximate or re-
mote, or in whole or in part, caused by, contributed to, or aggravated by any damage insured by the policy.

"Pollutants" means any solid, liquid, gaseous or thermal irritant or contaminant, including smoke, vapor, soot, fumes,
acids, alkalis, chemicals and waste. In addition to "pollutants" to be disposed of, waste also includes materials to be re-
cycled, reconditioned or reclaimed. It also includes any material which after its release, dispersal or discharge, can cause
or threaten damage to human health and/or human welfare, or causes or threatens damage, deteriorations, loss of value,
marketability and/or loss of use, to insured property; including, but not limited to bacteria, fungi, virus, or hazardous sub-
stances as listed in the Federal Pollution Control Act, Clean Air Act, Resource Conservation and Recovery Act of 1976
and/or Toxic Substances Control Act or as designated by the U.S. Environmental Protection Agency.




                   ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.



CPR 2133 (10/01)                                                                                                    Page 1 of 1
                                                            Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 86 of 105                          PageID #: 106
Policy Number: MCP0165573                                                                Mt. Hawley Insurance Company


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                       LIBERALIZATION CLAUSE ENDORSEMENT

It is understood and agreed that if form CP 00 90 is attached and made a part of this policy, Paragraph E. Liberalization
is deleted.

It is further understood and agreed that if form CP 00 99 is attached and made a part of this policy, Paragraph 6.
Liberalization under Section H. Additional Conditions is deleted.




                 ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


CPR 2165 (04/13)                                                                                             Page 1 of 1
                                                        Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 87 of 105                             PageID #: 107
Policy Number: MCP0165573                                                                  Mt. Hawley Insurance Company


           EXCLUSION OF CERTAIN COMPUTER RELATED LOSSES

   THIS ENDORSEMENT MODIFIES INSURANCE PROVIDED. PLEASE READ IT CAREFULLY.


A. We will not pay for loss or damage, whether direct or indirect, to "electronic data processing equipment":

    1. Arising from "computer virus" and/or "computer hacking";

    2. Caused by the transfer or delivery of covered property from a covered location or your computer to a person or
       place outside of a covered location on the basis of unauthorized or fraudulent instructions, including but not
       limited to instructions transmitted by a computer, whether or not owned by you, or via any telecommunications
       transmission method;

    3. Arising from costs to research, replace or restore the information contained on electronic or magnetic media;

    4. Arising from electrical disturbance including electrical or magnetic damage, disturbance of electronic recordings,
       or erasure of electronic recordings;

    5. Arising from power supply disturbance including interruption of power supply, power surge, blackout, or brownout;

    6. During the period when your business is interrupted as a result of loss to your web site operation whether or not
       maintained or operated by you and whether or not located at the described premises;

    7. Arising from the failure, malfunction or inadequacy of:

        a. Such "electronic data processing equipment" whether belonging to you or to others;

        b. Any products, and any services, data or functions that directly or indirectly use or rely on, in any manner, such
           "electronic data processing equipment" due to the inability to correctly recognize, process, distinguish,
           interpret, or accept one or more dates or times. An example is the inability of computer software to recognize
           the year 2000; and/or

    8. Arising from any advice, consultation, design, evaluation, inspection, installation, maintenance, repair,
       replacement or supervision provided or done by you or for you to determine, rectify or test for, any potential or
       actual problems described in this endorsement.

    Such loss or damage is excluded regardless of any other cause or event that contributes concurrently or in any
    sequence to the loss or damage.

B. However, if direct physical loss or damage from a covered peril results, then subject to all of its terms and conditions,
   we will only pay for the resulting direct physical loss or damage.

C. Claims for resulting physical loss or damage at multiple locations will constitute a separate occurrence at each
   location.

D. DEFINITIONS

    1. "Computer virus" means the introduction into a computer of any self-replicating electronic data processing code or
       other code that is intended to:

        a. Result in the deletion, destruction, generation, or modification of data;




CPR 2188 (12/10)                                                                                                Page 1 of 2
                                                          Insured
     Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 88 of 105                              PageID #: 108


       b. Alter, contaminate, corrupt, degrade, or destroy the integrity, quality, or performance of data;

       c. Damage, destroy, or cause malfunction, inadequacy, degradation, or corruption of any hardware or
          processing, recording, or storage media used with hardware; or

       d. Deny access to or services from your computer, your computer network or web site.

   2. "Computer hacking" means an unauthorized intrusion by an individual or group of individuals, whether employed
      by you or not, into a computer or computer network that can:

       a. Result in the deletion, destruction, generation, or modification of data;

       b. Alter, contaminate, corrupt, degrade, or destroy the integrity, quality, or performance of data;

       c. Result in the scanning or copying of data;

       d. Cause damage, destruction, inadequacy, malfunction, degradation, or corruption of any hardware or
          processing, recording, or storage media used with hardware; or

       e. Result in the denial of access to or denial of services from your computer, your computer network, or web site.

   3. "Electronic data processing equipment" includes the following items:

       a. Computer hardware, including microprocessors;

       b. Computer application software;

       c. Computer operating systems and related software;

       d. Computer networks;

       e. Microprocessors (computer chips) not part of any computer system;

       f.   Any other computerized or electronic equipment or components; or

       g. Any other products, and any services, data or functions that directly or indirectly use or rely upon, in any
          manner, any of the items listed in items a. through f. above. This includes any advice, consultation, design,
          evaluation, inspection, installation, maintenance, repair, replacement or supervision provided or done by you
          or for you to determine, rectify or test for, any potential problems with items listed in a. through f. above.




                 ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.



CPR 2188 (12/10)                                                                                             Page 2 of 2
                                                         Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 89 of 105                                PageID #: 109
Policy Number: MCP0165573                                                                     Mt. Hawley Insurance Company


                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                        TERRORISM EXCLUSION

1. We will not pay for loss, damage, cost or expense caused directly or indirectly by "terrorism" including "certified acts of
   terrorism," as defined in the Terrorism Risk Insurance Act, as amended, unless specifically provided by endorsement
   to this policy or any action taken to control, prevent, or suppress terrorism. Such loss, damage, cost or expense is
   excluded regardless of any other cause or event that contributes concurrently or in any sequence to this loss.

2. The following definition is added and applies under this endorsement wherever the term "terrorism" is used.

    "Terrorism" means activities against persons, organizations or property of any nature:

    A. That involve the following or preparation for the following:

        1. Use or threat of force or violence; or

        2. Commission or threat of a dangerous act; or

        3. Commission or threat of an act that interferes with or disrupts an electronic, communication, information, or
           mechanical system; and

    B. When one or both of the following applies:

        1. The effect is to intimidate or coerce a government or the civilian population or any segment thereof, or to
           disrupt any segment of the economy; or

        2. It appears that the intent is to intimidate or coerce a government, or to further polictical, ideological, religious,
           social or economic objectives or to express (or express opposition to) a philosophy or ideology.

3. Fire Exception

    The following provision applies only where relevant state law requires coverage for fire losses resulting from acts of
    terrorism, and where a premium for such has been paid.

    If an act of terrorism results in fire, we will pay for the loss or damage caused by that fire. This exception for fire
    applies only to direct loss or damage by fire to covered property. This exception does not apply to coverage for
    business income, extra expense, or fire legal liability.

4. Neither the terms of this endorsement nor the terms of any other terrorism endorsement attached to this policy
   provide coverage for any loss that would otherwise be excluded by this policy under:

    A. Exclusions that address war, military action, or nuclear hazard; or

    B. Any other exclusion.

5. The absence of any other terrorism endorsement does not imply coverage for any loss that would otherwise be ex-
   cluded by this policy under:

    A. Exclusions that address war, military action, or nuclear hazard; or

    B. Any other exclusion.


                  ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


CPR 2230 (03/08)                                                                                                   Page 1 of 1
                                                           Insured
     Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 90 of 105                           PageID #: 110
Policy Number:     MCP0165573                                                            Mt. Hawley Insurance Company


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


           FIRE DEPARTMENT SERVICE CHARGES ENDORSEMENT

When made a part of this policy, this endorsement replaces any Fire Department Service Charge wording that may appear
elsewhere in this policy.

A. When the fire department is called to save or protect Covered Property from a Covered Cause of Loss, we will pay
   your fire department service charges that are:

    1. Assumed by contract or agreement prior to loss; or

    2. Required by local ordinance.

B. The most we will pay for this coverage under this endorsement in any one loss is the amount specifically stated in the
   Declarations. This Limit of Insurance is part of, and not in addition to, the Per Occurrence Loss Limit shown in the
   Declarations.




                 ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


CPR 2261 (09/04)                                                                                             Page 1 of 1
                                                        Insured
     Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 91 of 105                          PageID #: 111
Policy Number:   MCP0165573                                                             Mt. Hawley Insurance Company


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                             UNNAMED LOCATIONS EXTENSION

This policy is extended to cover direct physical loss or damage to your Covered Property from a Covered Cause of Loss
when that Covered Property is at a location(s) other than described in this policy.

The most we will pay for coverage under this endorsement in any one loss is the amount specifically stated for Unnamed
Locations in the Declarations. This Limit of Insurance is part of, and not in addition to, the Per Occurrence Loss Limit
shown in the Declarations.




                 ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


CPR 2263 (11/04)                                                                                            Page 1 of 1
                                                        Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 92 of 105                        PageID #: 112
Policy Number: MCP0165573                                                              Mt. Hawley Insurance Company


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                     MINIMUM EARNED PREMIUM ENDORSEMENT

This endorsement changes Cancellation conditions elsewhere in the policy as follows:

If you cancel this policy, the earned premium will be calculated as follows:

(1) If the abbreviated term provides coverage for less than 50 days during the period June 1 through November 1, the
    premium earned for the policy term will be calculated as per the policy Cancellation terms but subject to a minimum
    earned premium of 35% of the annual policy premium or $9,303, whichever is greater.

(2) If the abbreviated term provides coverage for 50 or more days during the period June 1 through November 1, the
    premium earned for the policy term will be calculated as per the policy Cancellation terms but subject to a minimum
    earned premium of 100% of the annual policy premium or $26,580, whichever is greater.




                   ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


CPR 2274 (04/12)                                                                                           Page 1 of 1
                                                           Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 93 of 105                            PageID #: 113
Policy Number: MCP0165573                                                                 Mt. Hawley Insurance Company


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                   NON-PAYMENT OF PREMIUM

Your failure to make a timely payment of any premium due either at inception of this policy or for any subsequent
endorsement will be considered a request by you to us to cancel the policy.

If we cancel for non-payment of premium, the minimum earned premium, as determined by the Minimum Earned Premium
Endorsement included in this policy, will be immediately due and payable.

At our discretion, we may consider reinstating coverage if you pay us the full amount of premium due prior to the effective
date of cancellation.

However, payment of overdue premium by you will not guarantee the reinstatement of coverage. Should we decide not to
reinstate coverage, any unearned premium will be refunded accordingly.




                   ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


CPR 2276 (04/12)                                                                                               Page 1 of 1
                                                          Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 94 of 105                           PageID #: 114
Policy Number: MCP0165573                                                                Mt. Hawley Insurance Company


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


  NUCLEAR, BIOLOGICAL, CHEMICAL OR RADIOACTIVE EXCLUSION

We will not pay for loss, damage, cost, or expense directly or indirectly from:

    1) The use or threatened use of nuclear, biological, chemical, radioactive substances or the like, however caused.

    2) The accidental discharge of nuclear, biological, chemical, radioactive substances or the like, however caused.




                  ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


CPR 2281 (12/14)                                                                                             Page 1 of 1
                                                           Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 95 of 105                             PageID #: 115
Policy Number: MCP0165573                                                                  Mt. Hawley Insurance Company


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


        EXCLUSION OF COSMETIC DAMAGE TO ROOF SURFACING

A. The following applies with respect to loss or damage by wind and/or hail to any building and/or structure covered
   under this policy unless otherwise indicated below:

    We will not pay for cosmetic damage to roof surfacing caused by wind and/or hail.

    For the purpose of this endorsement:

    1. Cosmetic damage means that the wind and/or hail caused marring, pitting or other superficial damage that altered
       the appearance of the roof surfacing, but such damage does not prevent the roof from continuing to function as a
       barrier to entrance of the elements to the same extent as it did before the cosmetic damage occurred.

    2. Roof surfacing refers to the shingles, tiles, cladding, metal or synthetic sheeting or similar materials covering the
       roof and includes all materials used in securing the roof surface and all materials applied to or under the roof
       surface for moisture protection, as well as roof flashing.

Exceptions to the above are as follows:




                 ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


CPR 2282 (02/15)                                                                                                Page 1 of 1
                                                          Insured
     Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 96 of 105                          PageID #: 116
Policy Number: MCP0165573                                                               Mt. Hawley Insurance Company


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


       FIRE PROTECTION EQUIPMENT RECHARGE ENDORSEMENT

We will pay up to $5,000 for expenses incurred to recharge fire suppression systems or extinguishers when such systems
or extinguishers are discharged to fight a hostile fire on the covered premises or if discharged due to another covered
cause of loss. No deductible applies to this coverage.




                 ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


CPR 2284 (04/15)                                                                                            Page 1 of 1
                                                       Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 97 of 105                           PageID #: 117
Policy Number: MCP0165573                                                                Mt. Hawley Insurance Company


                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                       NAMED STORM DEFINITION

The following definition is added to this policy:

“Named storm” means a weather-related event involving wind that has been assigned a formal name by the National
Hurricane Center, National Weather Service, World Meteorological Organization or Central Pacific Hurricane Center. The
term “named storm” includes any organized weather system with a defined surface circulation that has maximum
sustained wind speeds of at least 39 miles per hour including tropical storms, hurricanes, tropical cyclones, typhoons and
all resultant atmospheric disturbance and weather phenomena. Under the terms of this definition, a “named storm” begins
at the time a warning is issued for the area in which the affected property is located and ends 24 hours after the
termination of the last watch or warning issued for that area by one of the above referenced entities.




                   ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


CPR 2291 (08/15)                                                                                              Page 1 of 1
                                                         Insured
      Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 98 of 105                             PageID #: 118
Policy Number: MCP0165573                                                                  Mt. Hawley Insurance Company


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


   WINDSTORM OR HAIL LOSS REPORTING LIMITATION ADDENDUM

Regardless of anything to the contrary in the policy to which this endorsement is attached, the following limitations apply
in reference to reporting of claims under this policy:

1. With respect to loss or damage caused by windstorm or hail, including any named storm, any claim must be filed with
   us not later than one year after the date of the loss or damage that is the subject of the claim, except that a claim may
   be filed after the first anniversary of the date of the loss or damage for good cause shown by the person filing the
   claim; and

2. Any legal action brought against us under the policy for loss or damage caused by windstorm or hail must be brought
   within the earlier of the following:

    a. Two years and one day from the date we accept or reject the claim; or

    b. Three years and one day from the date of the loss or damage that is the subject of the claim.




                  ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


CPR 2295 (02/16)                                                                                                Page 1 of 1
                                                          Insured
     Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 99 of 105                          PageID #: 119
Policy Number: MCP0165573                                                               Mt. Hawley Insurance Company


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                             ASSIGNMENT OF CLAIM BENEFITS

No assignment of claim benefits, regardless of whether made before a loss or after a loss, shall be valid without the
written consent of all insureds, all additional insureds and all mortgagee(s) named in this policy. Such written consent
must be signed and dated by those providing the consent prior to any assignment.




                 ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


CPR 2307 (09/18)                                                                                            Page 1 of 1
                                                        Insured
     Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 100 of 105                       PageID #: 120
Policy Number: MCP0165573                                                            Mt. Hawley Insurance Company


                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                    ALABAMA CHANGES – ACTUAL CASH VALUE

This endorsement modifies insurance provided under the following:

CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
COMMERCIAL INLAND MARINE COVERAGE PART
COMMERCIAL PROPERTY COVERAGE PART
CRIME AND FIDELITY COVERAGE PART
EQUIPMENT BREAKDOWN COVERAGE PART
FARM COVERAGE PART

The following is added to any provision which uses the        The actual cash value of the lost or damaged property
term actual cash value:                                       may be significantly less than its replacement cost.

Actual cash value is calculated as the amount it would
cost to repair or replace Covered Property, at the time of
loss or damage, with material of like kind and quality,
subject to a deduction for deterioration, depreciation and
obsolescence. Actual cash value applies to valuation of
Covered Property regardless of whether that property has
sustained partial or total loss or damage.




IL 01 90 09 07                                © ISO Properties, Inc., 2006                              Page 1 of 1
                                                       Insured
     Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 101 of 105                              PageID #: 121
Policy Number: MCP0165573                                                                  Mt. Hawley Insurance Company


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


      MISSISSIPPI CHANGES – CANCELLATION AND NONRENEWAL

This endorsement modifies insurance provided under the following:

CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
COMMERCIAL AUTO COVERAGE PART
COMMERCIAL GENERAL LIABILITY COVERAGE PART
COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
COMMERCIAL PROPERTY COVERAGE PART
EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
FARM COVERAGE PART
FARM UMBRELLA LIABILITY POLICY
LIQUOR LIABILITY COVERAGE PART
MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
POLLUTION LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


A. Paragraph 7. is added to the Cancellation Common                              We will notify the mortgageholder by
   Policy Conditions:                                                            mailing or delivering the cancellation
                                                                                 notice to the last mailing address known
    7. If:                                                                       to us. If notice is mailed, proof of mailing
                                                                                 will be sufficient proof of notice.
        a. The first Named Insured cancels this policy,
           we will notify any named creditor loss payee.               g. If:

        b. We cancel this policy, we will mail or deliver                     (1) The first Named Insured does not renew
           our written notice of cancellation to any                              this policy, we will notify the mort-
           named creditor loss payee in the same                                  gageholder.
           manner and at the same time as notification
           is given to the first Named Insured, as stated                     (2) We decide not to renew this policy, we
           in this Condition.                                                     will give written notice to the mortgage-
                                                                                  holder at least:
        The provisions of Paragraphs a. and b. above do
        not apply to any mortgageholder.                                         (a) 10 days before an anniversary date
                                                                                     or the expiration date of the policy, if
B. Paragraphs f. and g. of the Mortgageholders                                       the nonrenewal is due to nonpayment
   Condition, if any, are replaced by the following:                                 of premium; or

        f.   If:                                                                 (b) 30 days before an anniversary date
                                                                                     or the expiration date of the policy, if
             (1) The first Named Insured cancels this                                the nonrenewal is for any other
                 policy, we will notify the mortgageholder.                          reason.

             (2) We cancel this policy, we will give written                     We will notify the mortgageholder by
                 notice to the mortgageholder at least 30                        mailing or delivering the notice of
                 days before the effective date of cancel-                       nonrenewal to the last mailing address
                 lation.                                                         known to us. If notice is mailed, proof of
                                                                                 mailing will be sufficient proof of notice.



IL 02 82 09 08                                 © ISO Properties, Inc., 2007                                     Page 1 of 2
                                                        Insured
     Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 102 of 105                           PageID #: 122


C. The following Condition is added and supersedes any                We will notify the first Named Insured and any
   provision to the contrary:                                         named creditor loss payee by mailing or
                                                                      delivering the notice of nonrenewal to the last
   NONRENEWAL                                                         mailing address known to us. If notice is mailed,
                                                                      proof of mailing will be sufficient proof of notice.
   1. If the first Named Insured does not renew this
      policy, we will notify any named creditor loss                  The provisions of Paragraphs 1. and 2. above do
      payee.                                                          not apply to any mortgageholder.

   2. If we decide not to renew this policy, we will mail     D. The requirements for notification of cancellation or
      or deliver written notice of nonrenewal to the first       nonrenewal of this policy, as stated in Paragraphs A.,
      Named Insured and any named creditor loss                  B. and C. above, supersede any other notification
      payee, at least:                                           requirements to any named creditor loss payee and
                                                                 any mortgageholder, stated in this policy, including
       a. 10 days before the effective date of non-              any endorsement attached to the policy.
          renewal, if the nonrenewal is due to non-
          payment of premium; or                              E. Any named creditor loss payee and any mortgage-
                                                                 holder may elect not to receive notification of cancel-
       b. 30 days before an anniversary date or the              lation or nonrenewal by providing us with a written
          expiration date of the policy, if the nonrenewal       release.
          is for any other reason.




IL 02 82 09 08                                © ISO Properties, Inc., 2007                                    Page 2 of 2
                                                       Insured
     Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 103 of 105                              PageID #: 123
Policy Number: MCP0165573


                                         Mt. Hawley Insurance Company
                                                   Peoria, Illinois 61615


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                               SERVICE OF SUIT ENDORSEMENT

It is understood and agreed that in the event of the failure of the Company to pay any amount claimed to be due here-
under, the Company, at the request of the Named Insured, will submit to the jurisdiction of a court of competent
jurisdiction within the United States of America. The foregoing shall not constitute a waiver of the right of the Company to
remove, remand or transfer such suit to any other court of competent jurisdiction in accordance with the applicable
statutes of the state or United States pertinent hereto. In any suit instituted against them upon this contract, the Company
will abide by the final decision of such court or of any appellate court in the event of an appeal.

It is further agreed that service of process in such suit may be made upon the Superintendent, Commissioner, or Director
of Insurance or other person specified for that purpose in the statute or his successor or successors in office as their true
and lawful attorney upon whom may be served any lawful process in any action, suit, or proceeding instituted by or on
behalf of the Named Insured or any beneficiary hereunder arising out of this contract of insurance.


The Company hereby designates Craig W. Kliethermes, President,

                                             Mt. Hawley Insurance Company

9025 N. Lindbergh Drive, Peoria, Illinois 61615 as the person to whom the said Superintendent, Commissioner, or
Director of Insurance is authorized to mail such process or a true copy thereof, in compliance with the applicable statutes
governing said service of process in the state or jurisdiction in which a cause of action under this contract of insurance
arises.




                  ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


RIL 099 (07/16)                                                                                                  Page 1 of 1
                                                         Insured
    Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 104 of 105                          PageID #: 124
Policy Number: MCP0165573                                                              Mt. Hawley Insurance Company


                                             SIGNATURE PAGE




      In Witness Whereof, we have caused this policy to be executed and attested, and, if required by state law,
      this policy shall not be valid unless countersigned by our authorized representative.




      Corporate Secretary                                        President & COO




ILF 0001C (04/16)
                                                       Insured
    Case 1:20-cv-00266-JB-B Document 1-2 Filed 05/08/20 Page 105 of 105                     PageID #: 125
Policy Number: MCP0165573                                                          Mt. Hawley Insurance Company


                                           SIGNATURE PAGE




      In Witness Whereof, Mt. Hawley Insurance Company has caused this policy to be executed and attested,
      and, if required by state law, this policy shall not be valid unless countersigned by our authorized
      representative.




      Corporate Secretary                                     President & COO




ILF 0001C FL (04/16)
                                                    Insured
